Exhibit 10.1

Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.

 

 

 

REVENUE INTEREST FINANCING AGREEMENT

between

CHIASMA, INC.,

as the Company,

and

HEALTHCARE ROYALTY PARTNERS IV, L.P.,

as Investor

Dated April 7, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      DEFINED TERMS AND RULES OF CONSTRUCTION   

Section 1.1

  Defined Terms      1  

Section 1.2

  Rules of Construction      35     ARTICLE II      REVENUE INTEREST FINANCING
  

Section 2.1

  Investment Amount      36  

Section 2.2

  No Assumed Obligations      37  

Section 2.3

  Excluded Assets      37     ARTICLE III      PAYMENTS ON ACCOUNT OF THE
REVENUE INTEREST FINANCING   

Section 3.1

  Payments on Account of the Revenue Interest Financing      38  

Section 3.2

  Collection Account; Collection Account Management      41  

Section 3.3

  Mode of Payment/Currency Exchange      42  

Section 3.4

  Included Product Payment Reports and Records Retention      42  

Section 3.5

  Audits      43     ARTICLE IV      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY   

Section 4.1

  Organization      44  

Section 4.2

  No Conflicts      44  

Section 4.3

  Authorization      45  

Section 4.4

  Ownership      45  

Section 4.5

  Governmental and Third Party Authorizations      45  

Section 4.6

  No Litigation      45  

Section 4.7

  Solvency      46  

Section 4.8

  No Brokers’ Fees      46  

Section 4.9

  Compliance with Laws      46  

Section 4.10

  Intellectual Property Matters      46  

Section 4.11

  Margin Stock      49  



--------------------------------------------------------------------------------

Section 4.12

  Material Contracts      49  

Section 4.13

  Bankruptcy      49  

Section 4.14

  Office Locations; Names      50  

Section 4.15

  Permitted Debt      50  

Section 4.16

  Financial Statements; No Material Adverse Effect      50  

Section 4.17

  No Default; No Special Termination Event      51  

Section 4.18

  Insurance      51  

Section 4.19

  ERISA Compliance      51  

Section 4.20

  Subsidiaries      51  

Section 4.21

  Perfection of Security Interests in the Collateral      52  

Section 4.22

  Disclosure      52  

Section 4.23

  Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act      52  

Section 4.24

  Compliance of Included Products      53  

Section 4.25

  Labor Matters      55  

Section 4.26

  EEA Financial Institution      55  

Section 4.27

  Taxes      55  

Section 4.28

  Data Privacy      56     ARTICLE V      REPRESENTATIONS AND WARRANTIES OF THE
INVESTOR   

Section 5.1

  Organization      56  

Section 5.2

  No Conflicts      56  

Section 5.3

  Authorization      56  

Section 5.4

  Governmental and Third Party Authorizations      57  

Section 5.5

  No Litigation      57  

Section 5.6

  No Brokers’ Fees      57  

Section 5.7

  Funds Available      57  

Section 5.8

  Access to Information      57  

Section 5.9

  Tax Status      57     ARTICLE VI      AFFIRMATIVE COVENANTS   

Section 6.1

  Collateral Matters; Guarantors      58  

Section 6.2

  Update Meetings      59  

Section 6.3

  Notices      59  

Section 6.4

  Public Announcement      61  

Section 6.5

  Further Assurances      61  

Section 6.6

  IP Rights      62  

Section 6.7

  Existence      64  

Section 6.8

  Commercialization of the Included Product      64  

Section 6.9

  Financial Statements      65  

Section 6.10

  Certificates; Other Information      65  



--------------------------------------------------------------------------------

Section 6.11

  Payment of Obligations      66  

Section 6.12

  Maintenance of Properties      67  

Section 6.13

  Maintenance of Insurance      67  

Section 6.14

  Books and Records      67  

Section 6.15

  Use of Proceeds      67  

Section 6.16

  ERISA Compliance      67  

Section 6.17

  Compliance with Contractual Obligations      68  

Section 6.18

  Included Products      68  

Section 6.19

  Anti-Corruption Laws      68  

Section 6.20

  Data Privacy      68  

Section 6.21

  Tax      69     ARTICLE VII      NEGATIVE COVENANTS   

Section 7.1

  Liens      70  

Section 7.2

  Indebtedness      70  

Section 7.3

  Dispositions      70  

Section 7.4

  Change in Nature of Business      70  

Section 7.5

  Prepayment of Other Indebtedness      70  

Section 7.6

  Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity; Certain Amendments      71  

Section 7.7

  Restricted Payments      71  

Section 7.8

  Minimum Cash      73  

Section 7.9

  Burdensome Actions      73  

Section 7.10

  Affiliates      73     ARTICLE VIII      THE CLOSINGS   

Section 8.1

  Closing      74  

Section 8.2

  Conditions to Subsequent Closing      74  

Section 8.3

  Closing Deliverables of the Company      74     ARTICLE IX     
CONFIDENTIALITY   

Section 9.1

  Confidentiality; Permitted Use      77  

Section 9.2

  Exceptions      77  

Section 9.3

  Permitted Disclosures      77  

Section 9.4

  Return of Confidential Information      78  



--------------------------------------------------------------------------------

  ARTICLE X      INDEMNIFICATION   

Section 10.1

  Indemnification by the Company      78  

Section 10.2

  Indemnification by the Investor      79  

Section 10.3

  Procedures      79  

Section 10.4

  Other Claims      80  

Section 10.5

  Exclusive Remedies      80  

Section 10.6

  Certain Limitations      81     ARTICLE XI      EVENTS OF DEFAULT AND REMEDIES
  

Section 11.1

  Events of Default      81  

Section 11.2

  Remedies Upon Event of Default      84     ARTICLE XII      MISCELLANEOUS   

Section 12.1

  Survival      84  

Section 12.2

  Specific Performance      84  

Section 12.3

  Notices      84  

Section 12.4

  Successors and Assigns      86  

Section 12.5

  Independent Nature of Relationship      86  

Section 12.6

  Entire Agreement      87  

Section 12.7

  Governing Law      87  

Section 12.8

  Waiver of Jury Trial      88  

Section 12.9

  Severability      88  

Section 12.10

  Counterparts      88  

Section 12.11

  Amendments; No Waivers      88  

Section 12.12

  No Third Party Rights      89  

Section 12.13

  Table of Contents and Headings      89  

 

Schedule 1   Mycapssa Schedule 1.1   Knowledge Persons Schedule 4.6   No
Litigation Schedule 4.9   Compliance with Laws Schedule 4.10   IP Rights
Schedule 4.12(a)   Material Contracts Schedule 4.15(a)   Permitted Debt Facility
Documents Schedule 4.15(b)   Permitted Debt Schedule 4.20   Subsidiaries
Schedule 4.24(a)   Compliance of the Included Products



--------------------------------------------------------------------------------

Schedule 4.24(b)   Included Products Schedule 6.2   Additional Information
Schedule 6.8   License Agreements Schedule 12.4   Ineligible Assignees Exhibit A
  Form of Press Release Exhibit B   Subsequent Closing Condition Exhibit C  
Form of Compliance Certificate Exhibit D   Example of Calculation of Included
Product Payment Amount Exhibit E   Special Termination Amount Exhibit F   Form
of Joinder Agreement Exhibit G   Expenses Exhibit H   Product Plans Exhibit I  
Special Maturity Payment Amount Exhibit J   Form of Guaranty



--------------------------------------------------------------------------------

REVENUE INTEREST FINANCING AGREEMENT

This REVENUE INTEREST FINANCING AGREEMENT (this “Agreement”) dated as of
April 7, 2020 (the “Effective Date”) is between CHIASMA, INC., a Delaware
corporation (the “Company”), and HEALTHCARE ROYALTY PARTNERS IV, L.P. Each of
the Company and any Investor are referred to in this Agreement as a “Party” and
collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, the Company has developed Mycapssa (as defined in Section 1.1.) for the
purposes of sale in the Territory (including in the United States under the
conditional trade name Mycapssa® and the registered trademark Mycapssa™); and

WHEREAS, the Company desires to secure financing from the Investor, and the
Investor has indicated its willingness to provide financing, upon and subject to
the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein, the parties hereto covenant and
agree as follows:

ARTICLE I

DEFINED TERMS AND RULES OF CONSTRUCTION

Section 1.1 Defined Terms. The following terms, as used herein, shall have the
following respective meanings:

“Acquired Debt” means Indebtedness (1) of a Person existing at the time such
Person becomes a Subsidiary through the acquisition of the Equity Interests in
such Subsidiary, (2) assumed in connection with the acquisition of assets from
such Person or (3) of a Person at the time such Person merges or amalgamates
with or into or consolidates or otherwise combines with the Company or any
Subsidiary, in each case, so long as (i) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Person becoming a
Subsidiary or such acquisition, merger, amalgamation or consolidation, as the
case may be, (ii) the property acquired (or the property of the Person acquired)
in such acquisition, merger, amalgamation or consolidation, as the case may be,
is used or useful in the same or a related line of business as the Company and
its Subsidiaries were engaged in on the Initial Closing Date (or any reasonable
extensions or expansions thereof), (iii) the Investor Representative shall have
received such items as may be necessary or desirable for the Investor
Representative to have a first priority security interest in such Equity
Interests or property constituting the Collateral pursuant to the terms of this
Agreement, (iv) no Special Termination Event, Default or Event of Default shall
have occurred and be continuing or would result from such acquisition, merger,
amalgamation or consolidation, as the case may be, and (v) the Company shall
deliver to the Investor Representative within 90 days of the consummation of
such acquisition, merger,

 

-1-



--------------------------------------------------------------------------------

amalgamation or consolidation, as the case may be, pro forma financial
statements for the Company and its Subsidiaries after giving effect to such
acquisition, merger, amalgamation or consolidation, as the case may be, for the
twelve month period ending as of the most recent fiscal quarter end in a form
reasonably satisfactory to the Investor Representative. Acquired Debt shall be
deemed to have been incurred, with respect to clause (1) of the preceding
sentence, on the date such Person becomes a Subsidiary and, with respect to
clause (2) of the preceding sentence, on the date of consummation of such
acquisition of assets and, with respect to clause (3) of the preceding sentence,
on the date of the relevant merger, amalgamation, consolidation or other
combination.

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) assets of
another Person which constitute all or substantially all of the assets of such
Person, or of any division, line of business or other business unit of such
Person, (b) at least a majority of the Voting Stock of another Person, in each
case whether or not involving a merger or consolidation with such other Person
and whether for cash, property, services, assumption of Indebtedness, securities
or otherwise, (c) one or more Acquisition Products or a Person or division, line
of business or other business unit of another Person holding an Acquisition
Product(s), or (d) IP Rights of a Person or division, line of business or other
business unit of another Person holding such IP Rights.

“Acquisition Product” means any product or service developed, manufactured,
marketed, offered for sale, promoted, sold, tested, used or otherwise
distributed by a Person other than the Company or any of its Subsidiaries.

“Additional Amounts” has the meaning set forth in Section 3.1(h).

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of securities entitled to elect the Board of Directors or management
board, by contract or otherwise, and the terms “controlled” and “controlling”
have meanings correlative to the foregoing.

“Annual Net Revenues” means, with respect to any Calendar Year, the aggregate
amount of worldwide Net Revenues in the Territory for that Calendar Year.

“Applicable Law” means, with respect to any Person, all Laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

 

-2-



--------------------------------------------------------------------------------

“Applicable Tiered Percentage” means the percentage based on the applicable
portion of Annual Net Revenues, as set forth below:

 

Payment Tiers based on Annual Net Revenues

   Applicable Tiered Percentage  

A. Portion of Annual Net Revenues less than or equal to $125,000,000

     12.25 % 

B. Portion of Annual Net Revenues exceeding $125,000,000 and less than or equal
to $250,000,000

     4.00 % 

C. Portion of Annual Net Revenues in excess of $250,000,000

     1.00 % 

provided that if the cumulative Mycapssa U.S. Net Sales with respect to Calendar
Year [***], Calendar Year [***], Calendar Year [***] and Calendar Year [***]
exceed $[***], then (i) each of the percentages set forth in the rows A and B
shall be decreased by [***]% (i.e., the percentages in rows A and B shall be
[***]% and [***]%, respectively) for each Calendar Quarter, starting with the
first Calendar Quarter of [***], and (ii) the Payment Tier applicable to the
portion of the Annual Net Revenues in excess of $[***] in row C will no longer
be applicable, starting with the first Calendar Quarter of [***].

“Approved Patent Rights” and “Approved Trademarks” have the respective meanings
set forth in Section 6.6.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of operations, stockholders’ equity and
cash flows for such fiscal year of the Company and its Subsidiaries, including
the notes thereto, audited by independent public accountants of recognized
national standing and prepared in conformity with GAAP.

“Bankruptcy Event” means the occurrence of any of the following in respect of a
Person: (a) such Person shall generally not, shall be unable to, or an admission
in writing by such Person of its inability to, pay its debts as they come due or
a general assignment by such Person for the benefit of creditors; (b) the filing
of any petition or answer by such Person seeking to adjudicate itself as
bankrupt or insolvent, or seeking for itself any liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of
such Person or its debts under any Applicable Law relating to bankruptcy,
insolvency, receivership, winding-up, liquidation, reorganization, examination,
relief of debtors or other similar Applicable Law now or hereafter in effect, or
seeking, consenting to or acquiescing in the entry of an order for relief in any
case under any such Applicable Law, or the appointment of or taking possession
by a receiver, trustee, custodian, liquidator, examiner, assignee, sequestrator
or other similar official for such Person or for any substantial part of its
property; (c) corporate or other entity action taken by such Person to authorize
any of the actions set forth in clause (a) or clause (b) above; or (d) without
the consent or acquiescence of such Person, the commencement of an action
seeking entry of an order for relief or approval of a petition for relief or
reorganization or any other petition seeking any reorganization, arrangement,
composition, readjustment, liquidation,

 

-3-



--------------------------------------------------------------------------------

dissolution or other similar relief under any present or future bankruptcy,
insolvency or similar Applicable Law, or the filing of any such petition against
such Person, or, without the consent or acquiescence of such Person, the
commencement of an action seeking entry of an order appointing a trustee,
custodian, receiver or liquidator of such Person or of all or any substantial
part of the property of such Person, in each case where such petition or order
shall remain unstayed or shall not have been stayed or dismissed within 90 days
from entry thereof.

“Board of Directors” means (a) with respect to a company or corporation, the
board of directors of the company or corporation or any committee thereof duly
authorized to act on behalf of such board, (b) with respect to a partnership,
the board of directors of the general partner of the partnership, (c) with
respect to a limited liability company, the managing member or members or any
controlling committee of managing members thereof, and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Business” means, at any time, a collective reference to the businesses operated
by the Company and its Subsidiaries at such time.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.

“Calendar Quarter” means, for the first calendar quarter, the period beginning
on the Initial Closing Date and ending on the last day of the calendar quarter
in which the Initial Closing Date falls, and thereafter each successive period
of three (3) consecutive calendar months ending on March 31, June 30,
September 30 or December 31.

“Calendar Year” means (a) for the first such Calendar Year the period beginning
on the Initial Closing Date and ending on December 31 of the year in which the
Initial Closing Date occurs, (b) for each year of the Payment Term thereafter,
each successive period beginning on January 1 and ending twelve (12) consecutive
calendar months later on December 31, and (c) for the last year of the Payment
Term, the period beginning on January 1 of the year in which this Agreement
expires or terminates and ending on the effective date of expiration or
termination of this Agreement.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided, that, the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (ii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 365 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within twelve
months of the date of acquisition, (d) repurchase agreements entered into

 

-4-



--------------------------------------------------------------------------------

by any Person with a bank or trust company or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations and (e) Investments, classified
in accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).

“CDA” means the Confidentiality Agreement dated as of December 23, 2019 by and
between HealthCare Royalty Management, LLC and the Company.

“CFC” means any Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957(a) of the Internal Revenue Code.

“Change of Control” means the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of Equity Interests representing
[***]% or more of the aggregate ordinary voting power in the election of the
Board of Directors of the Company represented by the issued and outstanding
Equity Interests of the Company on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right) provided, however, that (x) a person shall not be
deemed beneficial owner of, or to own beneficially, (A) any securities tendered
pursuant to a tender or exchange offer made by or on behalf of such person or
any of such person’s Affiliates until such tendered securities are accepted for
purchase or exchange thereunder, or (B) any securities if such beneficial
ownership (i) arises solely as a result of a revocable proxy delivered in
response to a proxy or consent solicitation made pursuant to the applicable
rules and regulations under the Exchange Act, and (ii) is not also then
reportable on Schedule 13D (or any successor schedule) under the Exchange Act
and (y) a transaction will not be deemed to involve a change of control under
this clause (a) if (A) the Company becomes a direct or indirect wholly owned
subsidiary of a holding company and (B)(i) the direct or indirect holders of the
voting Equity Interests of such holding company immediately following that
transaction are the same as the holders of the Company’s voting Equity Interests
immediately prior to that transaction and each holder holds the same percentage
of voting Equity Interests of such holding company as such holder held of the
Company’s voting Equity Interests immediately prior to that transaction or
(ii) the Company’s voting Equity Interests outstanding immediately prior to such
transaction are converted into or exchanged for, a majority of the voting Equity
Interests of such holding company immediately after giving effect to such
transaction; or

 

-5-



--------------------------------------------------------------------------------

(b) during any period of twelve (12) consecutive months, a majority of the
members of the Board of Directors of the Company cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election, appointment or nomination to that Board of
Directors was approved by individuals referred to in clause (i) above
constituting at the time of such election, appointment or nomination at least a
majority of that Board of Directors (either by a specific vote or by approval of
the proxy statement of the Company in which such member was named as a nominee
for election as a director, without objection to such nomination) or (iii) whose
election or nomination to that Board of Directors was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election, appointment or nomination at least a majority of that Board of
Directors;

(c) any “change of control”, “fundamental change” or any comparable term shall
occur under any Permitted Debt Facility Document; or

(d) the Company or any of its Subsidiaries grants or transfers the right to
Commercialize Mycapssa in the United States to any Person other than to the
Company or any of its Subsidiaries.

“Closing” has the meaning set forth in Section 8.1.

“Closing Date” means the Initial Closing Date or Subsequent Closing Date, as
applicable.

“Collateral” means (i) all cash and Cash Equivalents of the Company and each
Grantor, and (ii) all of each Grantor’s right, title and interest in, to and
under, any assets relating to Mycapssa whether now owned or hereafter acquired,
including, without limitation:

(a) the Material Contracts (including, without limitation, the License
Agreements) and any other contracts relating to Mycapssa to which such Grantor
is a party;

(b) the IP Rights relating to Mycapssa, including without limitation (i) income,
fees, royalties, damages, claims and payments now or hereafter due and/or
payable thereunder and with respect thereto including damages and payments for
past, present or future infringements thereof, (ii) rights corresponding thereto
throughout the world and (iii) rights to sue for past, present or future
infringements thereof, in each such case, which are owned or controlled by,
issued or licensed to, licensed by, or hereafter acquired or licensed by, the
Company or any Subsidiary, including without limitation those identified in
Schedule 4.10(a);

(c) gross revenues of the Company and its Subsidiaries generated from Mycapssa;

(d) the Collection Account and all rights (contractual and otherwise and whether
constituting accounts, contract rights, financial assets, cash, investment
property or general intangibles) arising under, connected with or in any way
related to the Collection Account;

(e) all of the Equity Interests in the Guarantors;

 

-6-



--------------------------------------------------------------------------------

(f) to the extent that any Subsidiary that owns any portion of any asset
relating to Mycapssa is organized as a Massachusetts Securities Corporation, all
of the Equity Interests in such Subsidiary;

(g) to the extent that any Subsidiary that owns any portion of any asset
relating to Mycapssa is an Excluded Subsidiary, 100% of the non-voting Equity
Interests (if any) and 65% of its voting Equity Interests in such Excluded
Subsidiary;

(h) any assets relating to Mycapssa that may be acquired by any Grantor after
the Initial Closing Date; and

(i) all proceeds resulting from the assets described in each of the foregoing
clauses.

For the avoidance of doubt, “Collateral” shall include the portion of the assets
related to the TPE Technology that is utilized in connection with the
development, manufacture, distribution, sale and Commercialization of Mycapssa,
but shall not include any product candidates other than Mycapssa, whether or not
developed utilizing the TPE Technology, that the Company may develop in the
future.

“Collection Account” means the Deposit Account established and maintained at any
Depositary Bank solely for the purpose of receiving remittance of proceeds of
accounts and royalty receivables of the Company arising from sales of the
Included Product or Other Royalty Payments and disbursement thereof as provided
herein, and any successor Collection Account entered into in accordance with
Section 3.2(d).

“Collection Account Deposit Agreement” means the deposit account control
agreement entered into by the Depositary Bank, the Investor Representative and
the Company (and any Permitted Debt Creditors, if applicable) with respect to
the Collection Account, which shall be in form and substance reasonably
acceptable to the Investor Representative and the Company, as amended,
supplemented or otherwise modified from time to time and any replacements
thereof.

“Commercialization” means, on a country-by-country basis, any and all activities
with respect to the manufacture, distribution, marketing, detailing, promotion,
selling and securing of reimbursement of the Included Product in accordance with
the Product Plans in a country after Marketing Authorization for the Included
Product in that country has been obtained, which shall include, as applicable,
post-marketing approval studies, post-launch marketing, promoting, detailing,
marketing research, distributing, customer service, selling the Included
Product, importing, exporting or transporting the Included Product for sale, and
regulatory compliance with respect to the foregoing, in each case in accordance
with the Product Plans and Applicable Law. When used as a verb, “Commercialize”
means to engage in Commercialization.

“Commercially Reasonable and Diligent Efforts” means, with respect to the
efforts to be expended with respect to any Included Product in any country or
regulatory jurisdiction, such efforts and resources normally used by a
reasonably prudent company in the biotechnology industry of a size and product
portfolio comparable, and with similar resources

 

-7-



--------------------------------------------------------------------------------

available, to the Company and its Affiliates with the marketing, sale and
product development and research plans similar to the Product Plans in the
biopharmaceutical industry, taken as a whole, in such applicable country or
jurisdiction, with respect to a pharmaceutical product for which substantially
the same Regulatory Approval is held as for such Included Product, which
pharmaceutical product is owned or licensed in the same manner as such Included
Product, which pharmaceutical product is at a similar stage in its product life
and of similar market and profit potential as such Included Product, taking into
account efficacy, safety, approved labeling, the competitiveness of alternative
products in such country or jurisdiction, pricing/reimbursement for the
pharmaceutical product in such country or jurisdiction relative to other
countries and jurisdictions, the intellectual property and regulatory protection
of the pharmaceutical product in such country or jurisdiction, the regulatory
structure in such country or jurisdiction and the profitability of the
pharmaceutical product in such country or jurisdiction, all as measured by the
facts and circumstances in existence at the time such efforts are due.

“Company” has the meaning set forth in the preamble.

“Company Account” means an account established for the benefit of Company that
is not a Collection Account.

“Company Indemnification Obligations” has the meaning set forth in Section 10.1.

“Company Indemnified Party” has the meaning set forth in Section 10.2.

“Company Party” means any of the Company, the Guarantors and the Pledged
Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Confidential Information” means any and all technical and non-technical
non-public information provided by either Party to the other (including, without
limitation, the reports provided pursuant to Section 3.4 and any notices or
other information provided pursuant to Section 6.3), either directly or
indirectly, and including any materials prepared on the basis of such
information, whether in graphic, written, electronic or oral form, and marked or
identified at the time of disclosure as confidential, or which by its context
would reasonably be deemed to be confidential, including without limitation
information relating to a Party’s technology, products and services, and any
business, financial or customer information relating to a Party. The existence
and terms of this Agreement shall be deemed the Confidential Information of both
Parties. For clarity, this Agreement shall supersede the CDA and the CDA shall
cease to be of any force and effect following the execution of this Agreement;
provided, however, that all information falling within the definition of
“Confidential Information” set forth in the CDA shall also be deemed
Confidential Information disclosed pursuant to this Agreement, and the use and
disclosure of such Confidential Information following the date of this Agreement
shall be subject to the provisions of Article IX.

 

-8-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Copyright License” means any agreement, whether written or oral, providing for
the grant of any right to use any Work under any Copyright.

“Copyrights” means (a) all proprietary rights afforded Works pursuant to Title
17 of the United States Code, including, without limitation, all rights in mask
works, copyrights and original designs, and all proprietary rights afforded such
Works by other countries for the full term thereof (and including all rights
accruing by virtue of bilateral or international treaties and conventions
thereto), whether registered or unregistered, including, but not limited to, all
applications for registration, renewals, extensions, reversions or restorations
thereof now or hereafter provided for by Law and all rights to make applications
for registrations and recordations, regardless of the medium of fixation or
means of expression, which are owned by or licensed to the Company or any
Subsidiary or with respect to which the Company or any Subsidiary is authorized
or granted rights under or to; and (b) all copyright rights under the copyright
Laws of the United States and all other countries for the full term thereof (and
including all rights accruing by virtue of bilateral or international copyright
treaties and conventions), whether registered or unregistered, including, but
not limited to, all applications for registration, renewals, extensions,
reversions or restorations of copyrights now or hereafter provided for by Law
and all rights to make applications for copyright registrations and
recordations, regardless of the medium of fixation or means of expression, which
are owned by or licensed to the Company or any Subsidiary or with respect to
which the Company or any Subsidiary is authorized or granted rights under or to.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
Uniform Commercial Code), investment account or other account in which funds are
held or invested to or for the credit or account of any Party.

“Deposit Agreement” means a deposit account control agreement entered into by a
Depositary Bank, the Investor Representative and the Company (and any other
Company Party and Permitted Debt Creditors, if applicable), which shall be in
form and substance reasonably acceptable to the Investor Representative and the
Company, as amended, supplemented or otherwise modified from time to time and
any replacements thereof.

“Depositary Bank” means Bank of America, N.A. or such other bank or financial
institution approved by the Investor Representative and the Company, including
any successor Depositary Bank appointed pursuant to Section 3.2(d).

 

-9-



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country, territory or region to the extent
that such country, territory or region is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction or any issuance by any
Subsidiary of its Equity Interests other than to a Grantor) of any property
included in the Collateral (or owned by any Pledged Subsidiary and relating to
Mycapssa) by any Company Party or any Affiliate of the Company, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, but
excluding the following (collectively, the “Permitted Transfers”): (a) the sale,
lease, license, transfer or other disposition of inventory in the ordinary
course of business, (b) the sale, lease, license, transfer or other disposition
in the ordinary course of business of duplicative, surplus, obsolete or worn out
property no longer used or useful in the conduct of Business of the Company and
its Affiliates, (c) any sale, lease, license, transfer or other disposition of
property to any Company Party; provided, that, if the transferor of such
property is a Company Party (i) the transferee thereof must be a Company Party
or (ii) to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 7.2, (d) the abandonment or other
disposition of IP Rights that are not material or are no longer used or useful
in any material respect in the Business of the Company and its Affiliates,
(e) licenses, sublicenses, leases or subleases (other than relating to IP
Rights, in each case) granted to third parties in the ordinary course of
business and not interfering with the Business of the Company and its
Affiliates, (f) any Involuntary Disposition or any sale, lease, license or other
disposition of property (other than, for the avoidance of doubt, IP Rights) in
settlement of, or to make payment in satisfaction of, any property or casualty
insurance, (g) dispositions of cash and Cash Equivalents, in each case, in the
ordinary course of business, (h) dispositions consisting of the sale, transfer,
assignment or other disposition of unpaid and overdue accounts receivable in
connection with the collection, compromise or settlement thereof in the ordinary
course of business and not as part of a financing transaction, (i) Permitted
Licenses, (j) to the extent constituting Permitted Liens, (k) sales, leases,
licenses, transfers or other dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such sale, lease, license, transfer
or other disposition are promptly applied to the purchase price of similar
replacement property, (l) the sale, transfer, issuance or other disposition of a
de minimis number of shares of the Equity Interests of a Foreign Subsidiary of a
Company Party in order to qualify members of the governing body of such
Subsidiary if required by Applicable Law, (m) dispositions of property the
aggregate net book value of which does not exceed $1,500,000 during the term of
this Agreement; (n) the sale, lease, license, transfer or other disposition of
any asset among non-Company Parties; (o) issuance of Equity Interests not
constituting a Change of Control by any Company Party expressly permitted under
this Agreement; (p) the creation of any Lien permitted under this Agreement;
(q) the surrender or waiver of obligations of trade creditors or customers or
other contract rights that were incurred in the ordinary course of business of
any Company Party, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;
(r) Dispositions arising from foreclosures, condemnations, eminent domain,
seizure, nationalization or any similar action with respect to assets,
dispositions of property subject to casualty events; (s) Dispositions of
property to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property that is purchased within 60
days of such disposition or (ii) the proceeds of such Asset Sale are applied
within 60 days of such

 

-10-



--------------------------------------------------------------------------------

disposition to the purchase price of such replacement property (which
replacement property is purchased within 60 days of such disposition); (t)
Restricted Payments made in accordance with Section 7.7; and (u) dispositions of
cash and Cash Equivalents between the Company and its Subsidiaries (to the
extent in compliance with the minimum cash requirements under Section 7.8). It
is understood and agreed that, notwithstanding anything to the contrary set
forth in this definition, in no event shall a “Permitted Transfer” include any
license of any Included Product included in the Collateral or owned by any
Pledged Subsidiary and relating to Mycapssa (or any IP Rights associated
therewith) other than Permitted Licenses.

“Disputes” has the meaning set forth in Section 4.10(k).

“Disqualified Capital Stock” means any Equity Interests that (i) by its terms,
(ii) by the terms of any security into which it is convertible or for which it
is exchangeable, or (iii) by contract or otherwise, is, or upon the happening of
any event or passage of time would be, required to be redeemed, or is redeemable
at the option of the holder thereof, in any such case on or prior to the date
that is 91 days after the Outside Maturity Date; provided that only the portion
of Equity Interests (or portion of security into which it is convertible or for
which it is exchangeable) which is, or upon the happening of any event or
passage of time would be, required to be redeemed, or is redeemable at the
option of the holder thereof, on or prior to such date will be deemed to be
Disqualified Capital Stock; and provided further that if such Equity Interests
are issued to any plan for the benefit of directors, managers, employees,
officers or consultants of the Company or its Subsidiaries or by any such plan
to such directors, managers, employees, officers or consultants, such Equity
Interests shall not constitute Disqualified Capital Stock solely because it may
be required to be repurchased by the Company or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations. Notwithstanding the
preceding sentence, any Equity Interests that would constitute Disqualified
Capital Stock solely because the holders thereof have the right to require the
redemption or repurchase of such Equity Interests upon the occurrence of a
Change of Control, fundamental change or an asset sale will not constitute
Disqualified Capital Stock if the “asset sale,” “fundamental change” or “Change
of Control” provisions applicable to such Equity Interests provide that the
issuer thereof will not redeem or repurchase any such Equity Interests pursuant
to such provisions prior to all other Obligations (other than contingent
indemnification obligations for which no claim has been asserted) having been
irrevocably paid in full in cash.

“Dollar” or the sign “$” means United States dollars.

“Domain Names” means all domain names and URLs that are registered and/or owned
by or licensed to the Company or any Subsidiary or with respect to which the
Company or any Subsidiary is authorized or granted rights under or to.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state of the United States or the District of Columbia.

“Drug Application” means a New Drug Application or an Abbreviated New Drug
Application, as those terms are defined in the FDCA and the FDA regulations
promulgated thereunder, for any Included Product, as appropriate, in each case
of the Company or any Subsidiary.

 

-11-



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union, the
United Kingdom, Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning set forth in the preamble.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member, membership or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal (within the meaning of Sections 4203
and 4205 of ERISA) by the Company or any ERISA Affiliate from a Multiemployer
Plan, (d) the filing by the plan administrator of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Sections 4041 of ERISA, (e) the institution by the PBGC of
proceedings under Section 4042 of ERISA to terminate a Pension Plan, (f) the
determination that any Multiemployer Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA or is insolvent, within the
meaning of Section 4245 of ERISA, or has been terminated, within the meaning of
Section 4041A of ERISA, (g) the determination that any Pension Plan is at
at-risk status within the meaning of Section 303 of ERISA, or (h) the imposition
of any liability pursuant to Sections 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA upon the Company or any ERISA
Affiliate.

 

-12-



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 11.1.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Foreign Subsidiary” means (a) any CFC and (b) any Subsidiary of a CFC.

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.2.

“Excluded Subsidiary” means (a) any Subsidiary organized as a Massachusetts
Securities Corporation, (b) any Excluded Foreign Subsidiary, and (c) any Foreign
Subsidiary Holding Company; provided, that in the case of either (b) or (c),
either (i) the pledge of all of the Equity Interests of such Subsidiary as
Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations,
would, in the good faith judgment of the Company, with the consent of the
Investor Representative, be reasonably expected to result in material adverse
tax consequences to any Company Party.

“Excluded Taxes” means (i) Taxes imposed on or measured by the Investor’s net
income, however denominated, franchise (and similar) Taxes imposed in lieu of
net income Taxes, and branch profits taxes (or any similar taxes), in each case,
imposed by any jurisdiction as a result of the Investor being organized in or
having its principal office in such jurisdiction, or as a result of any other
present or former connection between the Investor and such jurisdiction other
than any connections arising from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing any Transaction Document, (ii) Taxes
attributable to the failure of the Investor to deliver any documentation
reasonably requested by the Company that the Investor is legally eligible to
deliver, and (iii) any U.S. federal withholding Taxes.

“Existing Mycapssa Material Contracts” means the Material Contracts relating to
Mycapssa set forth on Schedule 4.12(a) as of the Effective Date, and any
replacement therefor.

“FDA” means the U.S. Food and Drug Administration or any successor agency or
authority thereto.

“Final Payment Amount” means as of any date of determination, the amount equal
to the Hard Cap less the aggregate of all of the payments made to the Investor
Representative prior to such date.

“First Investment Amount” has the meaning set forth in Section 2.1(a).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

-13-



--------------------------------------------------------------------------------

“Foreign Subsidiary Holding Company” means any Subsidiary that has no material
assets other than directly or indirectly owned Equity Interests in one or more
CFCs or other Foreign Subsidiary Holding Companies.

“Fourth Closing Date” has the meaning set forth in Section 2.1(d).

“Fourth Investment Amount” has the meaning set forth in Section 2.1(d).

“GAAP” means generally accepted accounting principles in effect as the standard
financial accounting guidelines in the United States from time to time
(consistently applied and on a basis consistent with the accounting policies,
practices, procedures, valuation methods and principles used in preparing the
Company’s financial statements), and any successor thereto; provided that if a
transition in such generally accepted accounting principles would substantively
change the recognition of revenue with respect to Net Revenues (as currently
defined) and its calculation as set forth in this Agreement, then the Parties
shall mutually agree to amendments to this Agreement in order to cause the
amount of Revenue Interests as determined after giving effect to such transition
in generally accepted accounting principles to be substantially the same as the
amount of Revenue Interests as determined under generally accepted accounting
principles in effect as the standard financial accounting guidelines in the
United States as of the Effective Date.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state, local or otherwise,
and any agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any jurisdiction.

“Governmental Licenses” means all authorizations issuing from a Governmental
Authority, including the FDA, based upon or as a result of applications to and
requests for approval from a Governmental Authority for the right to
manufacture, import, store, market, promote, advertise, offer for sale, sell,
use and/or otherwise distribute a Included Product, which are owned by or
licensed to the Company or any Subsidiary, acquired by the Company or any
Subsidiary via assignment, purchase or otherwise or that the Company or any
Subsidiary is authorized or granted rights under or to.

“Grantors” means the Company and the Guarantors.

“Guarantors” means (i) each Subsidiary (other than the Excluded Subsidiaries)
that owns any portion of the Collateral as of the Initial Closing Date and
(ii) any other Subsidiary of the Company that executes and delivers a Joinder
Agreement pursuant to Section 6.1.

“Guaranty” means a guaranty substantially in the form of Exhibit J hereto,
executed in favor of the Investor Representative, for the benefit of the
Investor, by the Company and each of the Guarantors, as amended or modified from
time to time in accordance with the terms hereof.

 

-14-



--------------------------------------------------------------------------------

“Hard Cap” means, except as set forth in Section 3.1(c), one hundred ninety-five
percent (195%) of the Investment Amount.

“Hedging Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Included Product” means Mycapssa and any other product that may be developed or
marketed by the Company or any of its Subsidiaries. For clarity, references in
this Agreement to “an” Included Product or to “the” Included Product refer to
any Included Product.

“Included Product Payment Amount” means, for each Calendar Quarter that ends
after the Second Closing Date, an amount equal to the Applicable Tiered
Percentage multiplied by the Quarterly Net Revenues for such Calendar Quarter.
For clarity, (i) the Applicable Tiered Percentage used to calculate the Included
Product Payment Amount for a given Calendar Quarter will be based on the
aggregate Net Revenues in the Territory billed or invoiced in such Calendar
Quarter and all prior Calendar Quarters in the applicable Calendar Year, and
(ii) the calculation of the Included Product Payment Amount for the first
Calendar Quarter that ends after the Second Closing Date shall take into account
all Net Revenues in the Territory prior to the Second Closing Date even if such
Net Revenues were billed, invoiced or accrued following the Initial Closing but
prior to the Second Closing Date. The Included Product Payment Amount for each
Quarterly Payment Date shall be determined in a manner consistent with the
example of such calculation set forth in Exhibit D.

“Indebtedness” of any Person means (a) any obligation of such Person for
borrowed money, (b) any obligation of such Person evidenced by a bond,
debenture, note or other similar instrument, (c) any obligation of such Person
to pay the deferred purchase price of property or services (except (i) trade
accounts payable that arise in the ordinary course of business, (ii) payroll
liabilities and deferred compensation, and (iii) any purchase price adjustment,
royalty, earnout, milestone payments, contingent payment or deferred payment of
a similar nature incurred in connection with any license, lease, contract
research and clinic trial arrangements or acquisition), (d) any obligation of
such Person as lessee under a capital lease (under GAAP as in effect on the date
hereof), (e) any obligation of such Person to purchase securities or other
property that arises out of or in connection with the sale of the same or
substantially similar securities or property, (f) any non-contingent obligation
of such Person to

 

-15-



--------------------------------------------------------------------------------

reimburse any other Person in respect of amounts paid under a letter of credit
or other guaranty issued by such other Person, (g) any Indebtedness of others
secured by a Lien on any asset of such Person, and (h) any Indebtedness of
others guaranteed by such Person; provided that notwithstanding the foregoing,
Indebtedness shall be deemed not to include (1) prepaid or deferred revenue
arising in the ordinary course of business, (2) any balance that constitutes a
trade payable or similar obligation to a trade creditor, accrued in the ordinary
course of business, or (3) asset retirement obligations and obligations in
respect of workers’ compensation (including pensions and retiree medical care)
that are not overdue by more than thirty (30) days; provided, further, that
intercompany loans among the Company and its Affiliates shall not constitute
Indebtedness.

“Indemnified Taxes” means all Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Company Party under any
Transaction Document, other than Excluded Taxes.

“Initial Closing” has the meaning set forth in Section 8.1(a).

“Initial Closing Date” has the meaning set forth in Section 8.1(a).

“Intellectual Property” means all intellectual property, including but not
limited to all trade secrets, Know-How, Patents, registered or unregistered
trademarks, trade names and service marks, registered and unregistered
copyrights and all applications thereof, in each such case, relating to,
embodied by, covering or involving, or necessary for or used to manufacture of
any Included Products for Commercialization or the sale, offer for sale,
marketing, promotion, importation or exportation of any Included Product.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution (excluding accounts receivable, credit card and debit card
receivables, trade credit, advances to customers and advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures, in each case made in the ordinary course of business), guarantee
or assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor guarantees Indebtedness of such other Person, or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment but giving effect
(without duplication) to all subsequent reductions in the amount of such
Investment as a result of (x) any dividend, distribution, interest payment,
return of capital, repayment or other payment or disposition thereof (valued at
its fair market value at the time of such sale) or (y) any cancellation of any
Investment in the form of a guarantee without payment therefor by such
guarantor, in each case, not to exceed the original amount, or fair market
value, of such Investment.

 

-16-



--------------------------------------------------------------------------------

“Investment Amount” means the aggregate of the First Investment Amount and if
funded pursuant to Section 2.1(b), Section 2.1(c), and Section 2.1(d),
respectively, the Second Investment Amount, the Third Investment Amount and the
Fourth Investment Amount.

“Investor” or “Investors” means the Persons identified as an “Investor” on the
signature pages hereto and their successors and assigns.

“Investor Account” means such account as designated by the Investor
Representative to the Company in writing from time to time.

“Investor Indemnification Obligations” has the meaning set forth in
Section 10.2.

“Investor Indemnified Party” has the meaning set forth in Section 10.1.

“Investor Representative” means HealthCare Royalty Management, LLC, as agent for
the Investor.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Party or any
of its Subsidiaries.

“IP Rights” means, collectively, all Copyrights, all Copyright Licenses, all
Domain Names, all Drug Applications, all Other Intellectual Property, all Other
IP Agreements, all Patent Licenses, all Patents, all Proprietary Databases, all
Proprietary Software, all Trademarks, all Trademark Licenses, all Trade Secrets,
all Websites, all Website Agreements and all Regulatory Approvals, in each case,
which are owned or controlled by, issued or licensed to, licensed by, or
hereafter acquired or licensed by, the Company, including (but not limited to)
the items listed on Schedule 4.10.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by each Subsidiary in accordance with the
provisions of Section 6.1.

“Know-How” means all non-public information, results and data of any type
whatsoever, in any tangible or intangible form (and whether or not patentable),
including databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, skill, experience, data and results
(including pharmacological, medicinal chemistry, biological, chemical,
biochemical, toxicological and clinical study data and results), analytical and
quality control data, stability data, studies and procedures, and manufacturing
process and development information, results and data.

“Knowledge” means, with respect to the Company, (a) for purposes of Article IV,
the actual knowledge, after due inquiry, as of the date of this Agreement, of
any of the officers of the Company identified on Schedule 1.1, and (b) for all
other purposes of this Agreement, the actual knowledge, after due inquiry, as of
a specified time, of any of the officers of the Company identified on Schedule
1.1 or any successor to any such officer holding the same or substantially
similar officer position at such time.

 

-17-



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not, having the force of law.

“License Agreement” means (i) each agreement identified on Schedule 6.8 as of
the Effective Date and (ii) any New License Agreements, which may be added to
Schedule 6.8.

“Licensee” means, with respect to the Included Product, a Third Party to whom
the Company or any Affiliate of the Company has granted a license or sublicense
to any Third Party to develop, have developed, make, have made, seek Regulatory
Approvals for, distribute, use, have used, import, sell, offer to sell, have
sold or otherwise Commercialize such Included Product under the applicable
License Agreement. As used in this Agreement “Licensee” includes any Third Party
to whom the Company or any Affiliate of the Company has granted the right (or
any Third Party to whom any such Third Party has granted the right) to
distribute the Included Product.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation, including any conditional sale or any sale with
recourse.

“Loss” means any actual loss, assessment, award, cause of action, claim, charge,
cost, expense (including reasonable expenses of investigation and reasonable
attorneys’ fees), fine, judgment, liability, obligation or penalty; provided,
however that Loss shall not include any lost profits or revenue or
consequential, punitive, special or incidental damages except (a) the amount of
any Revenue Interests that are not received by Investor Representative due to
failure by any Third Party to make payment thereof (other than resulting from
any matter described in Section 10.1(a), (b), (c) or (d)) and (b) any lost
profits or revenue or consequential, punitive, special or incidental damages
awarded or payable by Investor to a Third Party in connection with a claim or
action for which the Company is required to indemnify Investor pursuant to
Section 10.1.

“Marketing Authorization” means, with respect to the Included Product, the
Regulatory Approval required by Applicable Law to sell the Included Product in a
country or region, including, to the extent required by Applicable Law for the
sale of the Included Product, all pricing approvals and government reimbursement
approvals.

 

-18-



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities or financial
condition of the Company and its Subsidiaries taken as a whole, (b) a material
impairment of the rights and remedies of the Investor under any Transaction
Document to which it is a party or a material impairment in the perfection or
priority of the Investor’s security interests in the Collateral, (c) an
impairment of the ability of the Company Parties (taken as a whole) to perform
their respective obligations under the Transaction Documents that could
reasonably be expected to have a material adverse effect on the business,
assets, properties, liabilities or financial condition of the Company and its
Subsidiaries taken as a whole, (d) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Company Party of any
Transaction Document to which it is a party or (e) an adverse effect (other than
any de minimis effect) on the timing, amount or duration of amounts payable in
respect of the Revenue Interests in accordance with the Transaction Documents or
the right of the Investor to receive the Revenue Interests.

“Material Contract Counterparty” means a counterparty to any Material Contract.

“Material Contracts” means each contract or other agreement to which the Company
or any of its Subsidiaries is a party, and that is material to the marketing,
sale, distribution, supply or production (including manufacturing, packaging or
labeling) of the Included Product (including, without limitation, all waivers,
amendments, supplements and other modifications thereto).

“Minimum Cash Account” has the meaning set forth in Section 7.8.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Mycapssa” means the compound described on Schedule 1, and any pharmaceutical or
biological composition containing octreotide, including the product
conditionally trade named Mycapssa® and currently trademarked in the United
States as Mycapssa™.

“Mycapssa Material Contracts” means any Material Contract relating to Mycapssa.

“Mycapssa U.S. Net Sales” means the Net Sales attributable to Mycapssa in the
United States.

“Net Revenues” means the Net Sales, Other Royalty Payments and any other
payments made in lieu of the sale of any Included Product (to the extent such
payments are not included in the Net Sales or Other Royalty Payments) recognized
as revenue by the Company and its Subsidiaries in accordance with GAAP;
provided, that for purposes of calculating Investor’s Revenue Interest with
respect to sales or other dispositions of any Included Product outside the
United States by any Third Party, (i) the definition of “Net Sales” shall be
deemed amended to omit the words “by the Company and its Subsidiaries” in both
instances and (ii) this definition of “Net Revenues” shall be deemed amended to
omit the words “recognized as revenue by the Company or its Subsidiaries in
accordance with GAAP.

 

-19-



--------------------------------------------------------------------------------

“Net Sales” means, with respect to the Included Product, the gross amount billed
or invoiced or otherwise recognized as revenue by the Company and its
Subsidiaries in accordance with GAAP in respect of sales or other dispositions
of the Included Product in the Territory by the Company, its Affiliates or
Licensees (or any permitted assignee or transferee hereunder) (but not including
sales to an Affiliate or Licensee unless the Affiliate or Licensee is the
ultimate end user of the Included Product; provided that for purposes of this
Net Sales definition, a Third-Party distributor to which the Company has sold
Included Product for no less than wholesale value shall be considered an “end
user”, and sales by such distributor to any Third Parties shall not be included
in Net Sales), less the following deductions to the extent included in the gross
amount billed or invoiced in respect of sales or other dispositions of the
Included Product or otherwise recognized as revenue by the Company and its
Subsidiaries in accordance with GAAP: (a) rebates, credits or allowances
actually granted for damaged or defective products, returns or rejections of
Included Products or recalls, or for retroactive price reductions and billing
errors; (b) normal and customary trade, cash, quantity, prompt pay and other
customary discounts, allowances and credits (including chargebacks) given to
Third Parties in the ordinary course of business; (c) excise taxes, sales taxes,
duties, VAT taxes and other taxes to the extent imposed upon and paid with
respect to the sales price, and a pro rata portion of pharmaceutical excise
taxes imposed on sales of pharmaceutical products as a whole and not specific to
Included Products (such as those imposed by the U.S. Patient Protection and
Affordable Care Act of 2010, Pub. L. No. 111-148, as amended) (and excluding in
each case taxes based on income); (d) freight, postage, shipping and shipping
insurance expense and other transportation charges directly related to the
distribution of the Included Product; (e) distribution services agreement fees
and other similar amounts allowed or paid to Third Party distributors, including
specialty distributors of the Included Product, (f) rebates made with respect to
sales paid for by any Governmental Authority, their agencies and purchasers and
reimbursers, managed health care organizations, or to trade customers; (g) the
portion of administrative fees paid during the relevant time period to group
purchasing organizations or pharmaceutical benefit managers relating to the
Included Product; (h) any invoiced amounts that are not collected by the
Company, its Affiliates or Licensees, including bad debts; and (i) any customary
or similar payments to the foregoing (a) – (h) that apply to the sale or
disposition of pharmaceutical products.

In the case of any sale or other disposal for value, such as barter or
counter-trade, of an Included Product, or part thereof, other than in an arm’s
length transaction exclusively for cash, Net Sales shall be calculated as above
on the value of the non-cash consideration received or the fair market price (if
higher) of such Included Product in the country of sale or disposal, as
determined in accordance with GAAP.

“New License Agreement” means any partnership agreement, license agreement or
similar agreement entered into by the Company, pursuant to which the Company or
an Affiliate of the Company has granted a license or sublicense to any Third
Party to develop, have developed, make, have made, seek Regulatory Approvals
for, distribute, use, have used, import, sell, offer to sell, have sold or
otherwise Commercialize such Included Product.

 

-20-



--------------------------------------------------------------------------------

“Obligations” means all liabilities, obligations, covenants and duties of any
the Company Parties arising under this Agreement or any other Transaction
Document or otherwise with respect to the payment, without duplication, of the
Hard Cap and the obligations of the Company to pay any interest accrued on any
unpaid Revenue Interests or the Final Payment Amount and reimburse or indemnify
the Investor for any Losses incurred by the Investor in connection with the
enforcement of its rights under this Agreement.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Intellectual Property” means all worldwide intellectual property rights,
industrial property rights, proprietary rights and common-law rights, whether
registered or unregistered, which are not otherwise included in Confidential
Information, Copyrights, Copyright Licenses, Domain Names, Governmental
Licenses, Other IP Agreements, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Proprietary Databases, Proprietary Software, Websites, Website
Agreements and Trade Secrets, including, without limitation, all rights to and
under all new and useful algorithms, concepts, data (including all clinical data
relating to a Included Product), databases, designs, discoveries, inventions,
Know-How, methods, processes, protocols, chemistries, compositions, formulas,
show-how, software (other than commercially available, off-the-shelf software
that is not assignable in connection with a Change of Control), specifications
for Included Products, techniques, technology, trade dress and all improvements
thereof and thereto, in each of the foregoing cases, which is owned by or
licensed to the Company or any Subsidiary or with respect to which the Company
or any Subsidiary is authorized or granted rights under or to.

“Other IP Agreements” means any agreement, whether written or oral, providing
for the grant of any right under any Proprietary Database, Proprietary Software,
Trade Secret and/or any other IP Right, to the extent that the grant of any such
right is not otherwise the subject of a Copyright License, Trademark License,
Patent License or Website Agreement.

“Other Royalty Payments” means, without duplication, any partnership
distributions, upfront payments, milestone payments or similar payments or any
other amounts payable by the Licensees to the Company or its Affiliates under or
in respect of the applicable License Agreement or any other amounts or proceeds
arising from the applicable License Agreement other than: (a) payments by
Licensees for payment or reimbursement of expenses, including patent
prosecution, defense, enforcement or maintenance expenses in respect of any

 

-21-



--------------------------------------------------------------------------------

intellectual property or IP Rights; (b) the fair market value of payments
received by Company from a Licensee for any debt and/or equity securities or
instruments issued by Company, or payments for an acquisition of all or
substantially all of its assets that include the assignment of this Agreement;
and (c) funds received from a Licensee as a reimbursement of expenses for bona
fide research and development of products (including payments for employees and
contractors, clinical development, regulatory and quality affairs, process
development and manufacturing expenses).

“Outside Maturity Date” means the date that is the ten (10) year anniversary of
the Initial Closing Date.

“Patent License” means any agreement, whether written or oral, providing for the
grant of any right under any Patent.

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
patent.

“Patent Rights” means the Patents that claim, cover or that would otherwise be
infringed by the Company’s Commercialization of the Included Product but for the
Company’s ownership or right to use such Patents.

“Patents” means any and all issued patents and pending patent applications,
including without limitation, all provisional applications, substitutions,
continuations, continuations-in-part, divisions, and renewals, all letters
patent granted thereon, and all patents-of-addition, reissues, reexaminations
and extensions or restorations by existing or future extension or restoration
mechanisms (including regulatory extensions), and all supplementary protection
certificates, together with any foreign counterparts thereof anywhere.

“Payment Term” means the time period commencing on the Initial Closing Date and
expiring on the date upon which the Investor Representative has received in full
(i) cash payments in respect of the Revenue Interests totaling, in the
aggregate, the Hard Cap and (ii) any other Obligations payable by the Company
under this Agreement.

“Pension Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is maintained or
is contributed to by the Company and any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to minimum funding standards under
Section 412 of the Internal Revenue Code.

“Permits” means licenses, Governmental Licenses, certificates, accreditations,
Regulatory Approvals, other authorizations, registrations, permits, consents,
clearances and approvals required in connection with the conduct of the
Company’s or any Subsidiary’s Business or to comply with any Applicable Laws,
and those issued by state governments for the conduct of the Company’s or any
Subsidiary’s Business.

“Permitted Convertible Notes” means any unsecured Indebtedness of the Company in
the form of convertible notes; provided, that (i) such convertible notes shall
not be guaranteed by any Subsidiary of the Company that is a Guarantor and any
Subsidiary the Equity Interests of which are pledged to the Investor, (ii) such
convertible notes mature no sooner than

 

-22-



--------------------------------------------------------------------------------

the date that is the seven-year anniversary of the Initial Closing Date and
(iii) the aggregate of the principal amounts of all of the outstanding
convertible notes (after giving effect to the issuance of such convertible notes
and the use of proceeds of the issuance of such convertible notes to redeem or
repay any Indebtedness) does not exceed [***] percent ([***]%) of the market
capitalization of the Company (determined at the time of signing of the
definitive agreement for the issuance of such convertible notes, after taking
into account all of the outstanding convertible notes immediately after giving
effect to the issuance of such convertible notes and the use of proceeds of the
issuance of such convertible notes to redeem or repay Indebtedness).

“Permitted Convertible Notes Creditors” means the lenders or holders of
Permitted Convertible Notes.

“Permitted Debt” means any of the following Indebtedness of the Company and its
Subsidiaries (which, for purposes of determining whether such Indebtedness
exceeds any maximum amount provided in the applicable clause below, shall be
calculated on a consolidated basis with respect to the Company and its
Subsidiaries):

(a) the Indebtedness of the Company and its Subsidiaries in respect of any
Permitted Debt Facility;

(b) Indebtedness under the Transaction Documents;

(c) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(d) Guarantees of the Company and its Subsidiaries in respect of Indebtedness
and other obligations of the Company and any Subsidiary otherwise permitted
hereunder;

(e) Indebtedness incurred by the Company or its Subsidiaries consisting of
(i) the financing of the payment of insurance premiums, (ii) take or pay
obligations contained in supply agreements, in each case, in the ordinary course
of business or consistent with past practice, (iii) deferred compensation or
equity based compensation to current or former officers, directors, consultants,
advisors or employees thereof, in each case in the ordinary course of business,
and (iv) customer deposits and advance payments received in the ordinary course
of business or consistent with past practice from customers for goods or
services purchased in the ordinary course of business or consistent with past
practice;

(f) Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Company or any Subsidiary incurred in connection with such
Person providing such benefits or insurance pursuant to customary reimbursement
or indemnification obligations to such Person;

(g) Indebtedness in respect of performance, indemnity, bid, stay, customs,
appeal, replevin and surety bonds, performance and completion guarantees and
other similar bonds or guarantees, trade contracts, government contracts and
leases, in each case, incurred in the ordinary course of business but excluding
guaranties with respect to any obligations for borrowed money;

 

-23-



--------------------------------------------------------------------------------

(h) Indebtedness arising from (i) the honoring by a bank or other financial
institution of a check, draft, or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that such Indebtedness is extinguished
within five (5) Business Days of notification to the Company of its incurrence
and (ii) Treasury Management Arrangements;

(i) (i) Indebtedness of the Company or any Subsidiary of the Company supported
by a letter of credit issued pursuant to any Permitted Debt Facility in an
amount not in excess of the stated amount of such letter of credit, and
(ii) letters of credit, bankers’ acceptances, guarantees or other similar
instruments or obligations issued or relating to liabilities or obligations
incurred in the ordinary course of business; provided, that, the aggregate
outstanding amount of such letters of credit issued under clause (ii) above
shall not exceed $[***] at any time outstanding;

(j) judgments, decrees, attachments or awards (to the extent that they would be
deemed Indebtedness) that do not constitute an Event of Default under
Section 11.1(f);

(k) Indebtedness in the form of (i) guarantees of loans and advances to
officers, directors, consultants, managers and employees, in an aggregate amount
not to exceed $[***] at any one time outstanding, and (ii) reimbursements owed
to officers, directors, managers, consultants and employees of the Company or
any Subsidiary for business expenses of the Company or any Subsidiary;

(l) Indebtedness consisting of obligations to make payments to current or former
officers, directors and employees of the Company or any of its Subsidiaries,
their respective estates, spouses or former spouses with respect to the
cancellation, purchase or redemption of Equity Interests of the Company or any
of its Subsidiaries to the extent such cancellation, purchase or redemption is
permitted under Section 7.7;

(m) Acquired Debt; provided, that the aggregate outstanding amount of all of the
Acquired Debt shall not exceed $[***] at any one time outstanding;

(n) to the extent constituting Indebtedness, the grant of any indefeasible right
of use or similar arrangements, including put rights granted in connection
therewith;

(o) the incurrence by the Company or any Subsidiary of Indebtedness arising from
agreements providing for indemnification, holdback, earnout, adjustment of
purchase price, working capital adjustments or similar obligations, or
guarantees or letters of credit, surety bonds or performance bonds securing any
obligations of the Company or any Subsidiary pursuant to such agreements, in any
case incurred in connection with the disposition or acquisition of any Business
or assets of the Company or any Subsidiary or Equity Interests of a Subsidiary
that is permitted under this Agreement; provided that the aggregate outstanding
amount of such Indebtedness shall not exceed $[***] at any time outstanding;

 

-24-



--------------------------------------------------------------------------------

(p) Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred to finance the acquisition, repair,
improvement or construction of fixed or capital assets of such person, provided
that the principal amount of such Indebtedness does not exceed the lower of the
cost or fair market value of the property so acquired or built or of such
repairs or improvements financed with such Indebtedness (each measured at the
time of such acquisition, repair, improvement or construction is made; provided,
that, (i) the total of all such Indebtedness for all such Persons taken together
shall not exceed an aggregate principal amount of $[***] at any one time
outstanding, (ii) such Indebtedness when incurred shall not exceed the purchase
price of (or the repair, improvement or constructions costs for) the asset(s)
financed and (iii) no such Indebtedness shall be refinanced, renewed or extended
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing, renewal or extension;

(q) Indebtedness in respect of Hedging Agreements; provided, that, such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

(r) Indebtedness incurred to refinance the Permitted Debt set forth in any of
clauses (a) through (e); provided that the type and amount of such refinancing
Indebtedness is permitted under such clause;

(s) Indebtedness secured by Liens of any of the types described under clauses
(c), (d) and (g) of the definition of Permitted Liens, but only to the extent of
the Indebtedness related thereto;

(t) other unsecured Indebtedness not otherwise permitted under clauses
(a) through (s) inclusive of this definition in an aggregate outstanding
principal amount not to exceed at any time $[***];

(u) the Indebtedness set forth on Schedule 4.15(b); and

(v) Indebtedness incurred pursuant to the CARES Act Paycheck Protection Program
to the extent that such indebtedness qualifies for forgiveness under the CARES
Act;

provided, however, that at all times prior to the Third Closing Date, “Permitted
Debt” shall not include the Indebtedness described in clauses (k)(i), (m), and
(t) above.

“Permitted Debt Creditors” means the lenders or noteholders, and any
administrative agent, collateral agent, security agent or similar agent under
any Permitted Debt Facility.

“Permitted Debt Facility” means any credit facility provided under the Permitted
Convertible Notes.

 

-25-



--------------------------------------------------------------------------------

“Permitted Debt Facility Documents” means the documents relating to any
Permitted Debt Facility.

“Permitted Licenses” means, collectively:

(a) licenses of over-the-counter software that is commercially available to the
public;

(b) non-exclusive and exclusive licenses for the use of the intellectual
property of the Company or any of its Subsidiaries entered into in the ordinary
course of business in the Territory, including non-exclusive licenses for the
import, export, manufacture, make, use, sale, offer for sale, promotion or
distribution of an Included Products so long as (other than as provided in
clause (c)) such non-exclusive license does not grant to any Third Party the
right to sell, offer for sale, market or promote such Included Product on a
royalty payment basis, profit sharing basis or any other similar payment
structure;

(c) licenses of Mycapssa outside the United States or of any other Included
Product in the Territory (in each case, together with any IP Rights related
thereto), which may grant to any Third Party the right to sell, offer for sale,
market or promote such Included Product on a royalty payment basis, profit
sharing basis or any other similar payment structure;

(d) any license granted to any Third Party for the manufacture of any Included
Product or otherwise granted to a vendor or service provider in order to provide
services for the benefit of the Company or its Affiliates; and

(e) any sponsored research, co-development or similar agreement providing for
the development of an Included Product and funding thereof, that does not grant
Commercialization rights with respect to any Included Product;

provided, that, with respect to each such license described in clause (b) or
(c), (i) no Special Termination Event, Default or Event of Default has occurred
or is continuing at the time of entry into such license, (ii) the license
constitutes an arms-length transaction, the terms of which, on their face, do
not provide for a sale or assignment from the Company or its Affiliates to a
Third Party of any intellectual property that, at the time of execution of such
license, comprises a portion of the Collateral (other than, in the case of any
license of an Included Product that is not included in the Collateral, the TPE
Technology, solely to the extent that (x) the TPE Technology is necessary to the
development, manufacture, distribution and sale of such Included Product and
(y) such license does not (1) interfere with the Commercialization of Mycapssa,
(2) materially impair the rights and remedies of the Investor under this
Agreement or (3) impair the perfection or priority of the Investor’s security
interests in the Collateral) or the assets of the Pledged Subsidiaries relating
to Mycapssa, and do not restrict the ability of the Company or any of its
Subsidiaries, as applicable, to pledge, grant a Lien on or assign or otherwise
transfer such intellectual property (in each case other than customary
non-assignment provisions that restrict the assignability of the license but do
not otherwise restrict the ability of the Company or any Subsidiary (as
applicable) to pledge, grant a Lien on or assign any such intellectual
property), (iii) in the case of any exclusive license, (A) the Company delivers
to the Investor Representative a copy of the final executed exclusive license
promptly upon

 

-26-



--------------------------------------------------------------------------------

consummation thereof, subject to reasonable redaction to comply with obligations
of confidentiality, (B) may be exclusive in respects other than Territory,
(C) with respect solely to Mycapssa, may be exclusive as to Territory only as to
geographical areas outside of the United States and (D) with respect solely to
Included Products not included in the Collateral, may be exclusive as to
Territory and (iv) all Other Royalty Payments that are payable to the Company or
any of its Subsidiaries thereunder are paid to the Collection Account. It is
understood and agreed that, notwithstanding anything to the contrary set forth
in this definition, in no event shall a “Permitted License” include any license
to Commercialize Mycapssa (or any IP Rights associated therewith) in the United
States (or any state or other political subdivision thereof).

“Permitted Liens” means:

(a) Liens created in favor of the Investor pursuant to the Transaction
Documents;

(b) Liens incurred by the Investor;

(c) inchoate Liens for ad valorem property Taxes not yet delinquent;

(d) Liens in respect of property of the Company imposed by Applicable Law which
were incurred in the ordinary course of Business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, landlord’s,
distributors’, wholesalers’, materialmen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of Business and secure payment
obligations (i) not then due, (ii) if due, not yet overdue by more than thirty
(30) days, (iii) that if overdue by more than thirty (30) days, are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP or (iv) with respect to which the
failure to make payment would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect;

(e) Liens incurred in the ordinary course of business in connection with
worker’s compensation, unemployment insurance or other forms of governmental
insurance or benefits, insurance, surety bonds, or other obligations of a like
nature or to secure the performance of letters of credit, banker’s acceptances,
bids, tenders, statutory obligations, leases and contracts (other than for
borrowed money) entered into in the ordinary course of business, other than any
Lien imposed by ERISA which has resulted or would result in liability, together
with any other Lien imposed by ERISA, in an aggregate amount in excess of
$1,500,000;

(f) Liens for Taxes, assessments and governmental charges that are not yet
delinquent for a period of more than forty-five (45) days or remain payable
without any penalty or that are being contested in good faith and with due
diligence by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

(g) banker’s liens for collection or rights of set off or similar rights and
remedies as to Deposit Accounts or other funds maintained with depositary
institutions; provided that such Deposit Accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Company in excess of those
required by applicable banking regulations;

 

-27-



--------------------------------------------------------------------------------

(h) Liens on assets that do not constitute (i) Collateral or (ii) the assets of
the Pledged Subsidiaries relating to Mycapssa;

(i) Liens in favor of the Company or any Subsidiary;

(j) Liens on property or Equity Interests of another Person existing at the time
such other Person becomes a Subsidiary of the Company; provided that such Liens
were in existence prior to the contemplation of such merger, amalgamation or
consolidation and do not extend to any assets other than those of the Person
that becomes a Subsidiary of the Company; and provided further that such Liens
were granted to secure repayment of Acquired Debt.

(k) Liens on property of a Person existing at the time of acquisition thereof by
the Company or any Subsidiary of the Company; provided that such Liens were in
existence prior to the contemplation of such acquisition and do not extend to
any property other than the property so acquired by the Company or the
Subsidiary; and provided further that such Liens were granted to secure
repayment of Acquired Debt.

(l) Liens on Equity Interests of Subsidiaries that are not (i) Guarantors or
(ii) Pledged Subsidiaries;

(m) Liens existing on the date of this Agreement;

(n) Liens securing Indebtedness permitted to be incurred under clause (p) of the
definition of “Permitted Debt” covering only the assets acquired with or
financed by such Indebtedness; provided that individual financings provided by
one lender may be cross collateralized to other financings provided by such
lender or its Affiliates;

(o) customary Liens incurred in the ordinary course of business to secure
obligations in respect of payment processing services, business credit card
programs, and netting services, overdrafts and related liabilities arising from
treasury, depositary and cash management services;

(p) Liens on insurance policies, premiums and proceeds thereof, or other
deposits, to secure insurance premium financings with respect to unearned
premiums and other liabilities to insurance carriers;

(q) Liens on specific items of inventory or other goods (and the proceeds
thereof) of the Company securing such Person’s obligations in respect of
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

-28-



--------------------------------------------------------------------------------

(t) any interest or title of a lessor or licensor under any lease, sublease,
license or sublicense entered into by the Company or any Subsidiary entered into
in the ordinary course of its business;

(u) Liens on cash collateral securing hedging agreements entered into for bona
fide hedging purposes in the ordinary course of business and not for speculative
purposes;

(v) survey exceptions, encumbrances, ground leases, easements (including
reciprocal easement agreements), survey exceptions or reservations of, or rights
of others for, licenses, rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including minor defects or irregularities in title and similar
encumbrances) as to the use of real property or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties that do not
in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

(w) (i) Liens securing or arising out of judgments, decrees, orders, awards or
notices of lis pendens and associated rights related to litigation with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review, or in respect of which the period within which such
appeal or proceedings may be initiated shall not have expired, and Liens on
litigation proceeds securing obligations to pay expenses incurred in connection
with such litigation and (ii) Liens arising from judgments, decrees, attachments
or awards that do not constitute an Event of Default under Section 11.1(g);

(x) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Company or any Subsidiary on deposit with or in possession of such bank;

(y) any interest or title of a lessor, licensor or sublicensor in the property
subject to any lease, license or sublicense;

(z) Liens on equipment or inventory of the Company or any Subsidiary granted in
the ordinary course of business to the Company’s or such Subsidiary’s supplier
at which such equipment or inventory is located;

(aa) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments and other precautionary
UCC financing statements or similar filings;

(bb) Liens on any assets held by a trustee (i) under any indenture (including
the Indenture) or other debt instrument where the proceeds of the securities
issued thereunder are held in escrow pursuant to customary escrow arrangements
pending the release thereof, and (ii) under any indenture pursuant to customary
discharge, redemption or defeasance provisions;

(cc) Liens of (i) a collection bank arising under Section 4 210 of the Uniform
Commercial Code (or any analogous statutory provision of applicable foreign Law)
on items in the course of collection and which arise from general banking
conditions, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary

 

-29-



--------------------------------------------------------------------------------

course of business and (iii) in favor of a banking or other financial
institution arising as a matter of law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of setoff) and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institutions general terms and conditions;

(dd) Liens on deposits or other amounts held in escrow to secure payments
(contingent or otherwise) payable by the Company with respect to (i) the
settlement, satisfaction, compromise or resolution or judgments, litigation,
arbitration or other Disputes and (ii) any commercial contracts for
manufacturing, production and other service arrangements entered into in the
ordinary course of business; or

(ee) Liens securing Indebtedness arising from Treasury Management Arrangements.

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan) that is maintained for employees of the Company
or, in the case of any Pension Plan, any ERISA Affiliate or to which the Company
or, in the case of any Pension Plan, any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Pledged Subsidiaries” has the meaning set forth in Section 6.1.

“Product Plans” means the key marketing, sale and product development and
research plans with respect to Mycapssa set forth on Exhibit H.

“Proprietary Databases” means any material non-public proprietary database or
information repository that is owned by or licensed to the Company or any
Subsidiary or with respect to which the Company or any Subsidiary is authorized
or granted rights under or to.

“Proprietary Software” means any proprietary software (other than any software
that is generally commercially available, off-the-shelf and/or open source)
including, without limitation, the object code and source code forms of such
software and all associated documentation, which is owned by or licensed to the
Company or any Subsidiary or with respect to which the Company or any Subsidiary
is authorized or granted rights under or to.

“Purpose” has the meaning set forth in Section 9.1.

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Quarterly Net Revenues” means, with respect to any Calendar Quarter, the
aggregate amount of Net Revenues in the Territory for that Calendar Quarter.

 

-30-



--------------------------------------------------------------------------------

“Quarterly Payment Date” means each February 15, May 15, August 15 and
November 15 following the end of the first Calendar Quarter after the Initial
Closing Date (provided if any such date is not a Business Day, the Quarterly
Payment Date shall be the next succeeding Business Day).

“Recipient” has the meaning set forth in Section 9.1.

“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any jurisdiction.

“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
the Included Product may be marketed, sold and distributed in a jurisdiction,
issued by the appropriate Regulatory Agency.

“Regulatory Non-Approval Amount” has the meaning set forth in Section 3.1(a).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, senior vice president, general
counsel, managing director, vice president of finance, treasurer, assistant
treasurer or controller of a Company Party and, solely for purposes of the
delivery of certificates pursuant to this Agreement, the secretary or any
assistant secretary of a Company Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Company Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Company Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Company Party.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Company or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of (i) any shares
(or equivalent) of any class of Equity Interests of the Company or any of its
Subsidiaries, now or hereafter outstanding or (ii) any call option on any shares
(or equivalent) of any class of Equity Interests of the Company or any of its
Subsidiaries (irrespective of whether such call option can be cash, net share or
physically settled), (c) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of Equity Interests of the Company or any of its Subsidiaries, now or
hereafter outstanding and (d) any payment made in cash to the holders of
Permitted Debt under the Permitted Debt Facility Documents in excess of the
original principal (or notional) amount thereof, interest thereon and any fees
due thereunder.

“Revenue Interests” means all of the Company’s rights, title and interest in and
to, free and clear of any and all Liens, that portion of the Annual Net Revenues
of the Company in an amount equal to the Included Product Payment Amount for
each Calendar Quarter during the Payment Term.

 

-31-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.

“Safety Notices” means any recalls, field notifications, market withdrawals,
warnings, “dear doctor” letters, investigator notices, safety alerts or other
notices of action issued or instigated by the Company, any Subsidiary or any
Governmental Authority relating to an alleged lack of safety or regulatory
compliance of the Included Products.

“Sale and Leaseback Transaction” means, with respect to any Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Party or such Subsidiary shall sell or transfer any property used or useful in
its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission or any successor agency or
authority thereto.

“Second Closing Date” has the meaning set forth in Section 2.1(b).

“Second Investment Amount” has the meaning set forth in Section 2.1(b).

“Securities Account” means a “securities account” (as defined in Article 8 of
the Uniform Commercial Code) or other account to or for the credit or account of
any Party to which a financial asset is or may be credited in accordance with an
agreement under which the Person maintaining the account undertakes to treat the
Person for whom the account is maintained as entitled to exercise the rights
that comprise the financial asset.

“Security Agreement” means the security agreement dated as of the Initial
Closing Date executed in favor of the Investor Representative, for the benefit
of the Investor, by the Company and each of the Guarantors, as amended or
modified from time to time in accordance with the terms hereof.

“Set-off” means any set-off, off-set, reduction or similar deduction.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after

 

-32-



--------------------------------------------------------------------------------

giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (d) the fair value of the property of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that would become an actual or matured liability.

“Special Maturity Payment Amount” means the amount calculated in accordance with
Exhibit I.

“Special Termination Amount” means the amount calculated in accordance with
Exhibit E.

“Special Termination Event” has the meaning set forth in Exhibit E.

“Subsequent Closing Date” has the meaning set forth in Section 8.1(b).

“Subsequent Closing” has the meaning set forth in Section 8.1(b).

“Subsidiary” means with respect to any Person (a) any entity as to which such
Person directly or indirectly owns outstanding voting securities with power to
vote fifty percent (50%) or more of the outstanding Voting Stock of such entity
or (b) any entity as to which fifty percent (50%) or more of its outstanding
Voting Stock are directly or indirectly owned, controlled or held by such Person
with power to vote such securities. As of the Effective Date, the Subsidiaries
of the Company are set forth on Schedule 4.20.

“Tax” or “Taxes” means any U.S. federal, state, local or non-U.S. tax, levy,
impost, duty, assessment or withholding or other similar fee, deduction or
charge, including all excise, sales, use, value added, transfer, stamp,
documentary, filing, recordation and other fees imposed by any taxing authority
(and interest, fines, penalties and additions related thereto).

“Territory” means worldwide.

“Third Closing Date” has the meaning set forth in Section 2.1(c).

“Third Investment Amount” has the meaning set forth in Section 2.1(c).

“Third Party” means any Person other than (a) the Company, (b) the Investor or
(c) an Affiliate of either the Company or the Investor (as applicable).

“Third Party Claim” means any claim, action, suit or proceeding by a Third
Party, excluding any lender, officer, directors, employee or agent or other
representative of a Party, including any investigation by any Governmental
Authority.

“TPE Technology” means the Transient Permeability Enhancer technology platform.

 

-33-



--------------------------------------------------------------------------------

“Trade Secrets” means any data or information that is not commonly known by or
available to the public, and which (a) derives economic value, actual or
potential, from not being generally known to and not being readily ascertainable
by proper means by other Persons who can obtain economic value from its
disclosure or use, (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy, and (c) which are owned by or licensed to
the Company or any Subsidiary or with respect to which the Company or any
Subsidiary is authorized or granted rights under or to.

“Trademark License” means any agreement, written or oral, providing for the
grant of any right to use any Trademark.

“Trademark Office” means the applicable trademark office, including the United
States Patent and Trademark Office and any comparable foreign trademark office,
for any Trademarks.

“Trademarks” means all statutory and common-law trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers, and the
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications to register in
connection therewith, under the Laws of the United States, any state thereof or
any other country or any political subdivision thereof, or otherwise, for the
full term and all renewals thereof, which are owned by or licensed to the
Company or any Subsidiary or with respect to which the Company or any Subsidiary
is authorized or granted rights under or to.

“Transaction Documents” means this Agreement, the Security Agreement, the
Guaranty, the Deposit Agreements and each Instruction to Payors.

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
Deposit Accounts, netting services, overdraft, credit or debit card, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting, direct debit, cash concentration, trade finance services and other
cash management services.

“U.S.” or “United States” means the United States of America, its 50 states,
each territory and possession thereof and the District of Columbia.

“UCC” means the Uniform Commercial Code as in effect from time to time in New
York; provided, that, if, with respect to any financing statement or by reason
of any provisions of Applicable Law, the perfection or the effect of perfection
or non-perfection of the back-up security interest or any portion thereof
granted pursuant to the Security Agreement is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of this Agreement and any
financing statement relating to such perfection or effect of perfection or
non-perfection.

“Under Performance Payments” has the meaning set forth in Section 3.1(b).

 

-34-



--------------------------------------------------------------------------------

“Unused Amounts” has the meaning set forth in Section 7.7(k).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Website Agreements” means all agreements between the Company and/or any
Subsidiary and any other Person pursuant to which such Person provides any
services relating to the hosting, design, operation, management or maintenance
of any Website, including without limitation, all agreements with any Person
providing website hosting, database management or maintenance or disaster
recovery services to the Company and/or any Subsidiary and all agreements with
any domain name registrar, as all such agreements may be amended, supplemented
or otherwise modified from time to time.

“Websites” means all websites that the Company or any Subsidiary shall operate,
manage or control through a Domain Name, whether on an exclusive basis or a
nonexclusive basis, including, without limitation, all content, elements, data,
information, materials, hypertext markup language (HTML), software and code,
works of authorship, textual works, visual works, aural works, audiovisual works
and functionality embodied in, published or available through each such website
and all IP Rights in each of the foregoing.

“Work” means any work or subject matter that is subject to protection pursuant
to Title 17 of the United States Code.

Section 1.2 Rules of Construction. Unless the context otherwise requires, in
this Agreement:

(a) An accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP.

(b) Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders.

(c) The definitions of terms shall apply equally to the singular and plural
forms of the terms defined.

(d) The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

(e) Unless otherwise specified, references to an agreement or other document
include references to such agreement or document as from time to time amended,
restated, reformed, supplemented or otherwise modified in accordance with the
terms thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth herein or in any of the
other Transaction Documents) and include any annexes, exhibits and schedules
attached thereto.

 

-35-



--------------------------------------------------------------------------------

(f) References to any Applicable Law shall include such Applicable Law as from
time to time in effect, including any amendment, modification, codification,
replacement or reenactment thereof or any substitution therefor.

(g) References to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment,
transfer or delegation set forth herein or in any of the other Transaction
Documents), and any reference to a Person in a particular capacity excludes such
Person in other capacities.

(h) The word “will” shall be construed to have the same meaning and effect as
the word “shall”.

(i) The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision hereof, and Article, Section and Exhibit references herein
are references to Articles and Sections of, and Exhibits to, this Agreement
unless otherwise specified.

(j) In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.

(k) Where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Agreement on a day that is not a Business
Day, unless this Agreement otherwise provides, such payment shall be made, such
funds shall be applied and such calculation shall be made on the succeeding
Business Day, and payments shall be adjusted accordingly.

(l) Unless otherwise specified, references to an agreement or other document
include references to such agreement or document as from time to time amended,
restated, reformed, supplemented or otherwise modified in accordance with the
terms thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth herein or in any of the
other Transaction Documents) and include any annexes, exhibits and schedules
attached thereto.

ARTICLE II

REVENUE INTEREST FINANCING

Section 2.1 Investment Amount. Subject to the terms and conditions set forth
herein, the Investor shall pay (or cause to be paid) to the Company, or the
Company’s designee, the following:

(a) on the Initial Closing Date, subject to satisfaction of the conditions set
forth in Section 8.3(a), the sum of twenty-five million Dollars ($25,000,000)
(the “First Investment Amount”), in immediately available funds by wire transfer
to an account designated in writing by the Company to the Investor
Representative prior to the Initial Closing;

 

-36-



--------------------------------------------------------------------------------

(b) on the Subsequent Closing Date following the Initial Closing (the “Second
Closing Date”), subject to the satisfaction of the conditions set forth in
Section 8.2, the sum of twenty-five million Dollars ($25,000,000) (the “Second
Investment Amount”), in immediately available funds by wire transfer to an
account designated in writing by the Company to the Investor Representative
prior to the Second Closing Date. The term “Investment Amount” shall thereafter
be deemed amended to include the funds paid on the Second Closing Date (i.e., an
aggregate of fifty million Dollars ($50,000,000));

(c) on the Subsequent Closing Date following the Second Closing Date (the “Third
Closing Date”), subject to the satisfaction of the conditions set forth in
Section 8.2, the sum of fifteen million Dollars ($15,000,000) (the “Third
Investment Amount”), in immediately available funds by wire transfer to an
account designated in writing by the Company to the Investor Representative
prior to the Third Closing Date. The term “Investment Amount” shall thereafter
be deemed amended to include the funds paid on the Third Closing Date (i.e., an
aggregate of sixty-five million Dollars ($65,000,000))

(d) on the Subsequent Closing Date following the Third Closing Date (the “Fourth
Closing Date”), subject to the satisfaction of the conditions set forth in
Section 8.2, the sum of ten million Dollars ($10,000,000) (the “Fourth
Investment Amount”), in immediately available funds by wire transfer to an
account designated in writing by the Company to the Investor Representative
prior to the Fourth Closing Date. The term “Investment Amount” shall thereafter
be deemed amended to include the funds paid on the Fourth Closing Date (i.e., an
aggregate of seventy-five million Dollars ($75,000,000)); and

(e) In connection with the funding of the First Investment Amount on the Initial
Closing Date, the Investor shall have the right to, at its option, fund the
amount due under Section 2.1(a), on a net basis less the reimbursement owed by
the Company pursuant to Section 8.3(a)(vi).

Section 2.2 No Assumed Obligations. Notwithstanding any provision in this
Agreement or any other writing to the contrary, the Investor is not assuming any
liability or obligation of the Company or any of the Company’s Affiliates of
whatever nature, whether presently in existence or arising or asserted
hereafter. All such liabilities and obligations shall be retained by and remain
liabilities and obligations of the Company or the Company’s Affiliates, as the
case may be (the “Excluded Liabilities and Obligations”).

Section 2.3 Excluded Assets. The Investor does not, pursuant to any of the
Transaction Documents, purchase, acquire or accept any assets or contract rights
of the Company, or any other assets of the Company, other than its rights with
respect to the Revenue Interests and, to the extent provided in the Transaction
Documents, the Collateral. The Company has sole authority and responsibility for
the research, development and Commercialization of Included Product.

 

-37-



--------------------------------------------------------------------------------

ARTICLE III

PAYMENTS ON ACCOUNT OF THE REVENUE INTEREST FINANCING

Section 3.1 Payments on Account of the Revenue Interest Financing.

(a) In consideration of the Investor paying the First Investment Amount and the
Second Investment Amount hereunder, the Company shall pay the Revenue Interests
to the Investor Representative as follows: On each Quarterly Payment Date, the
Company shall pay the Revenue Interests to the Investor Representative for such
Quarterly Payment Date until the earlier of (i) the date on which the Investor
Representative has received payments equal to the Hard Cap or (ii) the Outside
Maturity Date. Notwithstanding the foregoing, in the event that the conditions
set forth on Exhibit B have not been satisfied on or prior to the date that is
the one-year anniversary of the Initial Closing Date, the Company shall pay to
the Investor Representative, within fifteen (15) days following delivery by the
Investor Representative to the Company of a written notice that the Investor
Representative does not intend to waive the conditions set forth on Exhibit B,
an amount in U.S. Dollars equal to the sum of (A) one hundred-thirteen and
one-half percent (113.5%) of the Investment Amount and (B) any Obligations
(other than with respect to the Hard Cap) then accrued and outstanding ((A) and
(B) together, the “Regulatory Non-Approval Amount”), following the payment of
which (i) the Company shall have no further obligations to the Investor
Representative with respect to the Revenue Interests (other than in respect of
its indemnification obligations under this Agreement or any Transaction
Document, which shall survive termination of this Agreement under this
Section 3.1(a)), and the Investor Representative will not be entitled to any
additional payments in respect of Revenue Interests (other than payments which
are or may become payable pursuant to the Company’s indemnification obligations
under this Agreement or any Transaction Document) and (ii) the Transaction
Documents shall terminate. If (A) the Investor Representative has not received
payments equal to the Hard Cap by the Outside Maturity Date (after giving effect
to any payments made on the Outside Maturity Date) and (B) no Special
Termination Event, Default or Event of Default has occurred or is continuing,
the Company shall pay the Special Maturity Payment Amount to the Investor
Representative within five (5) Business Days following the Outside Maturity
Date. The Company shall have the right, at any time and from time to time, to
make voluntary prepayments to the Investor Representative, and such payments
shall be credited against the Hard Cap and the Under Performance Payments set
forth in Section 3.1(b). Subject to Section 3.1(c) and this Section 3.1(a), this
Agreement shall be in full force and effect until the Hard Cap and all other
Obligations of the Company have been paid in full.

 

-38-



--------------------------------------------------------------------------------

(b) If the Investor Representative has not received cumulative Revenue Interest
payments equal to the minimum multiple of the Investment Amount set forth below,
during the period commencing on the Initial Closing Date and ending on the first
Quarterly Payment Date immediately following the reference date set forth below,
the Company shall, within two (2) Business Days following such Quarterly Payment
Date, make a cash payment to the Investor Representative equal to the applicable
minimum multiple of the Investment Amount less the cumulative Revenue Interest
payments previously paid to the Investor Representative (including any Under
Performance Payment) such that the Investor Representative shall be “grossed up”
to such minimum amount (the “Under Performance Payments”):

 

Minimum Multiple

   Reference Date  

0.60x

     September 30, 2023  

1.00x

     September 30, 2024  

(c) Upon the occurrence of a Change of Control (or, at the Company’s option,
immediately prior to the occurrence of a Change of Control), the Company shall
immediately pay to the Investor Representative the Final Payment Amount and all
of the other Obligations owed by the Company under this Agreement and other
Transaction Documents, following the payment of which (i) the Company shall have
no further obligations to the Investor Representative with respect to the
Revenue Interests (other than in respect of its indemnification obligations
under this Agreement or any Transaction Document, which shall survive
termination of this Agreement under this Section 3.1(c)), and Investor
Representative will not be entitled to any additional payments in respect of
Revenue Interests (other than payments which are or may become payable pursuant
to the Company’s indemnification obligations under this Agreement or any
Transaction Document) and (ii) the Transaction Documents shall terminate;
provided, however, that solely for purposes of calculating the Final Payment
Amount payable by the Company to the Investor Representative pursuant to this
Section 3.1(c):

(A) if the Change of Control occurs [***];

(B) if the Change of Control occurs [***]; and

(C) if the Change of Control occurs [***].

(d) If a Special Termination Event has occurred and is continuing, the Investor
Representative may, in its sole discretion, terminate this Agreement and notify
the Company of its election to terminate this Agreement. In consideration for
such termination, the Company shall pay the Special Termination Amount and any
other accrued and unpaid Obligations (other than with respect to the Hard Cap)
to the Investor Representative within, in the case of clause (i) of the
definition of Special Termination Event, [***] ([***]) days, and, in the case of
clause (ii) of the definition of Special Termination Event, [***] ([***]) days,
in each case, after receipt of such notice of the election to terminate this
Agreement. The remedy set forth in this Section 3.1(d) shall be the Investor’s
and the Investor Representative’s sole and exclusive remedy in the event of a
Special Termination Event; provided, however, that (i) the

 

-39-



--------------------------------------------------------------------------------

Company’s indemnification obligations under this Agreement or any Transaction
Document shall survive termination of this Agreement under this Section 3.1(d),
and (ii) to the extent the Special Termination Amount is not paid as aforesaid
in full within such applicable period, for the avoidance of doubt, the failure
to make such payment shall constitute an Event of Default under
Section 11.1(a)(ii).

(e) Once the Investor Representative has received payments equal to the Hard Cap
and all of the other Obligations (other than with respect to the Hard Cap) owed
by the Company and outstanding under this Agreement and other Transaction
Documents, (i) the Company shall have no further obligations to the Investor
Representative with respect to the Revenue Interests (other than in respect of
its indemnification obligations under this Agreement or any Transaction
Document, which shall survive termination of this Agreement under this
Section 3.1(e)), and the Investor Representative will not be entitled to any
additional payments in respect of Revenue Interests (other than payments which
are or may become payable pursuant to the Company’s indemnification obligations
under this Agreement or any Transaction Document) and (ii) the Transaction
Documents shall terminate. Immediately upon termination of this Agreement
pursuant to Section 3.1(a), (c), (d) or (e), (A) all Liens on the Collateral
granted to the Investor Representative pursuant to this Agreement and the other
Transaction Documents shall automatically be released, without the delivery of
any instrument or performance of any act by any Person, (B) the Company shall be
permitted, and is hereby authorized to terminate any financing statement which
has been filed pursuant to the Transaction Documents, and (C) the Investor and
the Investor Representative shall execute and deliver to, or at the direction
of, the Company, at the Company’s sole cost and expense, all other releases and
other documents as the Company shall reasonably request to evidence any such
release.

(f) All Revenue Interests and any other Obligations required to be paid but not
paid to the Investor on each Quarterly Payment Date shall bear interest at a
rate of one percent (1.0%) per month from the due date until paid in full or, if
less, the maximum interest rate permitted by Applicable Law. In addition, in the
event that an Event of Default has occurred, and for so long as it is occurring,
interest shall accrue on the Final Payment Amount that remains unpaid at a rate
of one percent (1.0%) per month from the date on which Company receives notice
from the Investor Representative of such Event of Default until the Final
Payment Amount is paid in full or, if less, the maximum interest rate permitted
by Applicable Law. Any such overdue payment shall, when made, be accompanied by,
and credited first to, all interest so accrued.

(g) The Company shall deposit all amounts payable by the Company to the Investor
Representative under this Agreement into the Investor Account, unless otherwise
instructed by the Investor Representative.

(h) For all purposes of this Section 3.1, the amount of payments deemed received
by the Investor shall (i) include any additional amounts payable to the Investor
pursuant to Section 6.21(c)(3) (“Additional Amounts”) and (ii) be computed net
of any applicable tax withholding (including any tax withholding in respect of
any Additional Amounts), other than any withholding in respect of Excluded
Taxes.

 

-40-



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary, if the Revenue Interests shall
remain outstanding after the fifth (5th) anniversary of the Initial Closing
Date, then the Company shall prepay to the Investor Representative on the first
Quarterly Payment Date following the fifth (5th) anniversary of the Initial
Closing Date and on each applicable Quarterly Payment Date thereafter that
portion of the outstanding Obligations necessary to prevent the Obligations from
constituting “applicable high yield discount obligations” within the meaning of
Section 163(i) of the Code, and any such payments made shall, subject to
Section 3.1(h), be fully creditable against the Hard Cap and any
Underperformance Payment.

Section 3.2 Collection Account; Collection Account Management.

(a) On or prior to the date that is thirty (30) Business Days following the
Initial Closing Date, the Company shall establish with the Depositary Bank the
Collection Account and enter into the Collection Account Deposit Agreement. The
Company shall deliver instructions to all Licensees and account debtors (the
“Instruction to Payors”) with respect to any proceeds arising from sales of
Mycapssa by the Company or its Subsidiaries in the United States and any Other
Royalty Payments relating to Mycapssa (which instruction shall be in form and
substance reasonably satisfactory to the Investor Representative and identify
the Investor as having a right to a receive a portion of such amounts, and a
copy of which shall be delivered to the Investor Representative promptly
following delivery to such Licensee or account debtor) to remit such proceeds
and Other Royalty Payments to the Collection Account, to the extent the
Instruction to Payors was not sent to such Licensees and account debtors on or
prior to the Initial Closing Date. To the extent any such proceeds are paid
directly to the Company, the Company shall remit to the Collection Account all
such amounts within fifteen (15) Business Days of its Knowledge of such receipt
of any such funds.

(b) With respect to any amounts that are deposited into the Collection Account
on any day, so long as no Default or Event of Default has occurred and is
continuing, (A) a minimum of 12.25% of such amounts shall remain in the
Collection Account until the Quarterly Payment Date immediately following the
date of such deposit and may not be transferred to the Company Account, except
as otherwise permitted by this Section 3.2(b), and (B) any remaining amounts may
be disbursed to the Company Account from time to time at the direction of the
Company; provided that if the aggregate of funds to be retained in the
Collection Account pursuant to clause (A) exceeds $6,000,000 on any date, such
amount in excess of $6,000,000 may be disbursed to the Company Account at the
direction of the Company on or after such date. The Company shall provide the
Depositary Bank notice no more frequently than daily of such amount to be
disbursed to the Company Account pursuant to this Section 3.2(b). During the
Payment Term, on each Quarterly Payment Date, the Company shall instruct the
Depositary Bank to disburse to the Investor Account an amount equal to the
lesser of (x) the funds on deposit in the Collection Account and (y) the Revenue
Interests for such Quarterly Payment Date. If the amount to be disbursed to the
Investor Account on any Quarterly Payment Date pursuant to the preceding
sentence is less than the Revenue Interests to which the Investor is entitled
for the relevant Calendar Quarter, the Company shall pay the amount of such
shortfall to the Investor Representative on such Quarterly Payment Date. If the
amount of funds on deposit in the Collection Account on any Quarterly Payment
Date exceeds the Revenue Interests for such Quarterly Payment Date, such excess
amount may be transferred to the Company Account at the direction of the
Company.

 

-41-



--------------------------------------------------------------------------------

(c) If a Default or Event of Default has occurred and is continuing, no funds in
the Collection Account shall be transferred to the Company Account, and the
Investor Representative shall have the right to exercise all of its rights and
remedies under Article XI, including, without limitation, directing the
Depositary Bank to transfer all of the funds in the Collection Account to the
Investor Representative until all of the Obligations owed by the Company under
this Agreement and other Transaction Documents and then outstanding have been
paid in full.

(d) During the Payment Term, the Company shall have no right to terminate the
Collection Account without the Investor Representative’s prior written consent;
provided that, without the Investor Representative’s consent to the change of
location of such accounts (provided such location is in the United States), the
Company shall have the right from time to time to establish a replacement
Collection Account with a replacement Depositary Bank, provided that such
replacement Depositary Bank first enter into a Deposit Agreement with respect to
such replacement accounts effective no later than the date of replacement. For
purposes of this Agreement, any reference to the “Collection Account”,
“Depositary Bank” or “Deposit Agreement” shall refer to such replacement
Collection Account, Depositary Bank or Deposit Agreement, as the context
requires.

Section 3.3 Mode of Payment/Currency Exchange. All payments made by a Party
hereunder shall be made by deposit of U.S. Dollars by wire transfer in
immediately available funds into the applicable account. With respect to sales
outside the U.S., for the purpose of calculating Net Revenues for the purposes
of determining the Revenue Interests payable under Section 3.1, Net Revenues
shall be calculated, if pursuant to a License Agreement, in the currency set
forth therein, or otherwise in the currency of sale, and then such amounts shall
be converted into U.S. Dollars at the monthly rate of exchange utilized by the
Company, in accordance with GAAP, fairly applied and as employed on a consistent
basis throughout the Company’s operations. Should the Company change its foreign
currency translation methodology, the new methodology will be disclosed in
writing to the Investor Representative prior to its implementation. For clarity,
to the extent that the Company receives a payment from a Third Party in U.S.
Dollars on which Revenue Interests are payable to Investor Representative under
Section 3.1, the foregoing currency exchange rates shall not apply to such
amount, and in particular the Company will have no obligation to re-calculate
any currency conversion that was employed in connection with such Third Party
payment.

Section 3.4 Included Product Payment Reports and Records Retention. On or prior
to each Quarterly Payment Date, the Company shall deliver to the Investor
Representative a written report of the amount of gross sales of the Included
Product in each country during the applicable Calendar Quarter, an itemized
calculation of Net Revenues and Other Royalty Payments on a country-by-country
basis and a calculation of the amount of the Revenue Interests due under
Section 3.1(a) in respect of the applicable Calendar Quarter, showing the
Applicable Tiered Percentage applied thereto and a calculation of the Under
Performance Payment (if any) pursuant to Section 3.1(b). For three (3) years
after each sale of the Included Product made by the Company or any of its
Affiliates, the Company shall keep (and shall ensure that its Affiliates shall
keep) complete and accurate records of such sale in sufficient detail to confirm
the accuracy of the applicable Revenue Interests paid pursuant to
Section 3.1(a). The Company shall use commercially reasonable efforts to
include, in each contract of

 

-42-



--------------------------------------------------------------------------------

the Company for the distribution, marketing or selling of Mycapssa entered into
on or after the Initial Closing Date, obligations reasonably appropriate to
ensure that the counterparty to such contract shall furnish to the Company all
information necessary for the Company to comply with this Section 3.4 and
calculate the Revenue Interests that are payable as set forth in this Agreement.

Section 3.5 Audits.

(a) Upon the written request of the Investor Representative, and not more than
once in each Calendar Year (so long as no Special Termination Event, Default or
Event of Default has occurred and is continuing), the Company shall permit an
independent certified public accounting firm of national prominence selected by
the Investor Representative, and reasonably acceptable to the Company, to have
access to and to review, during normal business hours and upon not less than
thirty (30) days’ prior written notice, the relevant documents and records of
the Company and its Subsidiaries as may reasonably be necessary to verify the
accuracy and timeliness of the reports and payments (including calculation and
payment of any Revenue Interest) made by the Company under this Agreement. Such
review may cover the records for sales or other dispositions of the Included
Product, Net Revenues, Other Royalty Payments and the aggregate amount of
deposits into the Collection Account in any Calendar Year ending no earlier than
the first day of the previous Calendar Year. The accounting firm shall be
permitted to prepare and disclose to the Investor Representative a written
report stating only whether Revenue Interests paid to the Investor
Representative hereunder and the reports provided by the Company relating to
such Revenue Interests required hereunder are correct or incorrect and the
specific details concerning any discrepancies. Notwithstanding the foregoing,
after the occurrence and during the continuance of a Special Termination Event,
Default or Event of Default, the Investor Representative shall have the right,
as often, at such times and with such prior notice, as the Investor shall
determine, in its reasonable discretion, to have an independent certified public
accounting firm of national prominence selected by the Investor Representative
review the relevant documents and records of the Company and its Subsidiaries.

(b) If such accounting firm reasonably concludes that any Revenue Interests were
owed and were not paid when due during such period pursuant to the provisions of
this Agreement, the Company shall pay any late or unpaid Revenue Interests
within [***] days after the date the Investor Representative delivers to the
Company a notice including the accounting firm’s written report and requesting
such payment. If the amount of the underpayment (exclusive of interest accrued
thereon pursuant to Section 3.1(a)) is greater than the lesser of (i) [***]
percent ([***]%) of the total amount actually owed for the period audited or
(ii) [***] dollars ($[***]), then the Company shall in addition (i) reimburse
the Investor Representative for all reasonable costs and fees of the accounting
firm related to such audit and (ii) pay interest accrued on such amount of the
underpayment at a rate of [***] percent ([***]%) per month from the initial due
date until paid in full or, if less, the maximum interest rate permitted by
Applicable Law. In the event of overpayment, any amount of such overpayment
shall be fully creditable against Revenue Interests payable for the immediately
succeeding Calendar Quarter(s). The Investor Representative shall (i) treat all
information that it receives under this Section 3.5 or under any License
Agreement of the Company in accordance with the provisions of Article IX and
(ii) cause its accounting firm to enter into a reasonably acceptable
confidentiality agreement with the Company obligating such firm to retain all
such information in confidence pursuant to such confidentiality agreement, in
each case except to the extent necessary for the Investor Representative to
enforce its rights under this Agreement.

 

-43-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Investor Representative as of
the Effective Date and as of the date of each Closing as follows:

Section 4.1 Organization. The Company is a corporation duly organized, validly
existing and in good standing under the Laws of Delaware and has all powers and
authority, and all licenses, permits, franchises, authorizations, consents and
approvals of all Governmental Authorities, required to own its property and
conduct its business as now conducted. The Company is duly qualified to transact
business and is in good standing in every jurisdiction in which such
qualification or good standing is required by Applicable Law (except where the
failure to be so qualified or in good standing would not result in a Material
Adverse Effect).

Section 4.2 No Conflicts.

(a) None of the execution and delivery by the Company of any of the Transaction
Documents to which the Company is party, the performance by the Company of the
obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will: (i) contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy (including
termination, cancellation or acceleration) or obtain any additional rights
under, or accelerate the maturity or performance of or payment under, in any
respect, (A) any Applicable Law or any judgment, order, writ, decree, permit or
license of any Governmental Authority to which the Company or any of its
Subsidiaries or any of their respective assets or properties may be subject or
bound, (B) any term or provision of any contract, agreement, indenture, lease,
license, deed, commitment, obligation or instrument to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries or any of their respective assets or properties is bound or
committed or (C) any term or provision of any of the organizational documents of
the Company or any of its Subsidiaries, except in the case of clause (A) or
(B) where any such event would not result in a Material Adverse Effect; or
(ii) except as provided in any of the Transaction Documents to which it is
party, result in or require the creation or imposition of any Lien on the
Collateral or any assets of any Pledged Subsidiary relating to Mycapssa (other
than Permitted Liens).

(b) The Company has not granted, nor does there exist, any Lien on the
Transaction Documents or the Collateral (other than Permitted Liens).

 

-44-



--------------------------------------------------------------------------------

Section 4.3 Authorization. The Company has all powers and authority to execute
and deliver, and perform its obligations under, the Transaction Documents to
which it is party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of each of the Transaction Documents to
which the Company is party and the performance by the Company of its obligations
hereunder and thereunder have been duly authorized by the Company. Each of the
Transaction Documents to which the Company is party has been duly executed and
delivered by the Company. Each of the Transaction Documents to which the Company
is party constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.

Section 4.4 Ownership. The Grantors are the exclusive owners of the entire
right, title (legal and equitable) and interest in, to and under the Collateral,
free and clear of all Liens, other than Permitted Liens, and the Pledged
Subsidiaries own their respective assets relating to Mycapssa, free and clear of
all Liens, other than Permitted Liens. The Revenue Interests sold, assigned,
transferred, conveyed and granted to the Investor on the Closing Date and the
other Collateral have not been pledged, sold, assigned, transferred, conveyed or
granted by the Company to any other Person. The Company has full right to sell,
assign, transfer, convey and grant the Revenue Interests to the Investor. Upon
the sale, assignment, transfer, conveyance and granting by the Company of the
Revenue Interests to the Investor Representative, the Investor shall acquire
good and marketable title to the Revenue Interests free and clear of all Liens,
other than Permitted Liens, and shall be the exclusive owner of the Revenue
Interests. The Company has not caused, and to the Knowledge of the Company no
other Person has caused, the claims and rights of Investor created by any
Transaction Document in and to the Revenue Interests, the Collateral and the
assets of the Pledged Subsidiaries relating to Mycapssa, in each case, to be
subordinated to any creditor or any other Person.

Section 4.5 Governmental and Third Party Authorizations. The execution and
delivery by the Company of the Transaction Documents to which the Company is
party, the performance by the Company of its obligations hereunder and
thereunder and the consummation of any of the transactions contemplated
hereunder and thereunder (including the sale, assignment, transfer, conveyance
and granting of the Revenue Interests to the Investor) do not require any
consent, approval, license, order, authorization or declaration from, notice to,
action or registration by or filing with any Governmental Authority or any other
Person, except for applicable filings under U.S. securities laws, the filing of
UCC financing statements and those previously obtained or made or to be obtained
or made on the Closing Date.

Section 4.6 No Litigation. Except as set forth on Schedule 4.6, there is no
action, suit, arbitration proceeding, claim, citation, summons, subpoena,
investigation or other proceeding (whether civil, criminal, administrative,
regulatory, investigative or informal, and including by or before a Governmental
Authority) pending or, to the Knowledge of the Company, threatened by or against
the Company or any of its Subsidiaries, at law or in equity, that (i) if
adversely determined, would result in a Material Adverse Effect, or
(ii) challenges or seeks to prevent or delay the consummation of any of the
transactions contemplated by any of the Transaction Documents to which the
Company is party.

 

-45-



--------------------------------------------------------------------------------

Section 4.7 Solvency. The Company has determined that, and by virtue of its
entering into the transactions contemplated by the Transaction Documents to
which the Company is party and its authorization, execution and delivery of the
Transaction Documents to which the Company is party, the Company’s incurrence of
any liability hereunder or thereunder or contemplated hereby or thereby is in
its own best interests. Upon consummation of the transactions contemplated by
the Transaction Documents and the application of the proceeds therefrom, (a) the
fair saleable value of the Company’s assets will be greater than the sum of its
debts, liabilities and other obligations, including known contingent
liabilities, (b) the present fair saleable value of the Company’s assets will be
greater than the amount that would be required to pay its probable liabilities
on its existing debts, liabilities and other obligations, including known
contingent liabilities, as they become absolute and matured, (c) the Company
will be able to realize upon its assets and pay its debts, liabilities and other
obligations, including known contingent obligations, as they mature, (d) the
Company will not have unreasonably small capital with which to engage in its
business and will not be unable to pay its debts as they mature, (e) the Company
has not incurred, will not incur and does not have any present plans or
intentions to incur debts or other obligations or liabilities beyond its ability
to pay such debts or other obligations or liabilities as they become absolute
and matured, (f) the Company will not have become subject to any Bankruptcy
Event and (g) the Company will not have been rendered insolvent within the
meaning of any Applicable Law. No step has been taken or is intended by the
Company or, to its Knowledge, any other Person to make the Company subject to a
Bankruptcy Event.

Section 4.8 No Brokers’ Fees. The Company has not taken any action that would
entitle any person or entity to any commission or broker’s fee in connection
with the transactions contemplated by this Agreement.

Section 4.9 Compliance with Laws. Except as set forth on Schedule 4.9, none of
the Company or any of its Subsidiaries (a) has violated or is in violation of,
or, to the Knowledge of the Company, is under investigation with respect to or
has been threatened to be charged with or been given notice of any violation of,
any Applicable Law or any judgment, order, writ, decree, injunction,
stipulation, consent order, permit or license granted, issued or entered by any
Governmental Authority or (b) is subject to any judgment, order, writ, decree,
injunction, stipulation, consent order, permit or license granted, issued or
entered by any Governmental Authority, in each case, that would result in a
Material Adverse Effect. Each of the Company and each Subsidiary of the Company
is in compliance with the requirements of all Applicable Laws, a breach of any
of which would result in a Material Adverse Effect.

Section 4.10 Intellectual Property Matters.

(a) Schedule 4.10 sets forth an accurate and complete list of the Patent Rights
included in the Collateral existing as of the Effective Date. For each Patent
Right set forth on Schedule 4.10(a) the Company has indicated: (i) the
application number; (ii) the patent or registration number, if any; (iii) the
country or other jurisdiction where the Patent Right was issued, registered, or
filed; (iv) the expected expiration date of any issued Patent Right, including a
notation if such expected expiration date includes a term extension or
supplementary protection certificate; and (v) the registered owner thereof.

 

-46-



--------------------------------------------------------------------------------

(b) The Company (or the Company Party indicated on Schedule 4.10(a)) is the sole
and exclusive owner of the entire right, title and interest in each of the
Patent Rights included in the Collateral, none of which are subject to any
encumbrance, lien or claim of ownership by any Third Party other than Permitted
Liens and Permitted Licenses, and, to the Knowledge of the Company, there are no
facts that would preclude the Company from having unencumbered title to the
Patent Rights included in the Collateral. The Company has not received any
written notice of any claim by any Third Party challenging the ownership of the
rights of the Company Parties in and to the Patent Rights included in the
Collateral.

(c) Each Person who has or has had any rights in or to the Patent Rights,
including each inventor named on the Patent Rights, has executed a Contract
assigning their entire right, title and interest in and to such Patent Rights
and the inventions embodied, described and/or claimed therein, to the owner
thereof, and each such Contract assigning each inventor’s right in such Patent
Right has been duly recorded at the United States Patent and Trademark Office.

(d) To the Knowledge of the Company, no issued Patent Right included in the
Collateral has lapsed, expired or otherwise been terminated, other than by
operation of law and other than such Patent Rights the Company has abandoned or
permitted to lapse or expire in its reasonable business judgement.

(e) To the Knowledge of the Company, there are no past-due maintenance fees,
annuities or other like payments with respect to the Patent Rights included in
the Collateral.

(f) Each of the Patent Rights correctly identifies each and every inventor of
the claims thereof as determined in accordance with the laws of the jurisdiction
in which such Patent Right was issued or is pending. To the Knowledge of the
Company, there is not any Person who is or claims to be an inventor of any of
the Patent Rights included in the Collateral who is not a named inventor
thereof. No Company Party has received any written notice from any Person who is
or claims to be an inventor of any of the Patent Rights included in the
Collateral who is not a named inventor thereof.

(g) There is at least one claim in each of the Patent Rights included in the
Collateral that (i) to the Company’s Knowledge, is valid, and (ii) would be
infringed by the Company’s or any Subsidiary’s Commercialization or proposed
Commercialization of Mycapssa or the TPE Technology but for the Company’s and
the Subsidiaries’ rights in the Patent Rights. To the Knowledge of the Company,
each claim that has been issued or granted by the appropriate Patent Office and
included in the Patent Rights included in the Collateral and that would be
infringed by the manufacture, use or sale of Mycapssa is valid and enforceable.
The Company has not received any opinion of counsel that any of the Patent
Rights included in the Collateral is invalid or unenforceable. The Company has
not received any written notice of any claim by any Third Party challenging the
validity or enforceability of any of the Patent Rights included in the
Collateral. To the Knowledge of the Company, except for information disclosed to
the applicable Patent Office during prosecution of the Patent Rights, there are
no patents, published patent applications, articles, abstracts or other prior
art deemed material to patentability of any of the inventions claimed in such
Patent Rights, or that would otherwise reasonably be expected to materially
adversely affect the validity or enforceability of any of the claims of such
Patent Rights.

 

-47-



--------------------------------------------------------------------------------

(h) To the Knowledge of the Company, each individual associated with the filing
and prosecution of the Patent Rights included in the Collateral, including the
named inventors of such Patent Rights included in the Collateral, has complied
in all material respects with all applicable duties of candor and good faith in
dealing with any Patent Office, including any duty to disclose to any Patent
Office all information known by such individual to be material to the
patentability of each such Patent Right, in those jurisdictions where such
duties exist.

(i) There is no pending or, to the Knowledge of the Company, threatened in
writing opposition, interference, reexamination, injunction, claim, suit,
action, citation, summons, subpoena, hearing, inquiry, investigation (by the
International Trade Commission or otherwise), complaint, arbitration, mediation,
demand, decree or other dispute, disagreement, proceeding, claim or inter partes
review (other than standard patent prosecution before a Patent Office)
(collectively, “Disputes”) challenging the legality, validity, enforceability or
the Company’s ownership of any of the Patent Rights included in the Collateral
or that would result in any Set-off against the payments due to the Investor
Representative under this Agreement. To the Knowledge of the Company, there are
no Disputes by or with any Third Party against the Company involving the
Included Product. The Patent Rights included in the Collateral are not subject
to any outstanding injunction, judgment, order, decree, ruling, change,
settlement or other disposition of a Dispute.

(j) Except as separately disclosed to Investor Representative, there is no
pending or, to the Company’s Knowledge, threatened, and, to the Company’s
Knowledge, no event has occurred or circumstance exists that (with or without
notice or lapse of time, or both) would result in or serve as a basis for any,
action, suit or proceeding, or any investigation or claim, and the Company has
not received any written notice of the foregoing, that claims that the
manufacture, use, marketing, sale, offer for sale, importation or distribution
of the Included Product as currently contemplated infringes on any Patent or
other intellectual property rights of any other Person or constitutes
misappropriation of any other Person’s trade secrets or other intellectual
property rights.

(k) To the Knowledge of the Company, none of the conception, development and
reduction to practice of the inventions claimed in the Patent Rights included in
the Collateral has constituted or involved the misappropriation of trade secrets
or other rights or property of any Third Party.

(l) To the Knowledge of the Company, no Third Party Patent has been, or is, or
would be infringed by the Company’s Commercialization, or proposed
Commercialization, of the Included Products as currently contemplated. To the
Knowledge of the Company, no Patent other than the Patent Rights would limit or
prohibit in any material respect the Company’s Commercialization, or proposed
Commercialization, of any Included Product. The Company has not received any
written notice of any claim by any Third Party asserting that the Company’s
Commercialization of any Included Product infringes such Third Party’s Patents.
The Company has not received any opinion of counsel regarding infringement or
non-infringement of any Third Party Patent by the Company’s Commercialization of
any Included Product or the proposed Commercialization of any Included Product
as currently contemplated..

 

-48-



--------------------------------------------------------------------------------

(m) To the Knowledge of the Company, there are no pending, published patent
applications owned by any Third Party, which the Company Parties do not have the
right to use, which if issued, would limit or prohibit in any material respect
the Company’s Parties’ Commercialization of any Included Product.

(n) To the Knowledge of the Company, no Third Party is infringing any of the
issued Patent Rights included in the Collateral such that a Material Adverse
Effect would result.

(o) Except as set forth on Schedule 4.10(m), there are no Copyrights or
Trademarks material to the Company Parties’ Commercialization of any Included
Product.

Section 4.11 Margin Stock. The Company is not engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
portion of the Investment Amount shall be used by the Company for a purpose that
violates Regulation T, U or X promulgated by the Board of Governors of the
Federal Reserve System from time to time.

Section 4.12 Material Contracts.

(a) Schedule 4.12(a) hereto contains a list of the Material Contracts as of the
date hereof. As of the date hereof, the Company has provided a true and complete
copy of each of the Material Contracts to the Investor Representative.

(b) Except as separately disclosed in writing to Investor Representative
referencing this Section 4.12(b), neither the Company nor any Material Contract
Counterparty is in breach or default of any Material Contract and no
circumstances or grounds exist that would, upon the giving of notice, the
passage of time or both, give rise (i) to a claim by the Company or any Material
Contract Counterparty of a breach or default of any Material Contract, or
(ii) to a right of rescission, termination, revision, setoff, or any other
rights, by any Person, in, to or under any Material Contract. The Company has
not received from, or delivered to, any Material Contract Counterparty, any
written notice alleging a breach or default under any Material Contract, which
breach or default has not been cured as of the Closing Date.

(c) Each Material Contract is a valid and binding obligation of the Company and,
to the Knowledge of the Company, of the applicable Material Contract
Counterparty, enforceable against each of the Company and, to the Knowledge of
the Company, each applicable Material Contract Counterparty in accordance with
its terms, except as may be limited by general principles of equity (regardless
of whether considered in a proceeding at law or in equity) and by applicable
bankruptcy, insolvency, moratorium and other similar laws of general application
relating to or affecting creditors’ rights generally. The Company has not
received any notice from any Material Contract Counterparty or any other Person
challenging the validity or enforceability of any Material Contract. Neither the
Company, nor to the Knowledge of the Company, any other Person, has delivered or
intends to deliver any written notice to the Company or a Material Contract
Counterparty challenging the validity or enforceability of any Material
Contract.

Section 4.13 Bankruptcy. Neither the Company nor, to the Knowledge of the
Company, any Material Contract Counterparty is contemplating or planning to
commence any case, proceeding or other action relating to such Material Contract
Counterparty’s bankruptcy, insolvency, liquidation or dissolution or
reorganization.

 

-49-



--------------------------------------------------------------------------------

Section 4.14 Office Locations; Names.

(a) The chief place of business, the chief executive office and each office
where each Grantor keeps its records regarding the Collateral are, as of the
date hereof, each located at 140 Kendrick Street, Building C East, Needham,
Massachusetts 02494.

(b) No Company Party (or any predecessor by merger or otherwise) has, within the
five (5) year period preceding the date hereof, had a name that differs from its
name as of the date hereof.

Section 4.15 Permitted Debt. There is no Indebtedness incurred by the Company or
any of its Subsidiaries other than the Permitted Debt. Schedule 4.15(a) hereto
lists all of the Permitted Debt Facility Documents as of the date hereof, and
true, complete and correct copies of the Permitted Debt Facility Documents have
been provided to the Investor Representative as of the date hereof. There is no
default or event of default under the Permitted Debt Facility Documents.

Section 4.16 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (iii) show all material Indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including material liabilities for Taxes, commitments and
Indebtedness to the extent required by GAAP.

(b) From the date of the Audited Financial Statements to and including the
Initial Closing Date, there has been no Disposition by any Company Party or any
Subsidiary, or any Involuntary Disposition, of any material part of the business
or property of any Company Party or any Subsidiary, and no purchase or other
acquisition by any of them of any business or property (including any Equity
Interests of any other Person) material to any Company Party or any Subsidiary,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the
Investor on or prior to the Initial Closing Date. Since the date of the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or would result in a Material
Adverse Effect. The Interim Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, and
(iii) show all material Indebtedness and other liabilities, direct or
contingent, of the Company and its Subsidiaries as of the date thereof,
including material liabilities for Taxes, material commitments and Indebtedness
to the extent required by GAAP, subject, in the case of clauses (i), (ii) and
(iii) of this sentence, to the absence of footnotes and to normal year-end audit
adjustments.

 

-50-



--------------------------------------------------------------------------------

Section 4.17 No Default; No Special Termination Event.

(a) Neither any Company Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that would result in a Material Adverse
Effect.

(b) No Special Termination Event, Default or Event of Default has occurred and
is continuing.

Section 4.18 Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of such Persons, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.

Section 4.19 ERISA Compliance.

(a) Except as would not, individually or in the aggregate, result in a Material
Adverse Effect, (i) each Plan is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other federal or state Laws, and (ii) each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Internal Revenue Code, an application for such a
letter is currently being processed by the Internal Revenue Service or is
entitled to rely on the opinion or advisory letter issued by the Internal
Revenue Service to the sponsor of a preapproved plan document and, to the
Knowledge of the Company, nothing has occurred that would prevent, or cause the
loss of, such tax-qualified status.

(b) There are no pending or, to the Knowledge of the Company, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that would result in a Material Adverse Effect. The Company has not
engaged in any prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan, in any case, that would result in
a Material Adverse Effect.

(c) Except as would not result in a Material Adverse Effect, (i) no ERISA Event
has occurred with respect to any Pension Plan, (ii) the Company and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained, and
(iii) neither the Company nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums due but not delinquent under
Section 4007 of ERISA.

Section 4.20 Subsidiaries. Set forth on Schedule 4.20 is a complete and accurate
list as of the date hereof of each Subsidiary of the Company, together with
(a) jurisdiction of organization and (b) the percentage of the Equity Interests
in such Subsidiary owned by the Company.

 

-51-



--------------------------------------------------------------------------------

Section 4.21 Perfection of Security Interests in the Collateral. The Collateral
Documents create valid security interests in, and Liens on, the Collateral
purported to be covered thereby to the extent such security interests may be
created pursuant to Article 9 of the UCC, which security interests and Liens
will be, upon the timely and proper filings, deliveries, notations and other
actions contemplated in the Collateral Documents perfected security interests
and Liens (to the extent that such security interests and Liens can be perfected
by such filings, deliveries, notations and other actions), prior to all other
Liens other than Permitted Liens.

Section 4.22 Disclosure. The Company has disclosed to the Investor all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether written or oral) by or on behalf of any Company
Party to the Investor in connection with the transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder or under any other
Transaction Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any fact necessary to make the statements therein (taken as a whole), in
the light of the circumstances under which they were made, not misleading;
provided, that, with respect to financial projections, estimates, budgets or
other forward-looking information, the Company Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such information was prepared (it being understood that
such information is as to future events and is not to be viewed as facts, is
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Company and its Subsidiaries, that no assurance can be given
that any particular projection, estimate, budget or forecast will be realized
and that actual results during the period or periods covered by any such
projections, estimate, budgets or forecasts may differ significantly from the
projected results and such differences may be material).

Section 4.23 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.

(a) Sanctions Concerns. No Company nor any Subsidiary, nor, to the Knowledge of
the Company, any director, officer, employee, agent, Affiliate or representative
thereof, is an individual or entity that is, or is owned or controlled by, any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

(b) Anti-Corruption Laws. The Company and its Subsidiaries have conducted their
business in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

(c) PATRIOT Act. To the extent applicable, the Company and each Subsidiary is in
compliance, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the USA PATRIOT Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)), as amended from time to time.

 

-52-



--------------------------------------------------------------------------------

Section 4.24 Compliance of Included Products.

(a) The Company and its Subsidiaries possess all Permits, including Regulatory
Approvals from the FDA and other Governmental Authorities required for the
conduct of their business as currently conducted, except where the failure to so
possess would not result in a Material Adverse Effect, and all such Permits are
in full force and effect, except where the failure to be in full force and
effect would not result in a Material Adverse Effect.

(b) Except as set forth on Schedule 4.24(a), the Company and its Subsidiaries
have not received any written communication from any Governmental Authority
regarding any failure to materially comply with any Laws, including any terms or
requirements of any Regulatory Approval and, to the Knowledge of the Company,
there are no facts or circumstances that are reasonably likely to give rise to
any revocation, withdrawal, suspension, cancellation, material limitation,
termination or adverse modification of any Regulatory Approval, in each case,
except for any such event that, individually or in the aggregate, would not have
a Material Adverse Effect.

(c) To the Company’s Knowledge, none of the officers, directors, employees or
Affiliates of the Company or any Subsidiary or any agent or consultant involved
in any Drug Application, has been convicted of any crime or engaged in any
conduct for which debarment is authorized by 21 U.S.C. Section 335a nor, to the
Company’s Knowledge, are any debarment proceedings or investigations pending or
threatened against the Company or any Subsidiary or any of their respective
officers, employees or agents.

(d) None of the officers or directors, or, to the Company’s Knowledge, employees
or Affiliates of the Company or any Subsidiary or any agent or consultant has,
in their capacity as such, (A) made an untrue statement of material fact or
fraudulent statement to any Regulatory Agency or failed to disclose a material
fact required to be disclosed to a Regulatory Agency; or (B) committed an act,
made a statement, or failed to make a statement that would provide a basis for
the FDA to invoke its policy respecting “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191
(September 10, 1991).

(e) All applications, notifications, submissions, information, claims, reports
and statistics and other data and conclusions derived therefrom, utilized as the
basis for or submitted in connection with any and all requests for a Regulatory
Approval from the FDA or other Governmental Authority relating to the Company or
any Subsidiary, their business operations and Included Products, when submitted
to the FDA or other Governmental Authority were true, complete and correct in
all material respects as of the date of submission or any necessary or required
updates, changes, corrections or modifications to such applications,
submissions, information and data have been submitted to the FDA or other
Governmental Authority.

 

-53-



--------------------------------------------------------------------------------

(f) Except as set forth on Schedule 4.24(a), all preclinical and clinical trials
conducted by or, to the Knowledge of the Company, on behalf of the Company and
its Subsidiaries, that have been submitted to any Governmental Authority,
including the FDA and its counterparts worldwide, in connection with any request
for a Regulatory Approval, are being or have been conducted in compliance in all
material respects with the required experimental protocols and Applicable Laws.

(g) All Included Products have, since July 1, 2019, been manufactured,
transported, stored and handled in all material respects in accordance with
current good manufacturing practices applicable from time to time and Applicable
Laws.

(h) Neither the Company nor any Subsidiary has received any written notice that
any Governmental Authority, including without limitation the FDA, the Office of
the Inspector General of HHS or the United States Department of Justice has
commenced or threatened to initiate any action against the Company or a
Subsidiary, any action to enjoin the Company or a Subsidiary, its officers,
directors, employees, agents and Affiliates, from conducting its business at any
facility owned or used by it or for any material civil penalty, injunction,
seizure or criminal action that would result in a Material Adverse Effect.

(i) Neither the Company nor any Subsidiary has received from the FDA, since
July 1, 2019, a Warning Letter, Form FDA-483, “Untitled Letter,” or similar
written correspondence or notice alleging violations of Laws and regulations
enforced by the FDA, or any comparable correspondence from any other
Governmental Authority with regard to any Included Product or the manufacture,
processing, packaging or holding thereof, the subject of which communication is
unresolved and if determined adversely to the Company or such Subsidiary would
result in a Material Adverse Effect.

(j) Since July 1, 2019, (A) there have been no Safety Notices, (B) to the
Company’s Knowledge, there are no unresolved material product complaints with
respect to Mycapssa, in each case would result in a Material Adverse Effect, and
(C) to the Company’s knowledge, there are no facts that would result in (1) a
material Safety Notice with respect to Mycapssa, (2) a material change in the
labeling of Mycapssa, or (3) a termination or suspension of marketing of
Mycapssa.

(k) The Company has provided to the Investor prior to the date hereof in a data
room available to the Investor true, correct and complete copies of all copies
of all material written correspondence and other material written communication
from the FDA or any other regulatory body to the Company that relate to the
Included Products.

 

-54-



--------------------------------------------------------------------------------

(l) (i) All of the Included Products that exist as of the date hereof are listed
on Schedule 4.24(b).

(m) Since July 1, 2019, the operation of the Business of the Company and its
Subsidiaries with respect to each Included Product, including the manufacture,
import, marketing, promotion, sale, labeling, and distribution of the Included
Products, has been in compliance with all Permits and Applicable Laws, except
where a failure to so comply would not result in a Material Adverse Effect.

(n) Without limiting the generality of Section 4.24(a) above, with respect to
any Included Product being tested or manufactured by the Company and its
Subsidiaries, as of the date hereof, to the Company’s Knowledge, neither the
Company nor any Subsidiary has received any written notice from any applicable
Governmental Authority, including the FDA, that such Governmental Authority is
conducting an investigation or review of (A) the Company and its Subsidiaries’
(or any third party contractors therefor) manufacturing facilities and processes
for manufacturing such Included Product or the marketing and sales of such
Included Product, in each case which have identified any material deficiencies
or violations of Laws or the Permits related to the manufacture, marketing
and/or sales of such Included Product that would result in a Material Adverse
Effect, or (B) any such Regulatory Approval that would result in a revocation or
withdrawal of such Regulatory Approval, nor has any such Governmental Authority
issued any order or recommendation stating that the development, testing,
manufacturing, marketing or sales of such Included Product by the Company and
its Subsidiaries should cease or that such Included Product should be withdrawn
from the marketplace.

(o) Neither the Company nor any Subsidiary of the Company has experienced any
significant failures in the manufacturing of any Included Product for commercial
sale that has had or would result in, if such failure occurred again, a Material
Adverse Effect.

Section 4.25 Labor Matters. There are no existing or, to the Knowledge of the
Company, threatened strikes, lockouts or other labor Disputes involving the
Company or any Subsidiary that, individually or in the aggregate, would result
in a Material Adverse Effect. Except as would not, individually or in the
aggregate, result in a Material Adverse Effect, hours worked by and payments of
compensation made by the Company and its Subsidiaries to their respective
employees are not in violation of the Fair Labor Standards Act or any other
Applicable Law, rule or regulation dealing with such matters.

Section 4.26 EEA Financial Institution. Neither the Company nor any of its
Subsidiaries is an EEA Financial Institution.

Section 4.27 Taxes. The Company and each of its Subsidiaries has (A) filed all
Tax returns and reports required by to have been filed by it (including in its
capacity as a withholding agent), (B) paid all Taxes required to be paid by it
(including in its capacity as a withholding agent), and (C) provided adequate
accruals, charges and reserves in accordance with GAAP in their applicable
financial statements in respect of all Taxes not yet due and payable, except, in
each case, (i) any such Taxes that are being diligently contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP or (ii) any failure that would not result, individually or
in the aggregate, in a Material Adverse Effect.

 

-55-



--------------------------------------------------------------------------------

Section 4.28 Data Privacy. The Company has not experienced any breach of
security of unauthorized access by third parties of any Personal Information in
its possession, custody, or control that could reasonably be expected to result
in a Material Adverse Effect.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor hereby represents and warrants to the Company as of the Effective
Date and the date of each Closing as follows:

Section 5.1 Organization. Such entity is a Delaware limited partnership duly
organized, validly existing and in good standing under the Laws of its state of
formation and has all powers and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted.

Section 5.2 No Conflicts. None of the execution and delivery by such entity of
any of the Transaction Documents to which it is party, the performance by it of
the obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy (including
termination, cancellation or acceleration) or obtain any additional rights
under, or accelerate the maturity or performance of or payment under, in any
respect, (i) any Applicable Law or any judgment, order, writ, decree, permit or
license of any Governmental Authority to which such entity or any of its assets
or properties may be subject or bound, (ii) any term or provision of any
contract, agreement, indenture, lease, license, deed, commitment, obligation or
instrument to which such entity is a party or by which such entity or any of its
assets or properties is bound or committed or (iii) any term or provision of any
of the organizational documents of such entity, except in the case of clause (i)
where any such event would not result in a material adverse effect on the
ability of such entity to consummate the transactions contemplated by the
Transaction Documents.

Section 5.3 Authorization. Such entity has all powers and authority to execute
and deliver, and perform its obligations under, the Transaction Documents to
which it is party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of each of the Transaction Documents to
which such entity is party, and the performance by it of its obligations
hereunder and thereunder, have been duly authorized by it. Each of the
Transaction Documents to which such entity is party has been duly executed and
delivered by it. Each of the Transaction Documents to which such entity is party
constitutes the legal, valid and binding obligation of it, enforceable against
it in accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy.

 

-56-



--------------------------------------------------------------------------------

Section 5.4 Governmental and Third Party Authorizations. The execution and
delivery by such entity of the Transaction Documents to which it is party, the
performance by it of its obligations hereunder and thereunder and the
consummation of any of the transactions contemplated hereunder and thereunder do
not require any consent, approval, license, order, authorization or declaration
from, notice to, action or registration by or filing with any Governmental
Authority or any other Person, except as described in Section 4.5.

Section 5.5 No Litigation. There is no action, suit, arbitration proceeding,
claim, citation, summons, subpoena, investigation or other proceeding (whether
civil, criminal, administrative, regulatory, investigative or informal and
including by or before a Governmental Authority) pending or, to the knowledge of
such entity, threatened by or against such entity, at law or in equity, that
challenges or seeks to prevent or delay or which, if adversely determined, would
prevent or delay the consummation of any of the transactions contemplated by any
of the Transaction Documents to which it is party.

Section 5.6 No Brokers’ Fees. Such entity has not taken any action that would
entitle any person or entity to any commission or broker’s fee in connection
with the transactions contemplated by this Agreement.

Section 5.7 Funds Available. As of the date hereof, such entity has sufficient
funds on hand to satisfy its obligations to pay the Investment Amount due and
payable on the Initial Closing Date and has sufficient funds under commitment to
it to satisfy its obligations to pay the Investment Amount due and payable on
each Subsequent Closing Date. Such entity acknowledges and agrees that its
obligations under this Agreement are not contingent on obtaining financing.

Section 5.8 Access to Information. Such entity acknowledges that it has
(a) reviewed such documents and information relating to the Revenue Interests,
the Collateral and the Included Products and (b) had the opportunity to ask such
questions of, and to receive answers from, representatives of the Company, in
each case, as it deemed necessary to make an informed decision to purchase,
acquire and accept the Revenue Interests in accordance with the terms of this
Agreement. Such entity has such knowledge, sophistication and experience in
financial and business matters that it is capable of evaluating the risks and
merits of purchasing, acquiring and accepting the Revenue Interests in
accordance with the terms of this Agreement.

Section 5.9 Tax Status. Such entity is a United States person as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code.

 

-57-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

The Parties hereto covenant and agree as follows:

Section 6.1 Collateral Matters; Guarantors.

(a) On or prior to the Initial Closing Date, each of the Company and the
Guarantors shall enter into the Security Agreement, pursuant to which the
Company and the Guarantors shall grant to the Investor Representative, a
continuing security interest of first priority in all of their respective right,
title and interest in, to and under the Collateral, whether now or hereafter
existing, and any and all “proceeds” thereof (as such term is defined in the
UCC), in each case, for the benefit of the Investor as security for the prompt
and complete payment and performance of the Obligations. Pursuant to the
Security Agreement, the Company shall pledge (x) all of its Equity Interests in
the Guarantors, (y) to the extent that any Subsidiary organized as a
Massachusetts Securities Corporation owns any portion of the assets listed in
clause (ii) of the definition of “Collateral”, all of its Equity Interests in
such Subsidiary organized as a Massachusetts Securities Corporation and (z) to
the extent that any Excluded Subsidiary owns any portion of the assets listed in
clause (ii) of the definition of “Collateral,” all of its equity interests in
such Excluded Subsidiary (provided that no more than 100% of the non-voting
Equity Interests of such Excluded Subsidiary (if any) and 65% (or such greater
amount that would not reasonably be expected to result in any material adverse
tax consequences to any Company Party) of the voting Equity Interests of such
Excluded Subsidiary shall be required to be pledged) (such Subsidiaries referred
to in clauses (y) and (z), the “Pledged Subsidiaries”), in each case, to the
Investor Representative for the benefit of the Investor to secure the
Obligations. In addition, each Guarantor shall enter into the Guaranty, pursuant
to which each Guarantor shall guarantee the prompt performance of the
Obligations. The Company shall cause any Subsidiary (other than any Excluded
Subsidiary) that may acquire or own any portion of the Collateral after the
Initial Closing Date to enter into a Joinder Agreement to become a party to the
Guaranty as Guarantor and to the Security Agreement as Grantor.

(b) The Company authorizes and consents to the Investor filing, including with
the Secretary of State of the State of Delaware, one or more UCC financing
statements (and continuation statements with respect to such financing
statements when applicable) or other instruments and notices, in such manner and
in such jurisdictions as in the Investor’s determination may be necessary or
appropriate to evidence the purchase, acquisition and acceptance by the Investor
of the Revenue Interests hereunder and to perfect and maintain the perfection of
the Investor’s ownership in the Revenue Interests and the security interest in
the Revenue Interests granted by each Grantor to the Investor pursuant to the
Security Agreement; provided that the Investor will provide the Company with a
reasonable opportunity to review any such financing statements (or similar
documents) prior to filing and the collateral identified in any such financing
shall be limited to a legally sufficient description of the “Collateral” as
defined herein and proceeds and products thereof. For greater certainty, the
Investor will not file this Agreement in connection with the filing of any such
financing statements (or similar documents) but may file a summary or memorandum
of this Agreement if required under Applicable Laws providing for such filing.
For sake of clarification, the foregoing statements in this Section 6.1 shall
not bind either Party regarding the reporting of the transactions contemplated
hereby for GAAP or SEC reporting purposes.

 

-58-



--------------------------------------------------------------------------------

Section 6.2 Update Meetings. During the Payment Term, but subject to
Section 10.4, the Investor Representative shall be entitled to a quarterly
update call or meeting (at the Investor Representative’s election, in person,
via teleconference or videoconference or at a location reasonably designated by
the Company) to discuss (i) the reports delivered by the Company pursuant to
Section 3.4, (ii) certain topics or documents listed on Schedule 6.2, (iii) the
progress of sales and product development and marketing efforts made by the
Company pursuant to the Product Plans, (iv) the status and the historical and
potential performance of the Included Product, (v) any regulatory developments
and/or (vi) such other matters that the Investor Representative in good faith
deems appropriate. Any information disclosed by either Party during such update
meetings or calls or provided to the Investor Representative pursuant to its
request shall be considered “Confidential Information” of the disclosing Party
subject to the terms of Article IX. Notwithstanding the foregoing, after the
occurrence and during the continuance of a Special Termination Event, Default or
an Event of Default, the Investor Representative shall have the right, as often,
at such times and with such prior notice, as the Investor Representative shall
determine, in its reasonable discretion, to have such update meetings at the
Company’s headquarters or inspect any records and operations of the Company and
its Subsidiaries.

Section 6.3 Notices.

(a) To the extent permitted by Applicable Law, promptly after receipt by the
Company of notice of any action, suit, claim, demand, Dispute, investigation,
arbitration or other proceeding (commenced or threatened) involving the Included
Product included in the Collateral or owned by any Pledged Subsidiary and
relating to Mycapssa, the transactions contemplated by any Transaction Document,
or to the Revenue Interests, the Company shall, subject to any confidentiality
obligations to any Third Party, (i) inform the Investor Representative in
writing of the receipt of such notice and the substance thereof and (ii) if such
notice is in writing, furnish the Investor Representative with a copy of such
notice and any related materials with respect thereto reasonably requested by
the Investor Representative, and if such notice is not in writing, furnish to
the Investor Representative a written summary describing in reasonable detail
the contents thereof.

(b) To the extent permitted by Applicable Law, promptly following receipt by the
Company of any written notice, claim or demand challenging the legality,
validity, enforceability or ownership of any of the IP Rights included in the
Collateral or owned by the Pledged Subsidiaries and relating to Mycapssa or
pursuant to which any Third Party commences or threatens any action, suit or
other proceeding against the Company and relating to the Included Product
included in the Collateral or owned by the Pledged Subsidiaries and relating to
Mycapssa, the Company shall subject to any confidentiality obligation to any
Third Party, (i) inform the Investor Representative in writing of such receipt
and (ii) furnish the Investor Representative with a copy of such notice, claim
or demand, or if such notice is not in writing, furnish to the Investor
Representative a written summary describing in reasonable detail the contents
thereof.

 

-59-



--------------------------------------------------------------------------------

(c) The Company shall promptly (and in any event within ten (10) Business Days)
provide Investor Representative with copies of any material information, reports
and notices if the contents of such information, report or notice would,
individually or in the aggregate, result in a Material Adverse Effect.

(d) The Company shall provide the Investor Representative with prompt written
notice after the Company has Knowledge of any of the following: (i) the
occurrence of a Bankruptcy Event in respect of the Company or any Material
Contract Counterparty to any Mycapssa Material Contract (or to the extent it
would result in a Material Adverse Effect, any Material Contract Counterparty to
any other Material Contract); (ii) any material breach or default by the Company
of or under any covenant, agreement or other provision of any Transaction
Document; (iii) any representation or warranty made by the Company in any of the
Transaction Documents or in any certificate delivered to the Investor pursuant
to this Agreement shall prove to be untrue, inaccurate or incomplete in any
material respect on the date as of which made, or (iv) any change, effect,
event, occurrence, state of facts, development or condition that would result in
a Material Adverse Effect.

(e) The Company shall promptly notify the Investor Representative of the
occurrence of a Change of Control.

(f) The Company shall notify the Investor Representative in writing not less
than ten (10) days prior to any change in, or amendment or alteration of, any
Company Party’s (i) legal name, (ii) form of legal entity or (iii) jurisdiction
of organization,

(g) The Company shall promptly (and in any event, within ten (10) Business Days)
notify the Investor Representative of the Company’s Knowledge of any ERISA
Event.

(h) The Company shall promptly (and in any event, within five (5) Business Days
or within one (1) Business Day if any Indebtedness under any Permitted Debt
Facility Document has been accelerated) notify the Investor of the occurrence of
any material default or event of default under any Permitted Debt Facility
Document.

(i) The Company shall promptly (and in any event, within ten (10) days) notify
the Investor of (i) the termination of any Mycapssa Material Contract other than
upon its scheduled termination date; (ii) the receipt by any Company Party or
any of its Affiliates from a counterparty asserting a default by the Company or
any of its Subsidiaries under any Mycapssa Material Contract where such alleged
default, if accurate would permit such counterparty to terminate such Mycapssa
Material Contract; (iii) the entering into of any new Mycapssa Material Contract
by a Company Party or any Affiliate; or (iv) any material amendment to a
Mycapssa Material Contract in any manner adverse to the Investor.

(j) The Company shall promptly notify the Investor Representative of the
occurrence of a Special Termination Event, Default or Event of Default.

(k) The Company shall promptly notify the Investor Representative of the
occurrence of any event with respect to the assets of the Company or any
Affiliates of the Company that could reasonably be expected to result in a
Material Adverse Effect.

 

-60-



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.1(a) through (k) shall be accompanied by
a statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the applicable Company
Party has taken and proposes to take with respect thereto. Such statement shall
set forth what action the applicable Company Party has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.3(h),
Section 6.3(i) or Section 6.3(j) shall describe with particularity any and all
provisions of this Agreement and any other Transaction Document that have been
breached.

Section 6.4 Public Announcement.

(a) As soon as reasonably practicable following the date hereof, one or both of
the Parties shall issue a mutually agreed to press release substantially in the
applicable form attached hereto as Exhibit A. Except as required by Applicable
Law (including disclosure requirements of the SEC, the Nasdaq Global Select
Market or any other stock exchange on which securities issued by a Party or its
Affiliates are traded) or for statements that are materially consistent with all
or any portion of a previously approved public disclosure, neither Party shall
make any other public announcement concerning this Agreement or the subject
matter hereof without the prior written consent of the other, which shall not be
unreasonably withheld, conditioned or delayed. In the event of a required public
announcement, to the extent practicable under the circumstances, the Party
making such announcement shall provide the other Party (which in the case of the
Investor, shall be the Investor Representative) with a copy of the proposed text
of such announcement sufficiently in advance of the scheduled release to afford
such other Party a reasonable opportunity to review and comment upon the
proposed text.

(b) The Parties shall coordinate in advance with each other in connection with
the filing of this Agreement (including proposed redaction of certain provisions
of this Agreement) with the SEC, the Nasdaq Global Select Market or any other
stock exchange or Governmental Authority on which securities issued by a Party
or its Affiliate are traded, and each Party shall use reasonable efforts to seek
confidential treatment for the terms of this Agreement proposed to be redacted,
if any; provided that each Party shall ultimately retain control over what
information to disclose to the SEC, the Nasdaq Global Select Market or any other
stock exchange or Governmental Authority, as the case may be, and provided
further that the Parties shall use their reasonable efforts to file redacted
versions with any Governmental Authorities which are consistent with redacted
versions previously filed with any other Governmental Authorities. Other than
such obligation, neither Party (nor its Affiliates) shall be obligated to
consult with or obtain approval from the other Party with respect to any filings
to the SEC, the Nasdaq Global Select Market or any other stock exchange or
Governmental Authority. For clarity, once a public announcement or other
disclosure is made by a Party in accordance with this Section 6.4, then no
further consent or compliance with this Section 6.4 shall be required for any
substantially similar disclosure thereafter.

Section 6.5 Further Assurances.

(a) The Company shall promptly, upon the reasonable request of the Investor, at
the Company’s sole cost and expense, (a) execute, acknowledge and deliver, or
cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument

 

-61-



--------------------------------------------------------------------------------

supplemental to or confirmatory of the Transaction Documents or otherwise deemed
by the Investor reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Transaction Document, or
obtain any consents or waivers as may be necessary or appropriate in connection
therewith; (b) deliver or cause to be delivered to the Investor from time to
time such other documentation, consents, authorizations, approvals and orders in
form and substance reasonably satisfactory to the Investor and the Investor
shall reasonably deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Transaction Documents; and (c) upon the exercise by
the Investor of any power, right, privilege or remedy pursuant to any
Transaction Document which requires any consent, approval, registration,
qualification or authorization of any Governmental Authority execute and deliver
all applications, certifications, instruments and other documents and papers
that the Investor may require. In addition, the Company shall promptly, at its
sole cost and expense, execute and deliver to the Investor such further
instruments and documents, and take such further action, as the Investor may, at
any time and from time to time, reasonably request in order to carry out the
intent and purpose of this Agreement and the other Transaction Documents to
which it is a party and to establish and protect the rights, interests and
remedies created, or intended to be created, in favor of the Investor hereby and
thereby.

(b) The Company and the Investor shall cooperate and provide assistance as
reasonably requested by the other Party hereto, at the expense of such other
Party hereto (except as otherwise set forth herein), in connection with any
litigation, arbitration, investigation or other proceeding (whether threatened,
existing, initiated or contemplated prior to, on or after the date hereof) to
which the other Party hereto, any of its Affiliates or controlling persons or
any of their respective officers, directors, equityholders, controlling persons,
managers, agents or employees is or may become a party or is or may become
otherwise directly or indirectly affected or as to which any such Persons have a
direct or indirect interest, in each case relating to any Transaction Document,
the transactions contemplated herein or therein or the Revenue Interests but in
all cases excluding any litigation brought by the Company (for itself or on
behalf of any the Company Indemnified Party) against the Investor or brought by
the Investor (for itself or on behalf of any Investor Indemnified Party) against
the Company.

(c) Each Party shall comply with all Applicable Laws with respect to the
Transaction Documents and the Revenue Interests except where any non-compliance
would not result in a Material Adverse Effect.

Section 6.6 IP Rights.

(a) The Company and its Subsidiaries shall, at their sole expense, prepare,
execute, deliver and file any and all agreements, documents or instruments which
are reasonably necessary and/or desirable to (i) use commercially reasonable
efforts to prosecute and maintain the Patent Rights and Trademarks, in each case
solely to the extent included in the Collateral, relating to an Included Product
for which the Company has obtained Regulatory Approval (the “Approved Patent
Rights” and “Approved Trademarks”, respectively), in the United States, Europe
and Japan; and (ii) use commercially reasonable efforts to defend or assert such
Approved Patent Rights and Approved Trademarks included in the Collateral
against commercially significant infringement or interference by any other
Persons, and against any

 

-62-



--------------------------------------------------------------------------------

claims of invalidity or unenforceability, in the United States, Europe and Japan
(including, without limitation, by bringing any legal action for infringement or
defending any claim or counterclaim of invalidity or action of a Third Party for
declaratory judgment of non-infringement or non-interference). The Company shall
keep the Investor informed of all of such actions as well as actions in other
countries and jurisdictions, and the Investor shall have the opportunity to
consult with the Company with respect thereto, and the Company shall consider
all of the Investor’s comments in good faith. This subsection (a) shall apply
only with respect to material Intellectual Property owned by the Company or its
Subsidiaries or, to the extent that the Company or any Subsidiary has
prosecution, maintenance and/or enforcement rights with respect thereto,
licensed by the Company or its Subsidiaries.

(b) The Company and its Subsidiaries shall use commercially reasonable efforts
to prosecute all pending Patent applications within the material Approved Patent
Rights included in the Collateral for which it is an owner (or otherwise has
rights to prosecute such Patent applications) consistent with standards in the
pharmaceutical industry (as applicable) for similarly situated entities.

(c) The Company shall, and shall cause each Subsidiary to:

(i) take reasonable measures to protect the proprietary nature of material and
confidential IP Rights included in the Collateral or owned by any Pledged
Subsidiary and relating to Mycapssa and to maintain in confidence all Trade
Secrets and confidential information compromising a part thereof;

(ii) not disclose and use commercially reasonable efforts to prevent any
distribution or disclosure by others (including their employees and contractors)
of any item that contains or embodies material and confidential IP Rights
included in the Collateral or owned by any Pledged Subsidiary and relating to
Mycapssa; and

(iii) take reasonable physical and electronic security measures to prevent
disclosure of any item that contains or embodies material and confidential IP
Rights included in the Collateral or owned by any Pledged Subsidiary and
relating to Mycapssa;

provided, however, that the Company shall be permitted to disclose the
information and materials described in clauses (i) through (iii) above to its
Affiliates, its actual and potential Licensees, suppliers and distributors and
their respective Affiliates, and its and their employees, directors, agents,
consultants, advisors, and Third Party contractors, in each case who are
obligated to keep such information and materials confidential on commercially
reasonable terms.

(d) The Company and its Subsidiaries shall use commercially reasonable efforts
to cause each individual associated with the filing and prosecution of the
Patent Rights included in the Collateral and material to the conduct of the
Business of the Company and its Subsidiaries to comply in all material respects
with all applicable duties of candor and good faith in dealing with any Patent
Office, including any duty to disclose to any Patent Office all information
known by such individual to be material to patentability of each such Patent, in
those jurisdictions where such duties exist.

 

-63-



--------------------------------------------------------------------------------

Section 6.7 Existence. The Company shall (a) preserve and maintain its
existence, (b) preserve and maintain its rights, franchises and privileges
unless failure to do any of the foregoing would not result in a Material Adverse
Effect, (c) qualify and remain qualified in good standing in each jurisdiction
where the failure to preserve and maintain such qualifications would result in a
Material Adverse Effect, including appointing and employing such agents or
attorneys in each jurisdiction where it shall be necessary to take action under
this Agreement, and (d) comply with its organizational documents.

Section 6.8 Commercialization of the Included Product.

(a) The Company shall use Commercially Reasonable and Diligent Efforts to
prepare, execute, deliver and file any and all agreements, documents or
instruments that are necessary or desirable to secure and maintain Marketing
Authorization in the United States for Mycapssa. The Company shall not withdraw
or abandon, or fail to take any action necessary to prevent the withdrawal or
abandonment of, Marketing Authorization in the United States for Mycapssa once
obtained. The Company shall use Commercially Reasonable and Diligent Efforts,
itself or through one or more Subsidiaries or Licensees, to Commercialize the
Included Product included in the Collateral for which Marketing Authorization is
obtained.

(b) The Company shall not enter into any Mycapssa Material Contract unless the
Company shall have used Commercially Reasonable and Diligent Efforts in
selecting the applicable Material Contract Counterparty to such Mycapssa
Material Contract and negotiating and agreeing to the terms of such Mycapssa
Material Contract (or any amendment, modification, restatement, cancellation,
supplement, termination or waiver of any of the material terms thereof). In
addition, if any Existing Mycapssa Material Contract terminates for any reason
whatsoever, the Company shall use Commercially Reasonable and Diligent Efforts
to enter into a replacement Mycapssa Material Contract.

(c) The Company shall, and shall cause its Subsidiaries to, comply with all
material terms and conditions of and fulfill all material obligations under each
Mycapssa Material Contract (including, without limitation, each License
Agreement) to which any of them is party. Upon the occurrence of a breach of any
such Mycapssa Material Contract by any other party thereto, which would result
in a Material Adverse Effect, the Company shall use Commercially Reasonable and
Diligent Efforts to seek to enforce all of its (or its Subsidiary’s) rights and
remedies thereunder.

(d) Upon the occurrence of a breach of any Mycapssa Material Contract by any
other party thereto, which would result in a Material Adverse Effect on
Mycapssa, the Company shall use Commercially Reasonable and Diligent Efforts to
seek to enforce all of its (and cause its Affiliates to seek to enforce all of
their) rights and remedies thereunder. In the case of Mycapssa Material
Contracts consisting of licenses or other arrangements under which the
counterparty is to make payments to the Company in respect of such
Commercialization, such counterparties shall be instructed to make all payments
to the Collection Account for receipt and disbursement in accordance with the
terms hereof.

 

-64-



--------------------------------------------------------------------------------

Section 6.9 Financial Statements.

(a) The Company shall deliver to the Investor Representative, in such form as
filed with the SEC (or, if the Company is not required to file with the SEC, in
form and detail consistent in form and detail as would be required to be filed
with the SEC if the Company were a public reporting company or otherwise
reasonably satisfactory to the Investor Representative), as soon as available,
and in any event within ninety (90) days after the end of each fiscal year of
the Company (or, if earlier, when required to be filed with the SEC), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any qualification or exception or any qualification or
exception as to the scope of such audit (except for a qualification or an
exception to the extent related to the maturity or refinancing of borrowings
under Permitted Debt or this Agreement); provided, that to the extent the
components of such financial statements relating to a prior fiscal period are
separately audited by different independent public accounting firms, the audit
report of any such accounting firm may contain a qualification or exception as
to scope of such financial statements as they relate to such components; and

(b) The Company shall deliver to the Investor Representative, as soon as
available, and in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Company (or, if
earlier, when required to be filed with the SEC), a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail.

Section 6.10 Certificates; Other Information. The Company shall (a) deliver to
the Investor Representative, in form and detail reasonably satisfactory to the
Investor Representative:

(i) concurrently with the delivery of the financial statements referred to in
Section 6.9(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, president, chief financial officer, vice president of
finance, treasurer or controller of the Company, setting forth (i) the amount of
gross sales of the Included Product in each country, (ii) the amount of Other
Royalty Payments in each country, (iii) the amount of the Net Revenues and a
calculation thereof, (iv) a calculation of the Included Product Payment Amount
for each Quarterly Payment Date, showing the Applicable Tiered Percentage
applied thereto and a calculation of Under Performance Payments (if applicable),
in each case, for each fiscal quarter period covered by such Compliance
Certificate;

(ii) as soon as practicable, and in any event within two (2) Business Days, upon
the reasonable request of the Investor Representative, copies of the most recent
monthly statements for each Deposit Account, Securities Account and other bank
account or securities account of the Company and each other Grantor in the event
such monthly statements are not provided to the Investor Representative directly
by the applicable Depositary Bank;

 

-65-



--------------------------------------------------------------------------------

(iii) concurrently with the delivery of the annual financial statements referred
to in Section 6.9(a), a certificate of a Responsible Officer of the Company
listing (A) all applications by any Company Party, if any, for Copyrights,
Patents or Trademarks made since the date of the prior certificate (or, in the
case of the first such certificate, the Initial Closing Date), (B) all issuances
of registrations or letters on existing applications by any Company Party for
Copyrights, Patents and Trademarks received since the date of the prior
certificate (or, in the case of the first such certificate, the Initial Closing
Date), (C) all material Trademark Licenses, Copyright Licenses and Patent
Licenses entered into by any Company Party since the date of the prior
certificate (or, in the case of the first such certificate, the Initial Closing
Date), and (D) such supplements to Schedule 4.10 as are necessary to cause such
schedule to be true and complete in all material respects as of the date of such
certificate.

Documents required to be delivered pursuant to Section 6.9 or Section 6.10 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet, or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which the Investor Representative has access (whether a commercial,
third-party website or whether sponsored by the Investor); provided, that: the
Company shall notify the Investor Representative (by facsimile or electronic
mail) of the posting of any such documents and provide to the Investor
Representative by electronic mail electronic versions (i.e., soft copies) of
such documents. The Investor Representative shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery by the Investor or the Investor
Representative, and the Investor or the Investor Representative shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Section 6.11 Payment of Obligations. Each of the Company and its Subsidiaries
shall pay and discharge all its obligations and liabilities (a) prior to the
date on which penalties attach thereto, with respect to all federal, state and
other Taxes imposed upon it or its properties or assets, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Company Party or its Subsidiaries, (b) as the same shall become due and payable,
all lawful claims which, if unpaid, would by Law become a Lien upon any
Collateral or any assets of the Pledged Subsidiaries relating to Mycapssa (other
than Permitted Liens), and (c) prior to the date on which such Indebtedness
shall become delinquent or in default, all material Indebtedness, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

-66-



--------------------------------------------------------------------------------

Section 6.12 Maintenance of Properties. Each of the Company and its Subsidiaries
shall maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition (ordinary wear and tear and casualty and condemnation events excepted)
except where the failure to do so would not, individually or in the aggregate,
result in a Material Adverse Effect, and shall make all necessary repairs
thereto and renewals and replacements thereof, except where the failure to do so
would not result in a Material Adverse Effect.

Section 6.13 Maintenance of Insurance.

(a) Except as would not result in a Material Adverse Effect, each of the Company
and its Subsidiaries shall maintain with financially sound and reputable
insurance companies that are not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
as the Company, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons.

(b) Within thirty (30) days of the Initial Closing Date, (i) the Company shall
provide the Investor Representative a schedule of the insurance coverage of the
Company and its Subsidiaries as is then in effect, outlined as to carrier,
policy number, expiration date, type, amount and deductibles, and (ii) each of
the Company and its Subsidiaries shall cause the Investor and its successors
and/or assigns to be named as lender’s loss payee or mortgagee as its interest
may appear, and/or additional insured with respect to any such insurance
providing liability coverage or coverage in respect of any Collateral or assets
of the Pledged Subsidiaries relating to Mycapssa.

Section 6.14 Books and Records. Each of the Company and its Subsidiaries shall
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Company Party or such Subsidiary, as the case may be. Each of the Company and
its Subsidiaries shall maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Company Party or such Subsidiary, as the case
may be.

Section 6.15 Use of Proceeds. The Company and its Subsidiaries, taken as a
whole, shall use the Investment Amount (a) to support the commercial launch of
Mycapssa and (b) for other general corporate purposes, provided, that, in no
event shall the Investment Amount be used to fund any activities of or business
with any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Investor or otherwise) of Sanctions or otherwise in
contravention of any Law or of any Transaction Document.

Section 6.16 ERISA Compliance. Each of the Company and its Subsidiaries shall do
each of the following: (a) maintain each Plan in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Law,
(b) cause each Pension Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification, and (c) make all
contributions required to be made by the Company and its Subsidiaries to any
Pension Plan subject to Section 412 or Section 430 of the Internal Revenue Code,
in each case, except as would not result in a Material Adverse Effect.

 

-67-



--------------------------------------------------------------------------------

Section 6.17 Compliance with Contractual Obligations. Each of the Company and
its Subsidiaries shall comply in all respects with each Contractual Obligation
of such Person, except as would not, individually or in the aggregate, result in
a Material Adverse Effect.

Section 6.18 Included Products. Without limiting the generality of Section 4.9,
in connection with the development, testing, manufacture, marketing or sale of
each and any Included Product by the Company or any Subsidiary, the Company or
such Subsidiary shall comply in all material respects with all Permits.

Section 6.19 Anti-Corruption Laws. Neither the Company nor, to the Company’s
Knowledge, any of the Company’s directors, officers, employees or agents have,
directly or indirectly, made, offered, promised or authorized any payment or
gift of any money or anything of value to or for the benefit of any “foreign
official” (as such term is defined in the U.S. Foreign Corrupt Practices Act
(the “FCPA”)), foreign political party or official thereof or candidate for
foreign political office for the purpose of (i) influencing any official act or
decision of such official, party or candidate, (ii) inducing such official,
party or candidate to use his, her or its influence to affect any act or
decision of a foreign governmental authority or (iii) securing any improper
advantage, in the case of (i), (ii) and (iii) above in order to assist the
Company or any of its Affiliate in obtaining or retaining business for or with,
or directing business to, any person. Neither the Company nor, to the Company’s
Knowledge, any of its directors, officers, employees or agents have made or
authorized any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment of funds or received or retained any funds in violation of any
Law, rule or regulation. The Company further represents that it has maintained,
and has caused each of its subsidiaries and Affiliates to maintain, systems of
internal controls (including accounting systems, purchasing systems and billing
systems) to ensure compliance with the FCPA or any other applicable anti-bribery
or anti-corruption Law.

Section 6.20 Data Privacy. In connection with its collection, storage, transfer
(including, without limitation, any transfer across national borders) and/or use
of any personally identifiable information from any individuals, including,
without limitation, any customers, prospective customers employees and/or other
Third Parties (collectively “Personal Information”), the Company is and has
been, to the Knowledge of Company, in compliance in all material respects with
all Applicable Laws in all relevant jurisdictions, including the General Data
Protection Regulation, the Company’s privacy policies and the requirements of
any contracts or codes of conduct to which the Company is a party, except for
any such event that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. The Company has commercially
reasonable physical, technical, organizational and administrative security
measures and policies in place to protect all Personal Information collected by
it or on its behalf from and against unauthorized access, use and/or disclosure.
The Company is and has been, to the Company’s Knowledge, in compliance in all
material respects with all Laws relating to data loss, theft and breach of
security notification obligations, except for any such event that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

Section 6.21 Tax.

(a) The Parties (i) agree that for U.S. federal and applicable state and local
income Tax purposes, the transactions contemplated by this Agreement are
intended to constitute one or more debt instruments subject to U.S. Treasury
Regulation Section 1.1275-4(b) governing contingent payment debt instruments.
The Parties shall cooperate in good faith to determine the comparable yield (as
such term is described in the U.S. Treasury Regulations governing contingent
payment debt instruments) for the debt instrument(s) within ninety (90) days
following the date of this Agreement and (ii) intend that the provisions of
Treasury Regulation 1.1275-2(a)(1) would apply, subject to the exceptions in
Treasury Regulation 1.1275-2(a)(2), to treat any non-contingent payments on the
debt instrument(s) and the projected amount of any contingent payments as first,
a payment of any accrued and any unpaid original issue discount at such time and
second, a payment of principal (including for purposes of the rules applicable
to “applicable high yield discount obligations”). The Parties agree not to take
and to not cause or permit their Affiliates to take, any position that is
inconsistent with the provisions of this Section 6.21(a) on any Tax return or
for any other Tax purpose, unless required by Law or the good faith resolution
of a Tax audit or other Tax proceeding.

(b) On or prior to the Initial Closing Date, each entity constituting
collectively the Investor shall provide the Company with a duly completed and
executed IRS Form W-9 certifying that such entity is a United States person, as
such term is defined in Section 7701(a)(30) of the Internal Revenue Code, that
is exempt from U.S. federal backup withholding with respect to all payments
pursuant to this Agreement.

(c) Payments by or on account of any obligation of the Company under this
Agreement shall be made without deduction or withholding for any Taxes, except
as required by Applicable Law. If the Company is required by Law to withhold any
Tax in respect of any amounts payable to the Investor pursuant to this
agreement, (1) the Company shall make such withholding and timely pay such
amount to the applicable Governmental Authority, (2) the Company shall provide
the Investor with a receipt evidencing such payment or other evidence of such
payment reasonably satisfactory to the Investor and (3) if the Tax withheld was
an Indemnified Tax, the sum payable by the Company shall be increased so that
after making all required deductions for Indemnified Taxes (including deductions
applicable to additional sums payable under this clause (c)), the Investor
receives an amount equal to the sum it would have received had no such
deductions been made. The Company will promptly notify the Investor if it
becomes required to withhold any Tax in respect of any payment to the Investor
pursuant to this Agreement.

 

-69-



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

During the Payment Term, no Company Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

Section 7.1 Liens. Create, incur, assume or suffer to exist any Lien upon any
Collateral or any assets of the Pledged Subsidiaries relating to Mycapssa,
whether now owned or hereafter acquired, other than the Permitted Liens.

Section 7.2 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness without the prior written consent of the Investor Representative,
except the Permitted Debt.

Section 7.3 Dispositions. Make any Disposition (other than, for the avoidance of
doubt, Permitted Transfers) unless (a) the consideration paid in connection
therewith shall be in an amount not less than the fair market value of the
property disposed of, (b) no Special Termination Event, Default or Event of
Default shall have occurred and be continuing both immediately prior to and
after giving effect to such Disposition, (c) such transaction does not involve
the sale or other disposition of a minority Equity Interest in any Subsidiary
(other than to another Grantor), (d) such transaction does not involve a sale,
transfer, license or other disposition of Included Product included in the
Collateral or owned by any Pledged Subsidiary relating to Mycapssa (or any IP
Rights associated therewith) in the United States or any state or political
subdivision thereof and (e) the aggregate net book value of all of the assets
sold or otherwise disposed of (including, for the avoidance of doubt, the assets
sold or otherwise disposed of in such Disposition) does not exceed $[***] in any
fiscal year.

Section 7.4 Change in Nature of Business. Engage in any material line of
business other than the discovery, development, manufacture or commercialization
of biopharmaceutical products.

Section 7.5 Prepayment of Other Indebtedness. Make (or give any notice with
respect thereto) any voluntary or optional payment or prepayment or redemption,
cash settlement or acquisition for value of (including without limitation, by
way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), refund, refinance or exchange of
any Indebtedness of any Company Party or any Subsidiary (other than with respect
to the Indebtedness arising under the Transaction Documents, and, in the case of
any Permitted Convertible Notes, other than from (x) using the proceeds from the
sale of Permitted Convertible Notes, (y) exchanging any such Indebtedness for
Permitted Convertible Notes and/or (z) exchanging any such Indebtedness for
Capital Stock (other than Disqualified Capital Stock) or the proceeds from the
sale of Capital Stock (other than Disqualified Capital Stock)).

 

-70-



--------------------------------------------------------------------------------

Section 7.6 Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity; Certain Amendments.

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the rights or remedies of the Investor under the Transaction
Documents.

(b) Change its fiscal year.

(c) Without providing notice to the Investor Representative in accordance with
clause (f) of Section 6.3, change its name, state of organization or form of
organization or its Federal Taxpayer Indemnification Number or its
organizational identification number.

(d) Amend, modify or change any of the terms or provisions of any Permitted Debt
Facility Documents in a manner inconsistent with the terms of the Transaction
Documents.

(e) Amend, modify or change the Product Plans without the prior written consent
of the Investor Representative.

Section 7.7 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that (i) prior to the Third Closing Date, the Company and its
Subsidiaries, as applicable, may make the Restricted Payments described in
clauses (a) through (e), (i) and (j) below, and (ii) following the Third Closing
Date:

(a) each Subsidiary may make Restricted Payments to any other Company Party;

(b) each Company Party may make Restricted Payments to any other Company Party;

(c) each Subsidiary may make Restricted Payments to the holders of its Equity
Interests on a pro rata basis;

(d) each Subsidiary that is not a Company Party may make Restricted Payments to
any other Subsidiary;

(e) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Qualified Capital Stock of such
Person;

(f) the Company may make scheduled payments to the Permitted Debt Creditors so
long as (i) no default or event of default exits under the Permitted Debt
Facility Documents and (ii) such payments are made in accordance with the terms
of the Permitted Debt Facility Documents;

(g) the Company may make payments to the Permitted Convertible Notes Creditors
in connection with any refinancing thereof permitted hereunder;

(h) the Company may make any Restricted Payment in exchange for, or out of the
net cash proceeds of a contribution to the common equity of the Company or a
substantially concurrent sale (other than to a Subsidiary of the Company) of,
Equity Interests (other than Disqualified Capital Stock) of the Company;

 

-71-



--------------------------------------------------------------------------------

(i) the repurchase of Equity Interests (i) deemed to occur upon the exercise of
options, warrants or other convertible securities to the extent that such Equity
Interests represent all or a portion of the exercise price thereof or
(ii) deemed to occur upon the withholding of a portion of Equity Interests
granted or awarded to any current or former officer, director, manager, employee
or consultant (or permitted transferees, assigns, estates, trusts or heirs of
any of the foregoing) to pay for taxes payable by such Person in connection with
such grant or award (or the vesting thereof);

(j) the payment of cash in lieu of fractional Equity Interests pursuant to the
exchange or conversion of any exchangeable or convertible securities;

(k) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Company or any of the Company’s Subsidiaries held by
any current or former employee, director, manager, consultant or director (or
permitted transferees, assigns, estates, trusts or heirs of any of the
foregoing) of the Company or any of the Company’s Subsidiaries pursuant to the
terms of any employee stock bonus, stock purchase, stock option, restricted
stock, stock appreciation right or other equity or equity-based plan, policy,
program, contract, arrangement or agreement; provided, that the aggregate price
paid under this clause (k) in any Calendar Year, commencing with the Calendar
Year ended December 31, 2020, will not exceed $[***] (with unused amounts in any
such Calendar Year being referred to as “Unused Amounts”); provided, further,
that such amount may be increased by an amount not to exceed:

(A) the net cash proceeds from the sale of Equity Interests (other than
Disqualified Capital Stock) of the Company to any current or former employee,
director, manager, consultant or director of the Company or any of its
Subsidiaries that occurs after the date of this Agreement; and

(B) the cash proceeds of key man life insurance policies received by the Company
or the Subsidiaries after the date of this Agreement; and

(C) the aggregate Unused Amounts (which aggregate amount will be reduced to the
extent used after the date of this Agreement to repurchase, redeem or otherwise
acquire or retire for value of any Equity Interests pursuant to this clause
(k));

(l) payments or distributions to dissenting stockholders pursuant to Applicable
Law in connection with any merger, amalgamation or consolidation with, or other
acquisition of, another Person;

(m) to the extent constituting Restricted Payments, the payment of contingent
liabilities in respect of any adjustment of purchase price, earn outs, deferred
compensation and similar obligations of the Company and its Subsidiaries; and

(n) other Restricted Payments in an aggregate amount not to exceed $[***].

 

-72-



--------------------------------------------------------------------------------

Section 7.8 Minimum Cash. Permit aggregate cash and Cash Equivalents, in each
case, of the Company or any Company Party (other than any Pledged Subsidiary)
held in Deposit Accounts and Securities Accounts, in each case, for which the
Investor Representative shall have received an effective Deposit Agreement
(collectively, the “Minimum Cash Accounts” and each, a “Minimum Cash Account”),
at any time to be less than $20,000,000; provided, that, if the financial
statements delivered by the Company pursuant to Section 6.9(a) or
Section 6.9(b) for any fiscal quarter and the related Compliance Certificate
demonstrate that aggregate Mycapssa Net Revenues for such fiscal quarter and
each of the three prior fiscal quarters were, collectively, greater than
$150,000,000, the minimum cash and Cash Equivalents requirement set forth above
shall be $0 for each day that follows the delivery of such financial statements
and Compliance Certificate until delivery of the financial statements and
Compliance Certificate for the next succeeding fiscal quarter pursuant to
Section 6.9(a) or Section 6.9(b), as applicable (it being understood and agreed
that upon receipt of the Compliance Certificate for the next succeeding fiscal
quarter the application of this proviso shall be retested); provided, further,
that, in the event the financial statements and Compliance Certificate required
to be delivered for any period pursuant to Section 6.9(a) or Section 6.9(b), as
applicable, are not delivered when due, this Section 7.8 shall be determined
without giving effect to the first proviso hereto until such date as such
financial statements and Compliance Certificate are delivered.

Section 7.9 Burdensome Actions.

(a) The Company and its Subsidiaries shall not enter into any contract,
agreement or other legally binding arrangement (whether written or oral), or
grant any right to any other Person, in any case that would conflict with the
Transaction Documents or serve or operate to limit or circumscribe any of the
Investor’s rights under the Transaction Documents (or the Investor’s ability to
exercise any such rights) or create, incur, assume or suffer to exist any Lien
upon any Collateral or any assets of the Pledged Subsidiaries relating to
Mycapssa (other than Permitted Liens), or agree to do or suffer to exist any of
the foregoing. Without limiting the generality of the foregoing, the Company
shall not enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts the ability of any Company Party to (i) pledge its
property pursuant to the Transaction Documents or (ii) perform any of its
obligations under the Transaction Documents or any Mycapssa Material Contract in
any material respect. Notwithstanding anything to the contrary in this
Agreement, the Company shall not take any action or abstain from taking any
action, directly or indirectly, which action or abstinence would have the effect
of altering the terms and conditions of this Agreement or the other Transaction
Documents (or any ancillary documents thereto) in a manner that could reasonably
be expected to result in a Material Adverse Effect.

(b) The Company and its Subsidiaries shall not enter into any contract,
agreement or other legally binding arrangement (whether written or oral), grant
any right to any other Person with respect to any Included Product included in
the Collateral or amend or waive any requirements under any agreement with
respect to any Included Product included in the Collateral that could reasonably
be expected to result in a Material Adverse Effect.

Section 7.10 Affiliates. The Company shall not (a) permit any Affiliate that is
not a Subsidiary to own any portion of the Collateral (or assets owned by any
Pledged Subsidiary relating to Mycapssa) or (b) permit any Affiliate that is not
a Subsidiary to own any assets that generate Net Revenues.

 

-73-



--------------------------------------------------------------------------------

ARTICLE VIII

THE CLOSINGS

Section 8.1 Closing. Subject to the terms of this Agreement, the closings of the
transactions contemplated hereby (each, a “Closing”) shall take place on:

(a) for the initial Closing (the “Initial Closing”), on April 14, 2020 (the
“Initial Closing Date”) following the satisfaction of the conditions set forth
in Section 8.3(a), or such other time and place as the parties hereto mutually
agree; and

(b) for each subsequent Closing (each, a “Subsequent Closing”), subject to the
satisfaction or waiver of the conditions set forth in Section 8.2, on the
fifteenth (15th) Business Day (in each case, the “Subsequent Closing Date”)
following the Investor Representative’s receipt of the written notification from
the Company of satisfaction of the applicable conditions set forth on Exhibit B
with respect to such Subsequent Closing.

Section 8.2 Conditions to Subsequent Closing. The obligations of the Investor
relating to each Subsequent Closing shall be subject to (i) no Bankruptcy Event
with respect to the Company or any of its Subsidiaries and no Special
Termination Event, Default or Event of Default shall have occurred and be
continuing (and the Investor Representative’s receipt of the certification from
the Company to that effect), (ii) the representations and warranties set forth
in Article IV shall be true and correct on and as of such Subsequent Closing
Date, and (iii) the satisfaction or waiver of the applicable conditions set
forth on Exhibit B with respect to such Subsequent Closing. The Company shall
notify the Investor Representative within ten (10) Business Days after each of
the conditions set forth on Exhibit B with respect to a particular Subsequent
Closing are satisfied.

Section 8.3 Closing Deliverables of the Company.

(a) At the Initial Closing, the Company shall deliver or cause to be delivered
to the Investor Representative the following:

(i) Transaction Documents. Receipt by the Investor Representative of executed
counterparts (include by electronic means) of this Agreement and the other
Transaction Documents (other than the applicable Deposit Agreements with respect
to each Minimum Cash Account required to be delivered in accordance with
Section 7.8 (which shall be delivered on or prior to the date that is thirty
(30) Business Days following the Effective Date) and the Collection Account
Deposit Agreement, which shall be delivered in accordance with Section 3.2(a)),
executed by the parties thereto (in a manner reasonably acceptable to the
Investor Representative), in each case in form and substance satisfactory to the
Investor Representative.

 

-74-



--------------------------------------------------------------------------------

(ii) Organization Documents, Resolutions, Etc. Receipt by the Investor
Representative of the following, each of which shall be originals or facsimiles,
in form and substance satisfactory to the Investor Representative and its legal
counsel:

(A) copies of the Organization Documents of each Grantor certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary (or, if such
entity does not have a secretary or assistant secretary, a Responsible Officer)
of such Grantor to be true and correct as of the Initial Closing Date;

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Grantor as the
Investor Representative may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Transaction Documents to
which such Grantor is a party; and

(C) such documents and certifications as the Investor Representative may
reasonably require to evidence that each Grantor is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(iii) Opinions of Counsel. Receipt by the Investor Representative of a written
legal opinion of (1) Goodwin Procter LLP and (2) the general counsel of the
Company, in each case, addressed to the Investor Representative, dated the
Initial Closing Date and in form and substance previously agreed between the
Company and the Investor Representative.

(iv) Perfection and Priority of Liens. Receipt by the Investor of the following:

(A) searches of Uniform Commercial Code filings in the jurisdictions where a
filing would need to be made in order to perfect the Investor’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist on the Collateral other than
Permitted Liens;

(B) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Investor’s sole discretion, to perfect the Investor’s security interest
in the Collateral;

(C) all certificates evidencing any certificated Equity Interests pledged to the
Investor, together with duly executed in blank and undated stock powers attached
thereto; and

(D) searches of ownership of, and Liens on, the Patent Rights of each Grantor in
the appropriate U.S. governmental offices.

(v) Responsible Officer’s Certificate. Receipt by the Investor Representative of
a certificate of a Responsible Officer of the Company certifying that the
representations and warranties set forth in Article IV are true and correct on
and as of the Initial Closing Date.

 

-75-



--------------------------------------------------------------------------------

(vi) Attorney Costs; Due Diligence Expenses. The Company shall have paid all
reasonable and documented fees, charges and disbursements of counsel to the
Investor and all reasonable and documented due diligence expenses of the
Investor, in each case, incurred prior to or in connection with the Initial
Closing in accordance with Exhibit G; provided that the condition set forth in
this clause (vi) will be satisfied by the transfer by the Investor of an amount
equal to the First Investment Amount minus the amount owed by the Company under
this clause (vi); provided further, that the Company will reimburse Investor
following the Initial Closing Date for any additional amounts in respect of such
reasonable and documented expenses incurred in connection with the Initial
Closing in accordance with Exhibit G to the extent that such expenses were not
deducted from the First Investment Amount on the Initial Closing as described in
this clause (vi).

(vii) Other. Such other documents, instruments, agreements, reports, statements,
due diligence items and information as may be reasonably requested by the
Investor Representative.

(b) At each Subsequent Closing, the Company shall deliver or cause to be
delivered to the Investor Representative the following:

(i) A certificate of a Responsible Officer of the Company (the statements made
in which shall be true and correct on and as of the applicable Closing Date):
(A) attaching copies, certified by such officer as true and complete, of (x) the
organizational documents of the Company and (y) confirming that resolutions of
the governing body of the Company authorizing and approving the execution,
delivery and performance by the Company of the Transaction Documents and the
transactions contemplated herein and therein remain in full force and effect;
and (B) attaching a copy, certified by such officer as true and complete, of a
good standing certificate of the appropriate Governmental Authority of the
Company’s jurisdiction of organization, stating that the Company is in good
standing under the Applicable Laws of such jurisdiction.

(ii) a certificate of a Responsible Officer of the Company certifying the
satisfaction of the condition set forth on Exhibit B and such documents
evidencing the satisfaction of such conditions as may be requested by the
Investor Representative.

(iii) a certificate of a Responsible Officer of the Company certifying that the
representations and warranties set forth in Article IV are true and correct on
and as of such Subsequent Closing Date.

(iv) in the case of the Second Closing, the Company shall have paid or
reimbursed Investor for all reasonable and documented fees, charges and
disbursements of counsel to the Investor and all reasonable and documented due
diligence expenses of the Investor, in each case, to the extent provided on
Exhibit G and incurred prior to or in connection with the Initial Closing but
not deducted from the amount funded by Investor in respect of the Initial
Investment Amount at the Initial Closing in accordance with clause (vi) of
Section 8.3(a) or as otherwise paid by the Company prior to the Second Closing;
provided that the condition set forth in this clause (iv) will be satisfied by
the transfer by the Investor of an amount equal to the Second Investment Amount
minus such outstanding amounts owed by the Company.

 

-76-



--------------------------------------------------------------------------------

ARTICLE IX

CONFIDENTIALITY

Section 9.1 Confidentiality; Permitted Use. During the Payment Term and for a
period of five (5) years thereafter, each Party shall maintain in strict
confidence all Confidential Information and materials disclosed or provided to
it by the other Party, except as approved in writing in advance by the
disclosing Party, and shall not use or reproduce the disclosing Party’s
Confidential Information for any purpose other than as required to carry out its
obligations and exercise its rights pursuant to this Agreement (the “Purpose”).
The Party receiving such Confidential Information (the “Recipient”) agrees to
institute measures to protect the Confidential Information in a manner
consistent with the measures it uses to protect its own most sensitive
proprietary and confidential information, which must not be less than a
reasonable standard of care. Notwithstanding the foregoing, the Recipient may
permit access to the disclosing Party’s Confidential Information to those of its
employees or authorized representatives having a need to know such information
for the Purpose and who have signed confidentiality agreements or are otherwise
bound by confidentiality obligations at least as restrictive as those contained
herein. Each Party shall be responsible for the breach of this Agreement by its
employees or authorized representatives. Each Party shall immediately notify the
other Party upon discovery of any loss or unauthorized disclosure of the other
Party’s Confidential Information.

Section 9.2 Exceptions. The obligations of confidentiality and non-use set forth
in Section 9.1 shall not apply to any portion of Confidential Information that
the Recipient or its Affiliates can demonstrate was: (a) known to the general
public at the time of its disclosure to the Recipient or its Affiliates, or
thereafter became generally known to the general public, other than as a result
of actions or omissions of the Recipient, its Affiliates, or anyone to whom the
Recipient or its Affiliates disclosed such portion; (b) known by the Recipient
or its Affiliates prior to the date of disclosure by the disclosing Party;
(c) disclosed to the Recipient or its Affiliates on an unrestricted basis from a
source unrelated to the disclosing Party and not known by the Recipient or its
Affiliates to be under a duty of confidentiality to the disclosing Party; or
(d) independently developed by the Recipient or its Affiliates by personnel that
did not use the Confidential Information of the disclosing Party in connection
with such development.

Section 9.3 Permitted Disclosures. The obligations of confidentiality and
non-use set forth in Section 9.1 shall not apply to the extent that the
receiving Party or its Affiliates: (a) is required to disclose Confidential
Information pursuant to: (i) an order of a court of competent jurisdiction;
(ii) Applicable Laws; (iii) regulations or rules of a securities exchange;
(iv) requirement of a Governmental Authority for purposes related to development
or commercialization of an Included Product, or (v) the exercise by each Party
of its rights granted to it under this Agreement or its retained rights or as
required to perfect Investor’s rights under the Transaction Documents; or
(b) discloses such Confidential Information solely on a “need to know basis” to
Affiliates, potential or actual: acquirers, merger partners, licensees,
permitted assignees, collaborators (including Licensees), subcontractors,
investment bankers, investors,

 

-77-



--------------------------------------------------------------------------------

limited partners, partners, lenders, or other financial partners, and their
respective directors, employees, contractors and agents, or (c) provides a copy
of this Agreement or any of the other Transaction Documents to the extent
requested by an authorized representative of a U.S. or foreign tax authority,
(d) discloses Confidential Information in response to a routine audit or
examination by, or a blanket document request from, a Governmental Authority;
provided that (A) such Third Party or person or entity in subsection (b) agrees
to confidentiality and non-use obligations with respect thereto at least as
stringent as those specified for in this Article IX; and (B) in the case of
(a)(i) through (iv), to the extent permitted by Applicable Law, the Recipient
shall provide prior written notice thereof to the disclosing Party and provide
the opportunity for the disclosing Party to review and comment on such required
disclosure and request confidential treatment thereof or a protective order
therefor.

Section 9.4 Return of Confidential Information. Each Party shall return or
destroy, at the other Party’s instruction, all Confidential Information of the
other Party in its possession upon termination or expiration of this Agreement,
or destroy such Confidential Information; provided, however, that each Party
shall be entitled to retain one (1) copy of such Confidential Information of the
other Party for legal archival purposes and/or as may be required by Applicable
Law and neither Party shall be required to return, delete or destroy
Confidential Information or any electronic files or any information prepared by
such Party that have been backed-up or archived in the ordinary course of
business consistent with past practice.

ARTICLE X

INDEMNIFICATION

Section 10.1 Indemnification by the Company. The Company agrees to indemnify and
hold each of the Investor and its Affiliates and any and all of their respective
partners, directors, managers, members, officers, employees, agents and
controlling persons (each, an “Investor Indemnified Party”) harmless from and
against, and will pay to each Investor Indemnified Party the amount of, any and
all Losses awarded against or incurred or suffered by such Investor Indemnified
Party arising out of (a) any breach of any representation, warranty or
certification made by the Company in any of the Transaction Documents or
certificates given by the Company to the Investor in writing pursuant to this
Agreement or any other Transaction Document, (b) any breach of or default under
any covenant or agreement by the Company to the Investor pursuant to any
Transaction Document, (c) any Excluded Liabilities and Obligations and (d) any
fees, expenses, costs, liabilities or other amounts incurred or owed by the
Company to any brokers, financial advisors or comparable other Persons retained
or employed by it in connection with the transactions contemplated by this
Agreement (collectively, the “Company Indemnification Obligations”); provided,
however, that the foregoing shall exclude any indemnification to any Investor
Indemnified Party (i) that results from the bad faith or willful misconduct of
such Investor Indemnified Party, (ii) to the extent resulting from acts or
omissions of the Company based upon the written instructions from any Investor
Indemnified Party or (iii) for any matter to the extent of, and in respect of,
which any Company Indemnified Party would be entitled to indemnification under
Section 10.2.

 

-78-



--------------------------------------------------------------------------------

Section 10.2 Indemnification by the Investor. The Investor agrees to indemnify
and hold each of the Company and its Affiliates and any and all of their
respective partners, directors, managers, members, officers, employees, agents
and controlling Persons (each, a “Company Indemnified Party”) harmless from and
against, and will pay to each Company Indemnified Party the amount of, any and
all Losses awarded against or incurred or suffered by such the Company
Indemnified Party arising out of (a) any breach of any representation, warranty
or certification made by the Investor in any of the Transaction Documents or
certificates given by the Investor in writing pursuant hereto or thereto,
(b) any breach of or default under any covenant or agreement by the Investor
pursuant to any Transaction Document and (c) any fees, expenses, costs,
liabilities or other amounts incurred or owed by the Investor to any brokers,
financial advisors or comparable other Persons retained or employed by it in
connection with the transactions contemplated by this Agreement (collectively,
the “Investor Indemnification Obligations”); provided, however, that the
foregoing shall exclude any indemnification to any Company Indemnified Party
(i) that results from the bad faith or willful misconduct of such the Company
Indemnified Party, (ii) to the extent resulting from acts or omissions of the
Investor based upon the written instructions from any Company Indemnified Party
or (iii) for any matter to the extent of, and in respect of, which any Investor
Indemnified Party would be entitled to indemnification under Section 10.1.

Section 10.3 Procedures. If any Third Party Claim shall be brought or alleged
against an indemnified party in respect of which indemnity is to be sought
against an indemnifying party pursuant to Section 10.1 or Section 10.2, the
indemnified party shall, promptly after receipt of notice of the commencement of
any such Third Party Claim, notify the indemnifying party in writing of the
commencement thereof, enclosing a copy of all papers served, if any; provided,
that the omission to so notify such indemnifying party will not relieve the
indemnifying party from any liability that it may have to any indemnified party
under Section 10.1 or Section 10.2 unless, and only to the extent that, the
indemnifying party is actually prejudiced by such omission. In the event that
any Third Party Claim is brought against an indemnified party and it notifies
the indemnifying party of the commencement thereof in accordance with this
Section 10.3, the indemnifying party will be entitled, at the indemnifying
party’s sole cost and expense, to participate therein. In any such Third Party
Claim, an indemnified party shall have the right to retain its own counsel, but
the reasonable fees and expenses of such counsel shall be at the sole cost and
expense of such indemnified party unless (a) the indemnifying party and the
indemnified party shall have mutually agreed to the retention of such counsel,
(b) the indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to such indemnified party or (c) the named parties to
any such Third Party Claim (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential conflicts
of interests between them based on the advice of counsel to the indemnifying
party. It is agreed that the indemnifying party shall not, in connection with
any Third Party Claim or related proceedings in the same jurisdiction, be liable
for the reasonable fees and expenses of more than one separate law firm (in
addition to local counsel where necessary) for all such indemnified parties. The
indemnifying party shall not be liable for any settlement of any Third Party
Claim effected without its written consent, but, if settled with such consent or
if there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any Loss by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the

 

-79-



--------------------------------------------------------------------------------

indemnified party, effect any settlement, compromise or discharge of any pending
or threatened Third Party Claim in respect of which any indemnified party is or
would have been a party and indemnity would have been sought hereunder by such
indemnified party, unless such settlement, compromise or discharge, as the case
may be, (i) includes an unconditional written release of such indemnified party,
in form and substance reasonably satisfactory to the indemnified party, from all
liability on claims that are the subject matter of such claim or proceeding,
(ii) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of any indemnified party and (iii) does not
impose any continuing material obligation or restrictions on such indemnified
party.

Section 10.4 Other Claims. A claim by an indemnified party under this Article X
for any matter not involving a Third Party Claim and in respect of which such
indemnified party seeks indemnification hereunder may be made by delivering, in
good faith, a written notice of demand to the indemnifying party, which notice
shall contain (a) a description and the amount of any Losses incurred or
suffered by the indemnified party, (b) a statement that the indemnified party is
entitled to indemnification under this Article X for such Losses and a
reasonable explanation of the basis therefor, and (c) a demand for payment in
the amount of such Losses. For all purposes of this Section 10.4, the Company
shall be entitled to deliver such notice of demand to the Investor
Representative on behalf of the Company Indemnified Parties, and the Investor
Representative shall be entitled to deliver such notice of demand to the Company
on behalf of the Investor Indemnified Parties. Within thirty (30) days after
receipt by the indemnifying party of any such notice, the indemnifying party may
deliver to the indemnified party that delivered the notice a written response in
which the indemnifying party (a) agrees that the indemnified party is entitled
to the full amount of the Losses claimed in the notice from the indemnified
party; (b) agrees that the indemnified party is entitled to part, but not all,
of the amount of the Losses claimed in the notice from the indemnified party; or
(c) indicates that the indemnifying party disputes the entire amount of the
Losses claimed in the notice from the indemnified party. If the indemnified
party does not receive such a response from the indemnifying party within such
thirty (30)-day period, then the indemnifying party shall be conclusively deemed
to have agreed that the indemnified party is entitled to the full amount. If the
indemnifying party and the indemnified party are unable to resolve any Dispute
relating to any amount of the Losses claimed in the notice from the indemnified
party within thirty (30) days after the delivery of the response to such notice
from the indemnifying party, then the parties shall be entitled to resort to any
legal remedy available to such party to resolve such Dispute that is provided
for in this Agreement, subject to all the terms, conditions and limitations of
this Agreement.

Section 10.5 Exclusive Remedies. The indemnification afforded by this Article X
shall be the sole and exclusive remedy for any and all Losses awarded against or
incurred or suffered by the Investor Indemnified Parties against the Company in
connection with the Company Indemnification Obligations and the Company
Indemnified Parties against the Investor Representative in connection with the
Investor Indemnification Obligations under Section 10.1(a) or Section 10.2, as
applicable, in each case other than any Company Indemnification Obligations or
Investor Indemnification Obligations, as applicable, resulting from (A) the
gross negligence, the bad faith or willful misconduct of the other Party or
(B) acts or omissions based upon the written instructions from the other Party;
provided that nothing in this Section 10.5 shall alter or affect the rights of
the Investor to specific performance by the Company Parties under the
Transaction Documents or the rights of the Investor to exercise remedies under
the Transaction Documents after an Event of Default or other rights of creditors
under the UCC or any other Applicable Law.

 

-80-



--------------------------------------------------------------------------------

Section 10.6 Certain Limitations. The indemnification afforded by this Article X
shall be subject to the following limitations:

(a) With respect to indemnification by the Company pursuant to Section 10.1(a),
the Company’s maximum liability for any Loss suffered by an Investor Indemnified
Party (other than any Loss resulting from a Third Party Claim) shall not exceed
an amount (the “Company Indemnification Cap”) equal to (1) the Hard Cap and the
amount of all of the other Obligations owed by the Company to the Investor
hereunder (other than the indemnification amounts payable under Section 10.1(a))
as of the date of determination, minus (2) the aggregate amount of all of the
payments collected or received by the Investor Representative (and any direct or
indirect transferee of the Investor Representative to whom any interest in the
Revenue Interests is transferred) hereunder as of such date of determination
(other than (i) any payments collected or received as a reimbursement of
expenses incurred by any Investor Indemnified Party (including attorney’s fees)
and (ii) any indemnification payments collected or received pursuant to
Section 10.1(a)), minus (3) the aggregate amount collected or received by the
Investor Representative (and any direct or indirect transferee of the Investor
Representative to whom any interest in the Revenue Interests is transferred)
pursuant to the exercise of its rights under Section 10.1(a) (without
duplication of any amounts collected or received pursuant to clause (2)) prior
to such date of determination to the extent such amount was not collected or
received in connection with a Third Party Claim. Notwithstanding the foregoing,
the Company Indemnification Cap shall not apply to any Loss suffered by any
Investor Indemnified Party in connection with a Third Party Claim.

(b) With respect to indemnification by the Investor pursuant to Section 10.2,
the Investor’s maximum liability shall not exceed an amount equal to the excess
(if any) of (A) the aggregate amount of all of the payments collected or
received by the Investors from the Company prior to the date of determination
(excluding any amounts collected or received as a reimbursement of expenses
incurred by the Investor or any indemnification amounts collected or received in
connection with a Third Party Claim) over (B) the Investment Amount.

ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES

Section 11.1 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Company or any Guarantor fails to pay any amounts to the
Investor when and as required to be paid herein, including, without limitation,
the Company’s failure to (i) pay the Revenue Interests in an amount equal to the
Included Product Payment Amount for any Quarterly Payment Date (unless such
failure was solely as a result of accounting errors made by the Company or a
Licensee in good faith without gross negligence in

 

-81-



--------------------------------------------------------------------------------

calculating the Quarterly Net Revenues and the Included Product Payment Amount
for such Quarterly Payment Date) or pay any late or unpaid Revenue Interests and
any interest accrued thereto, (ii) reimburse the Investor Representative for
audit expenses pursuant to Section 3.5(b), if and when due, (iii) pay the Under
Performance Payments pursuant to Section 3.1(b), pay the Special Termination
Amount pursuant to Section 3.1(e), (iv) pay the Regulatory Non-Approval Amount
pursuant to Section 3.1(a) or pay the Final Payment Amount pursuant to
Section 3.1(c), or (v) pay any other amounts owed by the Company hereunder
(including pursuant to Section 3.1(i)); in each case, if and when due, and if
such failure continues for more than two (2) Business Days); or

(b) Specific Covenants. Any Company Party fails to perform or observe any term,
covenant or agreement contained in Section 3.1(c) (Change of Control),
Section 6.6 (IP Rights), Section 6.7 (Existence), Section 6.8 (Commercialization
of the Included Product), Section 6.9 (Financial Statements), Section 6.19
(Anti-Corruption Laws) and Article VII (Negative Covenants); provided that in
the case of any such default is susceptible to cure and can be cured within five
(5) Business Days after the earlier of the date on which (i) a Responsible
Officer of any Company Party has Knowledge of such failure and (ii) written
notice thereof shall have been given to the Company by the Investor
Representative, the Company shall have such five (5) Business Day period to cure
such default; or

(c) Other Defaults. Any Company Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Transaction Document on its part to be performed or observed and such
failure continues for thirty (30) days after the earlier of the date on which
(i) a Responsible Officer of any Company Party has a Knowledge of such default
and (ii) written notice thereof shall have been given to the Company by the
Investor Representative; or

(d) Insolvency Proceedings, Etc. The Company or any Company Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(e) Inability to Pay Debts; Attachment. (i) The Company or any other Company
Party becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

 

-82-



--------------------------------------------------------------------------------

(f) Judgments. There is entered against the Company or any Company Party one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding $[***] (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage) or any one or more
non-monetary final judgments that result in a Material Adverse Effect and, in
either case, (i) enforcement proceedings are commenced by any creditor upon such
judgment or order or (ii) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(g) Indebtedness. The Company or any other Company Party (i) fails to pay when
due beyond any grace period provided with respect thereto (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) any
Indebtedness for money borrowed in excess of $[***] (or its foreign currency
equivalent) or, (ii) fails to perform or observe any covenant or agreement to be
performed or observed by it contained in any Permitted Debt Facility Documents
or any documents relating to any other Indebtedness and, as a result of such
failure, any other party to that agreement or instrument has accelerated the
maturity of any Indebtedness thereunder; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of any
Company Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount in excess of $[***], or (ii) the Company or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan that has resulted or
would result in liability of any Company Party in an aggregate amount in excess
of $[***]; or

(i) Invalidity of Transaction Documents. Any Transaction Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations,
ceases to be in full force and effect; or any Company Party or any other Person
contests in any manner the validity or enforceability of any Transaction
Document; or any Company Party denies that it has any or further liability or
obligation under any Transaction Document, or purports to revoke, terminate or
rescind any Transaction Document; or

(j) Security Interest. Any security interest purported to be created by the
Security Agreement or shall cease to be in full force and effect, or shall cease
to give the rights, powers and privileges purported to be created and granted
hereunder or thereunder (including a perfected first priority security interest
in and Lien on substantially all of the Collateral (except as otherwise
expressly provided herein and therein)) in favor of the Investor pursuant hereto
or thereto (other than as a result of the failure by Investor of taking any
action required to maintain the perfection of such security interests), or shall
be asserted by the Company not to be a valid, perfected, first priority (except
as otherwise expressly provided in this Agreement or such Security Agreement)
security interest in the Collateral.

(k) Mycapssa. There occurs any revocation, withdrawal, suspension or
cancellation of any Regulatory Approval in the United States with respect to
Mycapssa which results in the Company or its Subsidiaries being prevented from
marketing or selling Mycapssa in the United States and such revocation,
withdrawal, suspension or cancellation continues for [***] days.

 

-83-



--------------------------------------------------------------------------------

Section 11.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Company shall immediately pay the Final Payment Amount to the
Investor Representative. In addition, the Investor Representative may exercise
on behalf of itself and the Investor all rights and remedies available to it and
the Investor under the Transaction Documents and Applicable Law; provided,
however, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Company under the Bankruptcy Code of the United
States or under any other Debtor Relief Law, the obligation of the Investor to
pay or advance any funds shall automatically terminate, and the amounts of the
Hard Cap (less amounts of Revenue Interest theretofore received) and all other
Obligations of the Company Parties shall automatically become due and payable,
in each case without further act of the Investor.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Survival. All representations, warranties and covenants made herein
and in any other Transaction Document or any certificate delivered pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing. The rights hereunder to indemnification and payment of Losses under
Article X or to seek specific performance under Section 12.2 based on such
representations, warranties and covenants shall not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time (whether before or after the execution and
delivery of this Agreement or the Closing) in respect of the accuracy or
inaccuracy of or compliance with, any such representation, warranty or covenant.

Section 12.2 Specific Performance. Each of the Parties hereto acknowledges that
the other Party hereto will have no adequate remedy at law if the other Party
fails to perform any of its obligations under any of the Transaction Documents.
In such event, each of the Parties hereto agrees that the other Party hereto
shall have the right, in addition to any other rights it may have (whether at
law or in equity), to specific performance of this Agreement without the
necessity of posting a bond or proving the inadequacy of monetary damages as a
remedy and to obtain injunctive relief against any breach or threatened breach
of the Transaction Documents. The Parties further agree not to assert that a
remedy of specific performance is unenforceable, invalid, contrary to Applicable
Law or inequitable for any reason.

Section 12.3 Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be effective (a) upon receipt when sent
through the mails, registered or certified mail, return receipt requested,
postage prepaid, with such receipt to be effective the date of delivery
indicated on the return receipt, (b) upon receipt when sent by an overnight
courier (costs prepaid and receipt requested), (c) on the date personally
delivered to an authorized officer of the party to which sent or (d) on the date
transmitted by electronic transmission (other than facsimile transmission) with
a confirmation of receipt, in all cases, with a copy emailed to the recipient at
the applicable address, addressed to the recipient as follows:

 

-84-



--------------------------------------------------------------------------------

if to the Company, to:

Chiasma, Inc.

140 Kendrick Street

Building C East

Needham, MA 02494

Attn: Mark Fitzpatrick, President

Email: [***]

with a copy to (which shall not constitute notice):

Chiasma, Inc.

140 Kendrick Street

Building C East

Needham, MA 02494

Attn: Lee Giguere, General Counsel

Email: [***]

with a copy to (which shall not constitute notice):

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attn: Michael H. Bison

Email: [***]

if to the Investor, to:

HealthCare Royalty Management, LLC

on behalf of each entity constituting the Investor

300 Atlantic Street, Suite 600

Stamford, CT 06901

Attention: Clarke B. Futch

Managing Partner

Email: [***]

with a copy (which shall not constitute notice) to:

HealthCare Royalty Management, LLC

on behalf of each entity constituting the Investor

300 Atlantic Street, Suite 600

Stamford, CT 06901

Attention: John A. Urquhart

Email: [***]

 

-85-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

HealthCare Royalty Management, LLC

on behalf of each entity constituting the Investor

300 Atlantic Street, Suite 600

Stamford, CT 06901

Attention: Chief Legal Officer

Email: [***]

with a copy (which shall not constitute notice) to:

Cadwalader, Wickersham & Taft LLP

200 Liberty Street New York,

New York 10281

Attn: Ira J. Schacter

E-mail: [***]

Each Party hereto may, by notice given in accordance herewith to the other Party
hereto, designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent.

Section 12.4 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. The Company shall not be entitled to assign
any of its obligations and rights under this Agreement without the prior written
consent of the Investor. The Investor may assign any of its obligations and
rights hereunder to any other Person without the consent of the Company;
provided that, if no Special Termination Event, Default or Event of Default
shall have occurred and be continuing, the Investor may not assign any of its
obligations and rights hereunder to any Person set forth on Schedule 12.4
without the prior written consent of the Company, which shall not be
unreasonably withheld, conditioned or delayed. The Investor shall give notice of
any such assignment to the Company promptly after the occurrence thereof. The
Company shall maintain a “register” for the recordation of the names and
addresses of, and the amounts owing to, each Investor from time to time.
Notwithstanding anything to the contrary contained in this Agreement, no
assignment of any interest of any Investor shall be effective until such
assignment is recorded in the register and, consistent with the foregoing, the
Company shall treat any Investor recorded in the register as an Investor under
this Agreement, notwithstanding notice to the contrary. The Company shall be
under no obligation to reaffirm any representations, warranties or covenants
made in this Agreement or any of the other Transaction Documents. Any purported
assignment of rights or obligations in violation of this Section 12.4 will be
void.

Section 12.5 Independent Nature of Relationship. The relationship between the
Company and the Investor is solely that of lender and borrower, and neither the
Company nor the Investor has any fiduciary or other special relationship with
the other Party hereto or any of its Affiliates. Nothing contained herein or in
any other Transaction Document shall be deemed to constitute the Company and the
Investor as a partnership, an association, a joint venture or any other kind of
entity or legal form. The Parties agree that they shall not take any
inconsistent position with respect to such treatment in a filing with any
Governmental Authority.

 

-86-



--------------------------------------------------------------------------------

Section 12.6 Entire Agreement. This Agreement, together with the Exhibits hereto
(which are incorporated herein by reference) and the other Transaction
Documents, constitute the entire agreement between the Parties hereto with
respect to the subject matter hereof and supersede all prior agreements,
understandings and negotiations, both written and oral, between the Parties
hereto with respect to the subject matter of this Agreement. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
(or in the Exhibits hereto or the other Transaction Documents) has been made or
relied upon by either Party hereto.

Section 12.7 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW OR CHOICE OF FORUM OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b) Each of the Parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
Parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by Applicable Law, in such federal
court. Each of the Parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law.

(c) Each of the Parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 12.7(b). Each of the Parties hereto hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d) Each of the Parties hereto irrevocably consents to service of process in the
manner provided for notices in Section 12.3. Nothing in this Agreement will
affect the right of any Party hereto to serve process in any other manner
permitted by Applicable Law. Each of the Parties hereto waives personal service
of any summons, complaint or other process, which may be made by any other means
permitted by New York law.

 

-87-



--------------------------------------------------------------------------------

Section 12.8 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.8.

Section 12.9 Severability. If one or more provisions of this Agreement are held
to be invalid, illegal or unenforceable by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, which shall remain in full force and effect, and
the Parties hereto shall replace such invalid, illegal or unenforceable
provision with a new provision permitted by Applicable Law and having an
economic effect as close as possible to the invalid, illegal or unenforceable
provision. Any provision of this Agreement held invalid, illegal or
unenforceable only in part or degree by a court of competent jurisdiction shall
remain in full force and effect to the extent not held invalid, illegal or
unenforceable.

Section 12.10 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by the other Party hereto. Any counterpart may be executed by
facsimile or other electronic transmission, and such facsimile or other
electronic transmission shall be deemed an original.

Section 12.11 Amendments; No Waivers. Neither this Agreement nor any term or
provision hereof may be amended, supplemented, restated, waived, changed or
modified except with the written consent of the Company and the Investor
Representative. No failure or delay by either Party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. No notice to or
demand on either Party hereto in any case shall entitle it to any notice or
demand in similar or other circumstances. No waiver or approval hereunder shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Applicable Law.

 

-88-



--------------------------------------------------------------------------------

Section 12.12 No Third Party Rights. Other than the Parties, no Person will have
any legal or equitable right, remedy or claim under or with respect to this
Agreement. This Agreement may be amended or terminated, and any provision of
this Agreement may be waived, without the consent of any Person who is not a
Party. The Company shall enforce any legal or equitable right, remedy or claim
under or with respect to this Agreement for the benefit of the Company
Indemnified Parties and the Investor shall enforce any legal or equitable right,
remedy or claim under or with respect to this Agreement for the benefit of the
Investor Indemnified Parties.

Section 12.13 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.

[SIGNATURE PAGE FOLLOWS]

 

-89-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

CHIASMA, INC. By:   /s/ Mark Fitzpatrick   Name: Mark J. Fitzpatrick   Title:
President

 

HEALTHCARE ROYALTY PARTNERS IV, L.P. By:   HealthCare Royalty GP IV, LLC,
its general partner

 

By:   /s/ Clarke B. Futch   Name: Clarke B. Futch   Title: Founding Managing
Partner



--------------------------------------------------------------------------------

SCHEDULES

[***]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PRESS RELEASE

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

SUBSEQUENT CLOSING CONDITIONS

1. The Investor’s obligations to fund the Second Investment Amount shall be
conditioned upon FDA approval of Mycapssa for maintenance treatment of adults
with acromegaly prior to the first anniversary of the Initial Closing Date.

2. The Investor’s obligations to fund the Third Investment Amount shall be
conditioned upon the initial commercial launch of Mycapssa as evidenced by:
(i) the first commercial sale of Mycapssa and (ii) delivery of [***] commercial
batches of Mycapssa to the Company’s third party logistics provider or
wholesaler.

3. The Investor’s obligations to fund the Fourth Investment Amount shall be
conditioned upon cumulative U.S. Net Sales of Mycapssa exceeding $[***] prior to
December 31, 2021.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

[***]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

EXAMPLE OF CALCULATION OF INCLUDED PRODUCT PAYMENT AMOUNT

[***]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

SPECIAL TERMINATION AMOUNT

“Special Termination Event” means any of the following events:

(i) Material Adverse Effect. There occurs any circumstance or circumstances that
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect; or

(ii) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Company Party in [***] of this Agreement shall be materially incorrect or
materially misleading when made or deemed made.

“Special Termination Amount” means as of any date of payment, the sum of (A) the
Investment Amount minus the aggregate of all of the payments received by the
Investor in respect of the Revenue Interests and (B) the amount that Investor
would need to receive to achieve a per annum rate of return on the Investment
Amount equal to [***] determined after taking into account all of the amounts
received by the Investor prior to such date of payment under the Transaction
Documents (other than any payments made as a reimbursement of expenses
(including legal fees) incurred by the Investor and any indemnification amounts
paid as reimbursement to any Investor Indemnified Party to extent such amounts
were previously or contemporaneously paid to a third party in connection with
any Third Party Claim) and the time at which such payments were received.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF JOINDER AGREEMENT

[***]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

EXPENSES

[***]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

PRODUCT PLANS

[***]

 

Annex H-1



--------------------------------------------------------------------------------

EXHIBIT I

SPECIAL MATURITY PAYMENT AMOUNT

[***]

 

Annex I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF GUARANTY

[***]

 

Annex J-1